EXHIBIT 10.2



Execution Version


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered
into as of May 4, 2020 among CDK GLOBAL, INC., a Delaware corporation (the
“Company”), the Lenders party hereto, and BANK OF AMERICA, N.A., as the
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Existing
Credit Agreement (as defined below).
RECITALS
WHEREAS, the Company, the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as the Administrative Agent, entered into that certain Revolving Credit
Agreement, dated as of August 17, 2018 (as amended, restated, amended and
restated, supplemented, extended, replaced or otherwise modified from time to
time prior to the First Amendment Effective Date, the “Existing Credit
Agreement”);
WHEREAS, the Company has requested that the Existing Credit Agreement be amended
as set forth below, subject to the terms and conditions specified in this
Agreement; and
WHEREAS, the parties hereto are willing to amend the Existing Credit Agreement,
subject to the terms and conditions specified in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.          Amendments to Existing Credit Agreement; Effect of this Agreement;
No Impairment.
(a)          The Existing Credit Agreement is amended and restated in its
entirety to read in the form attached hereto as Annex A (the credit agreement
attached hereto as Annex A being referred to herein as the “Amended Credit
Agreement”).  Except as expressly modified and amended in this Agreement, all of
the terms, provisions and conditions of the Loan Documents shall remain
unchanged and in full force and effect.  The Loan Documents and any and all
other documents heretofore, now or hereafter executed and delivered pursuant to
the terms of the Existing Credit Agreement are hereby amended so that any
reference to the Existing Credit Agreement shall mean a reference to the Amended
Credit Agreement.  The Amended Credit Agreement is not a novation of the
Existing Credit Agreement.
(b)          Section 1.2 of Annex 1 attached to Exhibit A of the Existing Credit
Agreement is amended to read as follows:
1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies all of the requirements of an Eligible Assignee and any other
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the

--------------------------------------------------------------------------------

Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received and/or had the opportunity to review a
copy of the Credit Agreement to the extent it has in its sole discretion deemed
necessary, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) and Section 5.01(b) thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04(a)
thereof), as applicable, and such other documents and information as it has in
its sole discretion deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on any Agent or any other Lender, and (vi)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; (b) agrees that (i) it will, independently and
without reliance on any Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to or otherwise
conferred upon such Agent by the terms thereof, together with such powers as are
reasonably incidental thereto and (iii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (c) acknowledges and agrees that, as
a Lender, it may receive confidential information concerning the Company and its
Affiliates and agrees to use such information in accordance with Section 10.12
of the Credit Agreement; (d) specifies as its applicable lending offices (and
addresses for notices) the offices at the addresses set forth beneath its name
on the signature pages hereof; and (e) shall pay to the Administrative Agent an
assignment fee to the extent required to be paid by the Assignee or Assignor
under Section 10.04(c)(iii) of the Credit Agreement.
(c)          New Exhibits G, H and I are added to the Amended Credit Agreement
to read in the forms of Exhibit G, Exhibit H and Exhibit I attached hereto.
(d)          This Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, and except as set
forth herein shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Documents.
2.          Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:
(a)          The Administrative Agent shall have received counterparts of this
Agreement signed on behalf of by the Company, the Required Lenders and the
Administrative Agent.
(b)          The Administrative Agent shall have received a certificate, dated
the First Amendment Effective Date and signed by the President, a Vice President
or a Financial Officer of the Company, confirming that, before and after giving
effect to the transactions contemplated by this Agreement on the First Amendment
Effective Date, (i) the representations and warranties of the Company set forth
in the Amended Credit Agreement are true and correct (A) in the case of
representations and warranties qualified as to materiality, in all respects, and
(B) otherwise, in all
2

--------------------------------------------------------------------------------

material respects, in each case on and as of the First Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct (1) in the case of representations and warranties qualified as to
materiality, in all respects, and (2) otherwise, in all material respects, as of
such earlier date, and (ii) no Default or Event of Default shall have occurred
and be continuing.
(c)          The Company shall have paid all fees and other amounts due and
payable on or prior to the First Amendment Effective Date pursuant to this
Agreement, the other Loan Documents and any fee letter entered into in
connection with this Agreement and not heretofore paid, including, to the extent
invoiced not later than the second Business Day prior to the First Amendment
Effective Date (or such later date as the Company may agree), reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company in connection with this Agreement and the transactions
contemplated hereby.
3.          Miscellaneous.
(a)          The Loan Documents and the obligations of the Company thereunder
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.  This Agreement is a Loan Document.
(b)          The Company represents and warrants that: (i) the execution and
delivery of this Agreement and the performance by the Company of its obligations
hereunder are within the Company’s powers and have been duly authorized by all
necessary corporate and, if required, stockholder action; (ii) this Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principals of equity, regardless of whether considered in a proceeding in equity
or at law; and (iii) the execution and delivery of this Agreement and the
performance by the Company of its obligations hereunder (A) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except as may be required under applicable securities
laws and regulations, (B) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Company or any
order of any Governmental Authority, (C) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company or
any Subsidiary or their assets, or give rise to a right thereunder to require
any payment to be made by the Company or any Subsidiary, and (D) will not result
in the creation or imposition of any Lien on any asset of the Company or any
Subsidiary.
(c)          This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by fax or other electronic image scan transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.  Subject to
Section 10.17 of the Amended Credit Agreement, execution of this Agreement shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a paper
based recordkeeping system, as the case may be.
3

--------------------------------------------------------------------------------

(d)          Each Lender party hereto represents and warrants that, after giving
effect to this Agreement, the representations and warranties of such Lender set
forth in the Amended Credit Agreement are true and correct as of the First
Amendment Effective Date.  Each Lender party hereto hereby agrees to comply with
the covenants applicable to such Lender set forth in the Amended Credit
Agreement.  Each party hereto acknowledges and agrees to the provisions set
forth in Section 10.20 and 10.21 of the Amended Credit Agreement.
(e)          Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(f)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(g)          The terms of Sections 10.09 and 10.10 of the Existing Credit
Agreement with respect to jurisdiction, waiver of venue and waiver of jury trial
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.
[Signature pages follow]




4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:
CDK GLOBAL, INC.,
   
a Delaware corporation
           
By:
/s/ Lee J. Brunz
   
Name:
Lee J. Brunz
   
Title:
Executive Vice President, General Counsel & Secretary
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
   
as Administrative Agent
           
By:
/s/ Melissa Mullis
   
Name:
Melissa Mullis
   
Title:
Assistant Vice President
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,
   
as a Lender
           
By:
/s/ Casey Richardson
   
Name:
Casey Richardson
   
Title:
Vice President
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.,
   
as a Lender
           
By:
/s/ Inderjeet Singh Aneja
   
Name:
INDERJEET SINGH ANEJA
   
Title:
EXECUTIVE DIRECTOR
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
MUFG BANK, LTD.,
   
as a Lender
           
By:
/s/ Matthew Antioco
   
Name:
Matthew Antioco
   
Title:
Director
         



CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION,
   
as a Lender
           
By:
/s/ Jennifer Hwang
   
Name:
Jennifer Hwang
   
Title:
Senior Vice President
         






--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as a Lender
           
By:
/s/ Evan Waschitz
   
Name:
Evan Waschitz
   
Title:
Director
         



CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
BANK OF MONTREAL, CHICAGO BRANCH,
   
as a Lender
           
By:
/s/ Joseph W. Linder
   
Name:
Joseph W. Linder
   
Title:
Vice President
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
BNP PARIBAS,
   
as a Lender
           
By:
/s/ Eve Ravelojaona
   
Name:
Eve Ravelojaona
   
Title:
Director
           
By:
/s/ Yudesh Sohan
   
Name:
Yudesh Sohan
   
Title:
Director
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
MIZUHO BANK, LTD.,
   
as a Lender
           
By:
/s/ Tracy Rahn
   
Name:
Tracy Rahn
   
Title:
Executive Director
         



CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CITIBANK, N.A.,
   
as a Lender
           
By:
/s/  James M. Walsh
   
Name:
James M. Walsh
   
Title:
Managing Director
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
   
as a Lender
           
By:
/s/ Whitney Gaston
   
Name:
Whitney Gaston
   
Title:
Authorized Signatory
           
By:
/s/  Komal Shah
   
Name:
Komal Shah
   
Title:
Authorized Signatory
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CITIZENS BANK, N.A.,
   
as a Lender
           
By:
/s/ Lawrence Ridgway
   
Name:
Lawrence Ridgway
   
Title:
Senior Vice Presdent
         






--------------------------------------------------------------------------------






 
THE HUNTINGTON NATIONAL BANK,
   
as a Lender
           
By:
/s/  Mark Zobel
   
Name:
Mark Zobel
   
Title:
Vice President
         



CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
ASSOCIATED BANK, N.A.,
   
as a Lender
           
By:
/s/ Stacy L. Kernz
   
Name:
Stacy L. Kernz
   
Title:
Assistant Vice President
         





CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
TRUIST BANK,
   
as a Lender
           
By:
/s/ Thomas P. Trail
   
Name:
Thomas P. Trail
   
Title:
Senior Vice President
         



CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A.,
   
as a Lender
           
By:
/s/ John Kuhns
   
Name:
John Kuhns
   
Title:
Authorized Signatory
 



CDK GLOBAL, INC.
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------



Annex A


Amended Credit Agreement


See attached.



--------------------------------------------------------------------------------





Published CUSIP Numbers:
Deal: 12508JAJ9
Revolver: 12508JAK6



--------------------------------------------------------------------------------

ANNEX A
REVOLVING CREDIT AGREEMENT
(as amended by that certain First Amendment to
Revolving Credit Agreement dated May 4, 2020)
dated as of
August 17, 2018,
among
CDK GLOBAL, INC.,
The BORROWING SUBSIDIARIES from Time to Time Party Hereto,
The LENDERS Party Hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent,

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
MUFG BANK, LTD.
and
WELLS FARGO BANK, N.A.,
as Syndication Agents
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
MUFG BANK, LTD.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS



ARTICLE I. Definitions
6
 
   
SECTION 1.01.
Defined Terms
6
SECTION 1.02.
Classification of Loans and Borrowings
42
SECTION 1.03.
Terms Generally
42
SECTION 1.04.
Accounting Terms; GAAP
42
SECTION 1.05.
Currency Translation
43
SECTION 1.06.
Additional Alternative Currencies
43
SECTION 1.07.
Change of Currency
44
 
   
ARTICLE II. The Credits
44
 
   
SECTION 2.01.
Commitments
44
SECTION 2.02.
Loans and Borrowings
45
SECTION 2.03.
Requests for Borrowings
45
SECTION 2.04.
Funding of Borrowings
46
SECTION 2.05.
Interest Elections
47
SECTION 2.06.
Termination or Reduction of Commitments
48
SECTION 2.07.
Increase of Commitments; Extension of Maturity Date
49
SECTION 2.08.
Repayment of Loans; Evidence of Debt
51
SECTION 2.09.
[Reserved]
51
SECTION 2.10.
Prepayment of Loans
52
SECTION 2.11.
Fees
52
SECTION 2.12.
Interest
53
SECTION 2.13.
Alternate Rate of Interest; Illegality
54
SECTION 2.14.
Increased Costs
55
SECTION 2.15.
Break Funding Payments
56
SECTION 2.16.
Taxes
57
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
60
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
62
SECTION 2.19.
Borrowing Subsidiaries
63
SECTION 2.20.
Defaulting Lenders
64
SECTION 2.21.
Successor LIBOR
65
 
   
ARTICLE III. Representations and Warranties
65
 
   
SECTION 3.01.
Organization; Powers
65
SECTION 3.02A.
Authorization; Enforceability
66
SECTION 3.02B.
Authorization; Enforceability
66
SECTION 3.03A.
Governmental Approvals; No Conflicts
66
SECTION 3.03B.
Governmental Approvals; No Conflicts
66
SECTION 3.04.
Financial Condition; No Material Adverse Change
66
SECTION 3.05.
Properties
67
SECTION 3.06.
Litigation and Environmental Matters
67
SECTION 3.07.
Compliance with Laws and Agreements
67
SECTION 3.08.
Federal Reserve Regulations
67
SECTION 3.09.
Investment Company Status
68
SECTION 3.10.
Taxes
68
SECTION 3.11.
ERISA
68
SECTION 3.12.
Disclosure
68





ii

--------------------------------------------------------------------------------



SECTION 3.13.
Solvency
68
SECTION 3.14.
Anti-Corruption Laws and Sanction Laws
69
SECTION 3.15.
Affected Financial Institutions
69
SECTION 3.16.
Collateral Matters
69
SECTION 3.17.
Subsidiaries; Loan Parties
70
SECTION 3.18.
Insurance
70
 
   
ARTICLE IV. Conditions
70
 
   
SECTION 4.01.
Closing Date
70
SECTION 4.02.
Each Credit Event
71
SECTION 4.03.
Credit Extensions to Borrowing Subsidiaries
72
 
   
ARTICLE V. Affirmative Covenants
72
 
   
SECTION 5.01.
Financial Statements and Other Information
72
SECTION 5.02.
Notices of Material Events
74
SECTION 5.03.
Existence; Conduct of Business
74
SECTION 5.04.
Taxes
74
SECTION 5.05.
Business and Properties
75
SECTION 5.06.
Books and Records; Inspection Rights
75
SECTION 5.07.
Compliance with Laws
75
SECTION 5.08.
Use of Proceeds
75
SECTION 5.09.
Additional Subsidiaries
75
SECTION 5.10.
Covenant to Guarantee the Obligations; Covenant to Give Security
75
SECTION 5.11.
Information Regarding the Collateral
76
SECTION 5.12.
Maintenance of Insurance
76
 
   
ARTICLE VI. Negative Covenants
77
 
   
SECTION 6.01.
Liens
77
SECTION 6.02.
Subsidiary Indebtedness
78
SECTION 6.03.
Sale and Leaseback Transactions
80
SECTION 6.04A.
Fundamental Changes
80
SECTION 6.04B.
Fundamental Changes
81
SECTION 6.05A.
Restrictive Agreements
82
SECTION 6.05B.
Restrictive Agreements
82
SECTION 6.06.
Leverage Ratio
83
SECTION 6.07.
Ratio of Consolidated EBITDA to Consolidated Interest Expense
83
SECTION 6.08.
Investments
83
SECTION 6.09A.
Share Repurchases
84
SECTION 6.09B.
Restricted Payments
84
SECTION 6.10.
Asset Sales
85
 
   
ARTICLE VII. Events of Default
86
 
   
Article VIII. The Agents
88
 
   
Article IX. Guarantee
94
 
   
ARTICLE X. Miscellaneous
95
 
   
SECTION 10.01.
Notices
95
SECTION 10.02.
Waivers; Amendments
96
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
98



iii

--------------------------------------------------------------------------------



SECTION 10.04.
Successors and Assigns
99
SECTION 10.05.
Survival
102
SECTION 10.06.
Counterparts; Integration; Effectiveness
102
SECTION 10.07.
Severability
103
SECTION 10.08.
Right of Setoff
103
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
103
SECTION 10.10.
WAIVER OF JURY TRIAL
104
SECTION 10.11.
Headings
104
SECTION 10.12.
Confidentiality; Non-Public Information
104
SECTION 10.13.
Conversion of Currencies
105
SECTION 10.14.
Interest Rate Limitation
105
SECTION 10.15.
Patriot Act
106
SECTION 10.16.
No Fiduciary Relationship
106
SECTION 10.17.
Electronic Execution
106
SECTION 10.18.
Payments Set Aside
107
SECTION 10.19.
Limitation on Liability of Foreign Loan Parties
107
SECTION 10.20.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
107
SECTION 10.21.
Acknowledgement Regarding Any Supported QFCs
108



iv

--------------------------------------------------------------------------------

SCHEDULES:
Schedule 2.01
—
Commitments
Schedule 3.17(a)
—
Subsidiaries
Schedule 3.17(b)
—
Loan Parties
Schedule 3.18
—
Insurance
Schedule 6.01
—
Existing Liens
Schedule 6.02
—
Existing Subsidiary Indebtedness
Schedule 6.03
—
Existing Sale and Leaseback Transactions
Schedule 6.05
—
Restrictive Agreements



EXHIBITS:
Exhibit A
—
Form of Assignment and Assumption
Exhibit B-1
—
Form of Borrowing Subsidiary Agreement
Exhibit B-2
—
Form of Borrowing Subsidiary Termination
Exhibit C
—
Form of Note
Exhibit D-1
—
Form of US Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-2
—
Form of US Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-3
—
Form of US Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-4
—
Form of US Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit E
—
Form of Borrowing Request
Exhibit F
—
Form of Interest Election Request
Exhibit G
—
Form of Guarantee Agreement
Exhibit H
—
Form of Security and Pledge Agreement
Exhibit I
—
Form of Secured Party Designation Notice



v

--------------------------------------------------------------------------------

THIS REVOLVING CREDIT AGREEMENT dated as of August 17, 2018, is by among CDK
GLOBAL, INC., a Delaware corporation, the BORROWING SUBSIDIARIES party hereto,
the GUARANTORS from time to time party hereto, the LENDERS party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent.
The Company has requested that the Lenders extend credit in the form of
Commitments under which the Borrowers may obtain Loans in an aggregate principal
amount at any time outstanding that will not result in the aggregate Revolving
Exposures exceeding US$750,000,000, of which US$100,000,000 may be borrowed in
Alternative Currencies.  The proceeds of the Loans are to be used for general
corporate purposes.
The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:
ARTICLE I.

Definitions


SECTION 1.01.          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. ABR Loans shall be
denominated in US Dollars.
“Additional Obligations” means the due and punctual payment of (a) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties and their respective Subsidiaries under Secured Cash Management
Agreements and Secured Hedge Agreements; provided, that, the Additional
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.
“Accession Agreement” has the meaning assigned to such term in Section 2.07(a).
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to the LIBO Rate for such Interest Period multiplied by
the Statutory Reserve Rate; provided, that, if the Adjusted LIBO Rate shall be
less than 0.75%, such rate shall be deemed 0.75% for purposes of this Agreement.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, or any
successor appointed in accordance with Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of Bank
of America through which Bank of America shall determine to perform any of its
obligations in such capacity hereunder in accordance with Article VIII.
6

--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent,
and “Agent” means any one of them.
“Agent Parties” has the meaning assigned to such term in Section 10.01(d).
“Agreement” means this Revolving Credit Agreement, as amended from time to time
in accordance with the terms hereof.
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1% per annum,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Adjusted LIBO Rate
plus 1% per annum; provided, that, if such rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans.  Those loans
may be priced at, above, or below such announced prime rate.  Any change in such
prime rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.  For
purposes of clause (c) above (subject, for the avoidance of doubt, to the
proviso set forth in the definition of “Adjusted LIBO Rate”), the Adjusted LIBO
Rate on any day shall be based on the rate per annum appearing on the applicable
Bloomberg screen page displaying interest rates for US Dollar deposits in the
London interbank market (or, in the event such rate does not appear on a page of
the Bloomberg screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to such day for deposits in US Dollars with a maturity of one month (without any
rounding).  Any change in the Alternate Base Rate due to a change in Bank of
America’s “prime rate”, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
Bank of America’s “prime rate”, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, as the case may be.
“Alternative Currency” means Euro and Sterling, together with each other
currency (other than US Dollars) that is approved in accordance with Section
1.06; provided, that, for each Alternative Currency, such currency is an
Eligible Currency.
“Alternative Currency Exposure” means, at any time, the US Dollar Equivalent of
the aggregate principal amount of all Loans then outstanding and denominated in
Alternative Currencies.
“Alternative Currency Sublimit” means an amount equal to the lesser of
US$100,000,000 and the aggregate Commitments.  The Alternative Currency Sublimit
is part of, and not in addition to, the aggregate Commitments.
7

--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Creditor” has the meaning assigned to such term in Section 10.13(b).
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment at such time.  If the aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Applicable Rate” means, for any day, with respect to any LIBOR Loan or any ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “LIBO Rate
Spread”, “ABR Spread” or “Commitment Fee Rate”, as applicable, based upon the
Ratings of Moody’s, S&P and Fitch in effect on such day:

 
Commitment Fee Rate
LIBO Rate Spread
ABR Spread
Category 1
≥ Baa2/BBB/BBB
0.20%
1.750%
0.750%
Category 2
Baa3/BBB-/BBB-
0.25%
1.875%
0.875%
Category 3
Ba1/BB+/BB+
0.30%
2.125%
1.125%
Category 4
Ba2/BB/BB
0.35%
2.375%
1.375%
Category 5
≤ Ba3/BB-/BB- or unrated
0.40%
2.875%
1.875%

; provided, that, upon the earlier to occur of (x) the Covenant Relief End Date
and (y) the Initial Collateral and Guarantee Requirement Satisfaction Date, the
“Applicable Rate” shall be determined by reference to the below grid, instead of
the grid immediately preceding this proviso:

 
Commitment Fee Rate
LIBO Rate Spread
ABR Spread
Category 1
≥ Baa2/BBB/BBB
0.15%
1.250%
0.250%
Category 2
Baa3/BBB-/BBB-
0.20%
1.375%
0.375%
Category 3
Ba1/BB+/BB+
0.25%
1.625%
0.625%
Category 4
Ba2/BB/BB
0.30%
1.875%
0.875%
Category 5
≤ Ba3/BB-/BB- or unrated
0.35%
2.375%
1.375%

For purposes of the foregoing, (a) if the Ratings assigned by Moody’s, S&P and
Fitch shall fall within different categories, then the applicable category shall
be (i) the category in which two of the Ratings shall fall or (ii) if there is
no such category, the category in which the intermediate Rating shall fall,
(b)(i) if
8

--------------------------------------------------------------------------------

Moody’s or S&P shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), such Rating
Agency shall be deemed to have a Rating in Category 5 and (ii) if Fitch shall
not have a Rating in effect (other than by reason of the circumstances referred
to in the last sentence of this definition), the applicable category shall be
the category in which the higher of the Ratings of Moody’s and S&P shall fall
unless such Ratings differ by more than one category, in which case the
applicable category shall be that immediately below the category in which the
higher of such Ratings falls, and (c) if any Rating shall be changed (other than
as a result of a change in the rating system of the applicable Rating Agency),
such change shall be effective as of the date on which it is first publicly
announced by the Rating Agency making such change. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s, S&P or Fitch shall change, or
if any such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Required Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of a Rating from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the Rating most recently in effect prior to such change or
cessation.
“Arrangers” means, collectively, BofA Securities, Inc., JPMorgan Chase Bank,
N.A., U.S. Bank National Association, MUFG Bank, Ltd. and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities established hereby.
“Asset Sale” means the non-ordinary course sale (including any transaction that
has the economic effect of a sale), transfer or other disposition (by way of
merger or otherwise, including sales in connection with a Sale and Leaseback
transaction (but excluding any disposition as a result of any condemnation or
casualty in respect of property)) by the Company or any Subsidiary, of (a) any
Equity Interests of any Subsidiary or (b) any other assets of the Company or any
Subsidiary (other than inventory, licenses and sublicenses granted in the
ordinary course of business, obsolete or worn out assets, scrap, cash
equivalents, and marketable securities, in each case disposed of in the ordinary
course of business and the unwinding of any Hedging Agreement), except: (i) Sale
and Leaseback Transactions permitted by Section 6.03, (ii) any sale, transfer,
license, lease or other disposition of property to the Company or any of its
Subsidiaries; provided, that, (A) if the transferor of such property is a
Domestic Loan Party, (x) the transferee thereof must be a Domestic Loan Party or
(y) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 6.08, and (B) if the transferor of such property is a
Borrowing Subsidiary that is a Foreign Subsidiary, (x) the transferee thereof
must be a Loan Party or (y) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 6.08, (iii) the sale or
discount of accounts receivable arising in the ordinary course of business, but
only in connection with the collection or compromise thereof, (iv) the surrender
or waiver of contractual rights or the settlement, release or surrender of
contract or tort claims, in each case, in the ordinary course of business and
(v) (A) the grant of a Lien permitted by Section 6.01, (B) any sale, transfer,
lease or other disposition (including by way of merger) permitted by Section
6.04B(a), (C) Investments permitted by Section 6.08 and (D) Restricted Payments
permitted by Section 6.09B, in each case with respect to this clause (v), other
than by reference to Section 6.10 or this definition (or any clause hereof or
thereof).
 “Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an assignee (with the consent of any Person whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent and the
Company.
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
9

--------------------------------------------------------------------------------

paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the aggregate Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 “Bank of America” means Bank of America, N.A.
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
a custodian appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided, that, a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof. If, however, such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, such ownership
interest will constitute a Bankruptcy Event. Nothing in this definition or
elsewhere in this Agreement shall require any Person to disclose any information
that it would be prohibited from disclosing under applicable law or regulation.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
10

--------------------------------------------------------------------------------

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Board of Directors” means the Board of Directors of the Company.
“Borrower” means the Company or any Borrowing Subsidiary, and “Borrowers” means,
collectively, the Company and the Borrowing Subsidiaries.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowing” means Loans of the same Type and currency, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03, completed and signed by a Financial Officer of such Borrower,
in the form of Exhibit E or any other form approved by the Administrative Agent
and such Borrower (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent).
“Borrowing Subsidiary” means, at any time, any Subsidiary that has been
designated by the Company as a Borrowing Subsidiary pursuant to Section 2.19,
other than any Subsidiary that has ceased to be a Borrowing Subsidiary as
provided in Section 2.19.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (a) if such day relates to any interest rate settings as to a
LIBOR Loan denominated in US Dollars, any fundings, disbursements, settlements
and payments in US Dollars in respect of any such LIBOR Loan, or any other
dealings in US Dollars to be carried out pursuant to this Agreement in respect
of any such LIBOR Loan, means any such day that is also a day on which dealings
in US Dollar deposits are conducted by and between banks in the London interbank
eurodollar market; (b) if such day relates to any interest rate settings as to a
LIBOR Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such LIBOR Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such LIBOR
Loan, means a TARGET Day; (c) if such day relates to any interest rate settings
as to a LIBOR Loan denominated in a currency other than US Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable
11

--------------------------------------------------------------------------------

offshore interbank market for such currency; and (d) if such day relates to any
fundings, disbursements, settlements and payments in a currency other than US
Dollars or Euro in respect of a LIBOR Loan denominated in a currency other than
US Dollars or Euro, or any other dealings in any currency other than US Dollars
or Euro to be carried out pursuant to this Agreement in respect of any such
LIBOR Loan (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person, in its capacity as a party to a Cash
Management Agreement, that (a) at the time it enters into a Cash Management
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or a Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, that, for any of the foregoing to be included as a “Secured Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such Person.
“CFC Holding Company” means each Domestic Subsidiary that has no material assets
other than the Equity Interests of one or more (a) CFCs or (b) Persons described
in this definition.
 “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company, or (b) occupation of a majority of the seats (other
than vacant seats) on the Board of Directors by Persons who were not (i)
directors of the Company on the Closing Date or (ii) nominated or appointed, or
approved prior to their election by the Board of Directors.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other law, (b)
any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, no act, event or circumstance referred to in clause (a), (b) or (c) of
this definition shall be deemed to have occurred prior to the Closing Date as a
result of the applicable law, rule, regulation, interpretation,
12

--------------------------------------------------------------------------------

application, request, guideline or directive having been adopted, made or issued
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
Basel III as promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities.
“Charges” has the meaning assigned to such term in Section 10.14.
“Closing Date” means August 17, 2018.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Collateral Agent are purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents;
provided, that, “Collateral” shall not include any Excluded Property.
“Collateral Agent” means Bank of America, in its capacity as collateral agent
for the Lenders, the “Lenders” under and as defined in the Term Loan Credit
Agreement and the holders of any Senior Notes Indenture Secured Obligations, or
any successor appointed in accordance with Article VIII.  Unless the context
requires otherwise, the term “Collateral Agent” shall include any Affiliate of
Bank of America through which Bank of America shall determine to perform any of
its obligations in such capacity in accordance with Article VIII.
 “Collateral and Guarantee Period” means the period commencing upon the
occurrence of any Collateral and Guarantee Trigger Event and ending on the date
upon which the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full.
“Collateral and Guarantee Requirement” means, at any time during the Collateral
and Guarantee Period, the requirement that:
(a)          the Administrative Agent shall have received from the Company and
each Designated Subsidiary (i) either (A) a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such Person or (B) in the
case of any Person that becomes a Subsidiary after the Initial Collateral and
Guarantee Requirement Satisfaction Date (it being understood that any Subsidiary
ceasing to be an Excluded Subsidiary but remaining a Subsidiary shall be deemed
to be such Subsidiary becoming a Subsidiary for purposes hereof), a supplement
to the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, (ii) either (A) a counterpart of the
Security and Pledge Agreement duly executed and delivered on behalf of such
Person or (B) in the case of any Person that becomes a Subsidiary after the
Initial Collateral and Guarantee Requirement Satisfaction Date (it being
understood that any Subsidiary ceasing to be an Excluded Subsidiary but
remaining a Subsidiary shall be deemed to be such Subsidiary becoming a
Subsidiary for purposes hereof), a supplement to the Security and Pledge
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, (iii) either (A) a counterpart of the Pari Passu Intercreditor
Agreement duly executed and delivered on behalf of such Person or (B) in the
case of any Person that becomes a Subsidiary after the Initial Collateral and
Guarantee Requirement Satisfaction Date (it being understood that any Subsidiary
ceasing to be an Excluded Subsidiary but remaining a Subsidiary shall be deemed
to be such Subsidiary becoming a Subsidiary for purposes hereof), a supplement
to the Pari Passu Intercreditor Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, (iv) if such Person owns
registrations of or applications for United States Patents, Trademarks or
Copyrights that constitute Collateral, a counterpart of any applicable IP
Security Agreement duly executed and delivered on behalf of such Person, and (v)
such organization documents, resolutions
13

--------------------------------------------------------------------------------

and favorable opinions of counsel as the Administrative Agent shall require with
respect to the Company or such Designated Subsidiary, as the case may be, all in
form, content and scope reasonably satisfactory to the Administrative Agent;
(b)          all Equity Interests held directly by the Company or any other
Domestic Loan Party shall have been pledged pursuant to the Security and Pledge
Agreement (provided, that, the Loan Parties shall not be required to pledge more
than 65% of the outstanding voting Equity Interests in any CFC or CFC Holding
Company), and the Collateral Agent shall, to the extent required by the Security
and Pledge Agreement, have received certificates or other instruments
representing all such Equity Interests in any Subsidiary, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank; and
(c)          all documents and instruments, including UCC financing statements,
required by applicable law to be filed, registered or recorded to create the
Liens intended to be created by the Collateral Documents and to perfect such
Liens to the extent required by, and with the priority required by, the
Collateral Documents, shall have been filed, registered or recorded or delivered
to the Agents for filing, registration or recording.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent and the Company reasonably agree that the cost (including
any adverse tax consequences), burden, difficulty or consequence of creating or
perfecting such pledges or security interests in such assets, or obtaining such
legal opinions or other deliverables in respect of such assets, or providing
such Guarantees, shall be excessive in view of the benefits to be obtained by
the Lenders therefrom.
The Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets or the provision of any
Guarantee by any Subsidiary where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(i)          Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents and, to the extent appropriate
in the applicable jurisdiction, as agreed between the Agents and the Company;
(ii)          the Collateral and Guarantee Requirement shall not apply to any of
the following assets (collectively, the “Excluded Property”; each capitalized
term used in this clause (ii) and clause (iii) below but not defined in this
Agreement having the meaning given to it in the Security and Pledge Agreement or
the Guarantee Agreement, as the case may be): (A) any asset (including any
governmental licenses, state or local franchises, charters, authorizations or
Equity Interests in any partnership, joint venture or Subsidiary that is not a
wholly-owned Subsidiary) to the extent that the pledge of or grant of a security
interest in such asset (1) is prohibited or restricted by applicable law, (2)
requires a consent not obtained from any Governmental Authority pursuant to
applicable law, (3) in the case of any Equity Interests in any partnership,
joint venture or Subsidiary that is not a wholly-owned Subsidiary or any other
Investment Property, is prohibited by any organizational or governance documents
of any partnership, joint venture or Subsidiary that is not a wholly-owned
Subsidiary or by any applicable shareholder or any similar agreement or (4) in
the
14

--------------------------------------------------------------------------------

case of any assets acquired by the Company or any Subsidiary after the Initial
Collateral and Guarantee Requirement Satisfaction Date, or any assets of any
Person that becomes a Subsidiary (or of any Person not previously a Subsidiary
that is merged, amalgamated or consolidated with or into the Company or a
Subsidiary) after the Initial Collateral and Guarantee Requirement Satisfaction
Date, is prohibited by, constitutes a breach or default under, results in the
termination of, gives rise to a right on the part of any party thereto (other
than the Company or any Subsidiary) to terminate or materially modify or
requires any consent of any party thereto (other than the Company or any
Subsidiary) under, in the case of this clause (4), any contract, license,
agreement, instrument or other document that was in effect at the time of such
acquisition or such Person becoming a Subsidiary (or such merger, amalgamation
or consolidation) and was not entered into in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary (or such merger,
amalgamation or consolidation) or the requirements of the Loan Documents,
except, in each case under this clause (A), to the extent that such law or the
term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under the UCC or other
applicable law or principles of equity, (B) any asset owned at the Initial
Collateral and Guarantee Requirement Satisfaction Date, or thereafter acquired,
by any Loan Party that is subject to a Lien securing a purchase money, project
financing or finance lease obligation or a Capital Lease Obligation if (1) the
contract or other agreement under which such Lien is granted (or the
documentation providing for such obligation) prohibits the creation of any other
Lien on such property or (2) a grant of any other Lien on such property would
otherwise be prohibited by, constitute a breach or default under, result in the
termination of, give rise to a right on the part of any party thereto (other
than the Company or any Subsidiary) to terminate or materially modify or
requires any consent of any party thereto (other than the Company or any
Subsidiary) under, such contract or agreement, in each case to the extent both
such Lien and such obligation secured thereby are permitted under the Loan
Documents, (C) any trucks, trailers, tractors, service vehicles, automobiles,
rolling stock or other registered mobile equipment or equipment covered by
certificates of title or ownership, (D) Deposit Accounts and Securities Accounts
(and cash and other assets maintained or credited therein) (1) exclusively used
for payroll, payroll taxes and other employee wage and benefit payments, (2)
exclusively used for taxes required by applicable law to be collected, remitted
or withheld, (3) exclusively used for funds held in trust,  or (4) containing an
aggregate balance, for all such accounts taken together, of less than
US$10,000,000, (E) any intellectual property, lease, license or other agreement
to the extent that a grant of a security interest therein is prohibited by,
constitutes a breach or default under, results in the termination of, gives rise
to a right on the part of any party thereto (other than the Company or any
Subsidiary) to terminate or materially modify or requires any consent of any
party thereto (other than the Company or any Subsidiary) under, such
intellectual property, lease, license or other agreement, except to the extent
that the term in such intellectual property, lease, license or other agreement
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under the UCC or other
applicable law or principles of equity, other than Proceeds thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition, (F) any fee-owned real property, (G) any leasehold interests
in real property, (H) any intent-to-use trademark application or intent-to-use
service mark application prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent that the grant of
a security interest therein would impair the validity or enforceability of such
intent-to-use trademark application or intent-to-use service mark application
under applicable Federal law; (I) Equity Interests in any special purpose
Subsidiary (including, for the avoidance of
15

--------------------------------------------------------------------------------

doubt, any Special Purpose Securitization Subsidiaries), any not-for-profit
Subsidiary or any captive insurance Subsidiary, (J) voting Equity Interests in
any CFC or CFC Holding Company in excess of 65% of the voting Equity Interests
in such CFC or CFC Holding Company, (K) Margin Stock (within the meaning of
Regulation U of the Board), (L) any asset as to which the Company reasonably
determines that creating or perfecting a pledge or security interest therein
would result in material adverse tax consequences to the Company or any
Subsidiary, (M) any asset as to which the Collateral Agent and the Company agree
in writing that the cost of creating or perfecting a pledge or security interest
therein is excessive in view of the benefits to be obtained by the Lenders
therefrom, (N) Letter of Credit Rights (except to the extent constituting
supporting obligations such that a Lien thereon may be perfected by filing of a
financing statement under the UCC with respect to the applicable Loan Party) and
(O) any Commercial Tort Claim as to which the applicable Loan Party has
determined that it reasonably expects to recover less than US$5,000,000; in each
case other than any Proceeds, substitutions or replacements of the foregoing
(unless such Proceeds, substitutions or replacements would constitute assets
described in clauses (A) through (O) hereof);
(iii)          no deposit account control agreement, securities account control
agreement or other control agreements, or (except with respect to Equity
Interests represented or evidenced by certificates or instruments to the extent
required by clause (b) above) other perfection by “control” shall be required
with respect to any Collateral (including Letter of Credit Rights, Chattel
Paper, Deposit Accounts, Securities Accounts and Commodity Accounts and
intercompany Indebtedness);
(iv)          subject to clause (iii) above, except to the extent that
perfection and priority may be achieved (x) by the filing of a financing
statement under the UCC with respect to the applicable Loan Party, or (y) with
respect to Equity Interests, by the delivery of certificates or instruments
representing or evidencing such Equity Interests along with appropriate undated
instruments of transfer executed in blank, no Loan Party shall be required to
take any action with respect to, and the Loan Documents shall not contain any
requirements as to, perfection or priority with respect to any assets or
property described in clause (b) above;
(v)          no Loan Party shall be required to obtain any collateral access
agreements, warehouse agreements, estoppel, bailee acknowledgments or any
similar agreements;
(vi)          no Loan Party shall be required to provide any notice or obtain
the consent of any Governmental Authority under the Federal Assignment of Claims
Act or analogous state laws; and
(vii)          no actions in any jurisdiction outside of the United States or
that are necessary to comply with the laws of any jurisdiction outside of the
United States shall be required (it being understood that there shall be no
security agreements, pledge agreements or share charge agreements governed under
the laws of any jurisdiction outside of the United States).
“Collateral and Guarantee Trigger Event” means the occurrence of any one or more
of the following during the period commencing on the First Amendment Effective
Date and ending on the Covenant Relief End Date: (a) the Ratings Collateral and
Guarantee Trigger Event shall occur or (b) the Leverage Ratio, as of the end of
any period of four consecutive fiscal quarters of the Company, as set forth in a
certificate of a Financial Officer of the Company delivered to the
Administrative Agent pursuant to Section 5.01(c), shall
16

--------------------------------------------------------------------------------

be greater than 4.25 to 1.00 (it being understood that if any such certificate
is not delivered when due in accordance with Section 5.01(c), then, the
“Collateral and Guarantee Trigger Event” shall be deemed to have occurred as of
the date such certificate was required to have been delivered, if the
Administrative Agent (in consultation with the Required Lenders) determines that
the Leverage Ratio, as of the end of the applicable period of four consecutive
fiscal quarters of the Company was greater than 4.25 to 1.00 and notifies the
Company of such determination in writing).
 “Collateral Documents” means, collectively, the Guarantee Agreement, the
Security and Pledge Agreement, the IP Security Agreements and each of the
guaranty agreements, security agreements, pledge agreements (in each case,
together with any supplements or joinders with respect thereto) or other similar
agreements delivered to the Administrative Agent and/or the Collateral Agent
pursuant to Section 5.10 and/or to satisfy the Collateral and Guarantee
Requirement and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) increased from time to time pursuant to Section
2.07 or (c) increased or reduced from time to time pursuant to assignments by or
to such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
such other documentation pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Commitments on
the Closing Date is US$750,000,000.
“Commitment Increase” has the meaning assigned to such term in Section 2.07(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Communication” has the meaning assigned to such term in Section 10.17.
“Company” means CDK Global, Inc., a Delaware corporation.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however determined) or that are franchise Taxes or
branch profit Taxes.
“Consenting Lender” has the meaning assigned to such term in Section 2.07(d).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a)          without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:
(i)           consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations and Securitization
Transactions),
(ii)          consolidated income tax expense for such period,
(iii)         all amounts attributable to depreciation for such period and
amortization of intangible assets for such period,
17

--------------------------------------------------------------------------------

 (iv)        any other non-recurring noncash charges for such period (including
noncash compensation expense, but excluding any additions to bad debt reserves
or bad debt expense and any noncash charge that results from the write-down or
write-off of inventory or accounts receivable or that is in respect of any item
that was included in Consolidated Net Income in a prior period),
(v)          any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(vi)         any unrealized losses for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements,
(vii)        the cumulative effect for such period of a change in accounting
principles,
(viii)      any expenses or charges (other than depreciation or amortization
expense as described in the preceding clause (iii)) related to the carrying out
of any issuance of Equity Interests, acquisition, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof), including (x) such
fees, expenses or charges related to this Agreement and the Term Loan Credit
Agreement, and (y) any amendment or other modification of the Obligations or
other Indebtedness, in an aggregate amount during any period of four consecutive
fiscal quarters not to exceed US$5,000,000,
(ix)         any (A) restructuring expenses attributable to the Company’s
international businesses for such period, (B) “restructuring expenses” and
“other business transformation expenses” (if incurred prior to June 30, 2020)
attributable to the “Business Transformation Plan” (as each such term is used in
the Company’s annual report on Form 10-K for the fiscal year ended June 30 2016
and its quarterly report on Form 10-Q for the fiscal quarter ended September 30,
2016), or (C) “business process modernization expenses” for such period
attributable to the “Business Process Modernization Program” (as each such term
is used in the Company’s annual report on Form 10-K for the fiscal year ended
June 30, 2019), in each case, for such period; provided, that, (A) such expenses
shall have been determined in a manner consistent with the Company’s practices
prior to the First Amendment Effective Date and reflected as such in the
Company’s annual or quarterly reports filed with the SEC, and (B) from and after
the First Amendment Effective Date, the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (a)(ix) plus the aggregate amount
added back to Consolidated EBITDA pursuant to clause (a)(x) below plus the
aggregate amount of cash payments which the Company chooses not to subtract in
computing Consolidated EBITDA pursuant to the proviso at the end of this clause
(a), shall not exceed US$100,000,000 (or, solely with respect to the period of
four consecutive fiscal quarters ending June 30, 2020, US$125,000,000) in any
period of four consecutive fiscal quarters,
(x)          legal and regulatory expenses including “ongoing expenses”
(including, without limitation, settlement expenses and charges), in each case,
for such period related to the matters identified under the heading “Competition
Matters” in Note 11 of the Company’s financial statements included with the
Company’s quarterly report on Form 10-Q for the fiscal quarter ended March 31,
2018; provided, that, (A) such expenses shall have been determined in a manner
consistent with the Company’s practices prior to the First Amendment Effective
Date and reflected as such in the Company’s annual or quarterly reports filed
with the SEC, and (B) from and after the First Amendment Effective
18

--------------------------------------------------------------------------------

Date, the aggregate amount added back to Consolidated EBITDA  pursuant to this
clause (a)(x), plus the aggregate amount added back to Consolidated EBITDA
pursuant to clause (a)(ix) above plus the aggregate amount of cash payments
which the Company chooses not to subtract in computing Consolidated EBITDA
pursuant to the proviso at the end of this clause (a), shall not exceed
US$100,000,000 (or, solely with respect to the period of four consecutive fiscal
quarters ending June 30, 2020, US$125,000,000) in any period of four consecutive
fiscal quarters, and
(xi)          one-time, non-recurring integration, restructuring and litigation
costs and expenses in connection with the ELEAD1ONE Acquisition in an aggregate
amount during the term of this Agreement not to exceed US$75,000,000;
provided, that, any cash payment made with respect to any noncash item added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a) (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made; provided, further, that, in
the case of any cash payments made with respect to legal expenses for the fiscal
quarter ended June 30, 2019 that were added back to Consolidated EBITDA in a
prior period as a noncash item pursuant to clause (a)(iv) above (and without
duplication of any add-backs set forth in clause (a) above), the Company may,
instead of subtracting such cash payments in computing Consolidated EBITDA for
the period in which such cash payment is made, choose to not subtract such cash
payments, so long as the aggregate amount of such cash payments which the
Company chooses not to subtract in computing Consolidated EBITDA plus the
aggregate amount added back to Consolidated EBITDA pursuant to clause (a)(ix)
above plus the aggregate amount added back to Consolidated EBITDA pursuant to
clause (a)(x) above, shall not exceed US$100,000,000 (or, solely with respect to
the period of four consecutive fiscal quarters ending June 30, 2020,
US$125,000,000) in any period of four consecutive fiscal quarters; and minus
(b)          without duplication and to the extent included in determining such
Consolidated Net Income, the sum of:
(i)          any non-recurring noncash items of income for such period
(excluding any noncash items of income (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) that represents
the reversal of any accrual made in a prior period for anticipated cash charges,
but only to the extent such accrual reduced Consolidated EBITDA for such prior
period),
(ii)          any gains for such period attributable to the early extinguishment
of Indebtedness or obligations under any Hedging Agreement,
(iii)          any unrealized gains for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements and
(iv)          the cumulative effect for such period of a change in accounting
principles;
provided, further, that, Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Company or any of its consolidated Subsidiaries, other
than dispositions of inventory and other dispositions and licenses in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the
19

--------------------------------------------------------------------------------

reasonable judgment of a Financial Officer of the Company, attributable to any
Subsidiary that is not wholly owned by the Company, shall be reduced by the
portion thereof that is attributable to the non-controlling interest in such
Subsidiary. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with generally accepted financial practice as if such Material Acquisition or
such Material Disposition had occurred on the first day of such period.
“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations and
Securitization Transactions) of the Company and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP. For purposes
of calculating Consolidated Interest Expense for any period, if during such
period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto in accordance
with generally accepted financial practice as if such Material Acquisition or
such Material Disposition had occurred on the first day of such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, that, there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to clause (b) below, any other consolidated Subsidiary during such
period and (b) the income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary that is not wholly owned by the
Company to the extent such income or loss or such amounts are attributable to
the non-controlling interest in such consolidated Subsidiary.
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities of the Company and the
Subsidiaries and (ii) goodwill and other intangible assets of the Company and
the Subsidiaries, in each case determined on a consolidated basis in accordance
with GAAP, all as reflected in the consolidated financial statements of the
Company most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such
financial statements, the most recent consolidated financial statements of the
Company referred to in Section 3.04(a)). For purposes of this definition, the
amount of assets and liabilities of any Subsidiary that is not wholly owned by
the Company shall be included or deducted, as the case may be, only to the
extent of the proportional equity interest directly or indirectly owned by the
Company in such Subsidiary; provided, that, in the case of any such liabilities,
to the extent such liabilities are recourse to the Company or any other
Subsidiary, the full amount of such liabilities that are so recourse shall be
deducted for purposes of this definition.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Relief End Date” means the first (1st) date occurring on or after the
Covenant Relief Financial Deliveries Date on which the following conditions
shall have been satisfied: (a) no Default or Event of Default shall have
occurred and be continuing as of such date and (b) the Administrative Agent
shall have received a certificate of a Financial Officer of the Company required
by Section 5.01(c) demonstrating that (i) the Leverage Ratio, as of the end of
the period of four consecutive fiscal quarters of the Company most recently
ended on or prior to such date shall not be greater than 3.75 to 1.00 and (ii)
the
20

--------------------------------------------------------------------------------

Company was in compliance with Sections 6.06 and 6.07 as of the end of the
period of four consecutive fiscal quarters of the Company most recently ended on
or prior to such date.
“Covenant Relief Financial Deliveries Date” means the date upon which the
Company shall have delivered to the Administrative Agent (a) the financial
statements required by Section 5.01 for the period of four consecutive fiscal
quarters of the Company ending December 31, 2021 and (b) the related certificate
of a Financial Officer of the Company required by Section 5.01(c) for such
period of four consecutive fiscal quarters of the Company.
“Covered Entity” means any of the following, (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b) or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 10.21.
 “Declining Lender” has the meaning assigned to such term in Section 2.07(d).
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
the Company or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Company, to confirm in writing to the Administrative
Agent and the Company that it will comply with its prospective funding
obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
Bankruptcy Event or (ii) become the subject of a Bail-In Action; provided, that,
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender as of the date established therefor
21

--------------------------------------------------------------------------------

by the Administrative Agent in a written notice of such determination, which
shall be delivered by the Administrative Agent to the Company and each Lender
promptly following such determination.
“Designated Non-Cash Consideration” means non-cash consideration received by the
Company or any Subsidiary in connection with a Qualifying Asset Sale that is
designated as “Designated Non-Cash Consideration” on the date received pursuant
to a certificate of a Financial Officer of the Company setting forth the basis
of the fair market value of such non-cash consideration.
“Designated Subsidiary” means any Subsidiary that is not an Excluded Subsidiary.
“Domestic Loan Party” means any Loan Party that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effectiveness Anniversary” has the meaning assigned to such term in Section
2.07(d).
“ELEAD1ONE Acquisition” means the acquisition by CDK Global, LLC, a Delaware
limited liability company and subsidiary of the Company (“CDK Global”), of one
hundred percent (100%) of the Equity Interests of Data Software Services, LLC
(d/b/a Elead1ONE), a Georgia limited liability company (“DSS”), and certain of
its Affiliates, pursuant to that certain Equity Purchase Agreement, dated as of
June 28, 2018, by and among CDK Global, HJH Management Company, LLC, a Georgia
limited liability company, Fresh Beginnings, a Georgia corporation (“Fresh
Beginnings”), DSS, DSS Holdco, Inc., a Delaware corporation, Fresh Beginnings
Holdco, Inc., a Delaware corporation, Judith S. Hathcock, an individual, in her
capacity as the Representative (as defined therein) and the sole owner of DSS
and Fresh Beginnings, Hugh Hathcock, an individual (solely for the purposes set
forth therein), Hope Hathcock, an individual, Hailee Hathcock, an individual,
and Heather Hathcock, an individual.
“Electronic Copy” has the meaning assigned to such term in Section 10.17.
“Electronic Record” has the meaning assigned to such term in Section 10.17.
“Electronic Signature” has the meaning assigned to such term in Section 10.17.
22

--------------------------------------------------------------------------------

“Eligible Assets” means long-term assets (including Equity Interests of a Person
owning such assets) that are used or useful in the same line of business as the
Company and its Subsidiaries were engaged in on the Closing Date (or any
business reasonably related, incidental or ancillary thereto).
 “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) any other Person approved by the Administrative Agent and
the Company (such approval not to be unreasonably withheld); provided, that, (i)
the Company’s approval shall not be required during the existence and
continuation of an Event of Default and (ii) neither any individual (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit, of any individual), nor the Company or any Affiliate of the
Company, shall qualify as an Eligible Assignee.
“Eligible Currency” means any lawful currency other than US Dollars that is
readily available, freely transferable and convertible into US Dollars in the
international interbank market available to the Lenders in such market and as to
which a US Dollar Equivalent may be readily calculated. If, after the
designation by the Lenders of any currency as an Alternative Currency, any
change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Required Lenders, (a) such currency no longer being
readily available, freely transferable and convertible into US Dollars, (b) a US
Dollar Equivalent no longer being readily calculable with respect to such
currency, (c) it being impractical for Lenders to provide such currency, or (d)
such currency no longer being a currency in which the Required Lenders are
willing to make such Loans (the event in each of clause (a), (b), (c), and (d)
being a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Company, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist with respect to such currency.  Within, five (5) Business Days
after receipt of such notice from the Administrative Agent, the Company shall
repay all Loans in such currency to which the Disqualifying Event applies or
convert such Loans into the US Dollar Equivalent of Loans in Dollars, subject to
the other terms contained herein.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
23

--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA, or in endangered or critical status, within the
meaning of Section 305 of ERISA; or (h) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the Participating Member States.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, that, the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
“Excluded Property” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.
“Excluded Subsidiary” means any Subsidiary that is (a) an Immaterial Subsidiary,
(b) a Subsidiary that is prohibited by applicable law from guaranteeing the
Obligations, (c) a Person that is prohibited by any contractual obligation, or
the guarantee of the Obligations by which would require any approval or consent
of any Person (other than the Company or any Subsidiary) that has not been
received, in each case which prohibition or requirement is in existence at the
time such Person becomes a Subsidiary (so long as such prohibition or
requirement is not created in contemplation of or in connection with such Person
becoming a Subsidiary), (d) a CFC, (e) a CFC Holding Company, (f) a Subsidiary
that the Company reasonably determines that the provision of a Guarantee thereby
would result in material adverse tax consequences to the Company or any
Subsidiary, (g) a special purpose entity (including, for the avoidance
24

--------------------------------------------------------------------------------

of doubt, any Special Purpose Securitization Subsidiaries), (h) a not-for-profit
Subsidiary, (i) a captive insurance company, (j) a non-wholly owned Subsidiary
that is prohibited by any organizational or governance documents or by any
applicable shareholder or any similar agreement from guaranteeing the
Obligations or (k) a Subsidiary that the Company and the Administrative Agent
have agreed to exclude from becoming a Loan Party pursuant to the provisions set
forth in the definition of “Collateral and Guarantee Requirement”; provided,
that, notwithstanding the foregoing, no Borrowing Subsidiary that is a Domestic
Subsidiary shall be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 2.02 of the Guarantee Agreement and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the guaranty of such Guarantor, or grant by such Guarantor of a Lien,
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a Master Agreement governing more than one Hedging Agreement, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Hedging Agreements for which such guaranty or Lien is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation
hereunder, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed by the
jurisdiction under which such recipient is organized or in which its principal
office or any lending office from which it makes Loans hereunder is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
Federal withholding Tax that is imposed on payments by any Borrower to such
Lender pursuant to a law in effect on the date such Lender becomes a party to
this Agreement (or designates a new lending office) (other than pursuant to an
assignment request by the Company under Section 2.18(b)), (c) any withholding
Taxes imposed by the United States pursuant to FATCA, and (d) any withholding
Tax that is attributable to such Lender’s failure to comply with Section
2.16(f), except, in the case of clause (b) above, to the extent that (i) such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 2.16 or (ii) such withholding Tax
shall have resulted from the making of any payment to a location other than the
office designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type.
“Existing Credit Agreements” means, collectively, (a) that certain credit
agreement, dated as of September 16, 2014, among the Company, certain
Subsidiaries from time to time party thereto, as borrowing subsidiaries, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, (b) that certain credit agreement, dated as of December
14, 2015, among the Company, the lenders from time to time party thereto, and
Bank of America, as administrative agent, and (c) that certain credit agreement,
dated as of December 9, 2016, among the Company, the lenders from time to time
party thereto, and Bank of America, as administrative agent.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.07(d).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
25

--------------------------------------------------------------------------------

entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that, if such rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or equivalent of
such Person and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of a Borrower so designated by any of the
foregoing officers of such Borrower in a notice to the Administrative Agent or
any other officer or employee of such Borrower designated in or pursuant to an
agreement between such Borrower and the Administrative Agent.
“First Amendment Effective Date” means May 4, 2020.
 “Fitch” means Fitch, Inc., and any successor to its rating agency business.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 “GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis and subject to Section 1.04.
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including, without limitation, the Bank for
International Settlements and the Basel Committee on Banking Supervision or any
successor or similar authority to either of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that, the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
26

--------------------------------------------------------------------------------

“Guarantee Agreement” means the guarantee agreement substantially in the form of
Exhibit G (with such adjustments thereto or in such other form as may otherwise
be reasonably satisfactory to the Administrative Agent), to be dated on or about
the Initial Collateral and Guarantee Requirement Satisfaction Date, executed in
favor of the Administrative Agent by the Company and each other Domestic Loan
Party.
“Guarantor” means (a) each Subsidiary that is a party to the Guarantee
Agreement, including each Subsidiary that may from time to time become a party
thereto pursuant to Section 5.09 or Section 5.10, (b) with respect to (i)
Additional Obligations owing by any Subsidiary, and (ii) any Swap Obligation of
a Specified Loan Party (determined before giving effect to Sections 2.01 and
2.02 of the Guarantee Agreement) under the Guarantee Agreement, the Company, and
(c) the successors and permitted assigns of the foregoing.
 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Hedging Agreement
that, (a) at the time it enters into a Hedging Agreement not prohibited by this
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Hedging Agreement not prohibited by this Agreement with a Loan Party or a
Subsidiary, in each case, in its capacity as a party to such Hedging Agreement;
provided, that, in the case of a Secured Hedge Agreement with a Person who is no
longer a Lender (or an Affiliate of a Lender), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Secured Hedge Agreement; provided, further, that, for any of
the foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
 “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Immaterial Subsidiary” means, as of any date, any Subsidiary that is not a
Material Subsidiary at such date.
 “Increase Effective Date” has the meaning assigned to such term in Section
2.07(b).
“Increasing Lender” has the meaning assigned to such term in Section 2.07(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (limited to the value of the property securing such
Indebtedness if such Indebtedness has not been assumed), (g) all Guarantees by
such Person of Indebtedness of others, (h) all
27

--------------------------------------------------------------------------------

Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all Securitization
Attributable Indebtedness of such Person. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
 “Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Initial Collateral and Guarantee Requirement” means the requirement that, after
the occurrence of any Collateral and Guarantee Trigger Event,  (a)(i) the
Company shall have satisfied the Collateral and Guarantee Requirement and (ii)
Designated Subsidiaries that (together with the Company) (A) generated at least
sixty percent (60%) of total consolidated revenues of the Company and its
Subsidiaries for the period of four consecutive fiscal quarters of the Company
most recently ended on or prior to the Initial Collateral and Guarantee
Requirement Satisfaction Date for which financial statements have been delivered
pursuant to Section 5.01 and (B) have total consolidated assets of at least
sixty percent (60%) of total consolidated assets of the Company and its
Subsidiaries as of the Initial Collateral and Guarantee Requirement Satisfaction
Date, in each case, shall have satisfied the Collateral and Guarantee
Requirement, (b) the Loan Parties (in the aggregate) shall have granted valid
and perfected security interests (prior to all Liens on such assets, except for
Liens (i) permitted by this Agreement which may have priority over the Liens of
the Collateral Agent on such assets by operation of law (including the priority
rules under the UCC) or (ii) which are otherwise permitted pursuant to Section
6.01 of this Agreement) to the Collateral Agent in assets constituting at least
sixty percent (60%) of total consolidated assets of the Company and its
Subsidiaries as of the Initial Collateral and Guarantee Requirement Satisfaction
Date, (c) the Administrative Agent shall have received a certificate, dated as
of the Initial Collateral and Guarantee Requirement Satisfaction Date and signed
by the President, a Vice President or a Financial Officer of the Company, (i)
certifying that the Loan Parties have satisfied the requirements set forth in
clauses (a) and (b) of this definition as of the Initial Collateral and
Guarantee Requirement Satisfaction Date, (ii) confirming that, after the
satisfaction of the conditions set forth in clauses (a) and (b) of this
definition, the representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents are true and correct (A) in the case
of representations and warranties qualified as to materiality, in all respects,
and (B) otherwise, in all material respects, in each case on and as of the
Initial Collateral and Guarantee Requirement Satisfaction Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct (1)
in the case of representations and warranties qualified as to materiality, in
all respects, and (2) otherwise, in all material respects, as of such earlier
date and (iii) attaching thereto true, correct and complete copies of Schedules
3.17(a), 3.17(b) and 3.18, (d) the Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties as of the Initial Collateral and Guarantee Requirement
Satisfaction Date, the authorization of the transactions contemplated hereby and
any other legal matters relating to the Loan Parties, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (e) the Administrative Agent shall have
received a favorable written opinion (addressed to the Agents and the Lenders
and dated the Initial Collateral and Guarantee
28

--------------------------------------------------------------------------------

Requirement Satisfaction Date) of legal counsel for the Loan Parties with
respect to the transactions contemplated hereby, in form and substance
reasonably satisfactory to the Administrative Agent.  For purposes of making the
determinations required by this definition, revenues and assets of Foreign
Subsidiaries shall be converted into US Dollars at the rates used in preparing
the consolidated balance sheet of the Company included in the applicable
financial statements.
“Initial Collateral and Guarantee Requirement Satisfaction Date” means the date
on which the Loan Parties shall have satisfied the Initial Collateral and
Guarantee Requirement.
 “Initial Loans” has the meaning assigned to such term in Section 2.07(b).
“Interest Election Request” means a request by a Borrower, appropriately
completed and signed by a Financial Officer of such Borrower, to convert or
continue a Borrowing in accordance with Section 2.05, in the form of Exhibit F
or any other form approved by the Administrative Agent and such Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and the Maturity Date and, in addition,
in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, or, in the case of LIBOR Loans where the next
succeeding Business Day falls in the next succeeding calendar month, the next
preceding Business Day.
“Interest Period” means, with respect to any LIBOR Borrowing, (a) the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed by all the Lenders, seven days or 12 months) thereafter (in each
case, subject to availability), as the applicable Borrower may elect, or (b) for
purposes of the penultimate sentence of Section 2.05(c) only, a Non-Standard
Interest Period; provided, that, (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person or (b) a loan, advance or
capital contribution to, guarantee or assumption of Indebtedness for borrowed
money of, or purchase or other acquisition of any other Indebtedness for
borrowed money of another Person (including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guaranties Indebtedness for borrowed money of such other Person, but excluding
any acquisition of (i) all of the Equity Interests of any Person or (ii) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person).  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested (measured at the time
made), without adjustment for subsequent increases or
29

--------------------------------------------------------------------------------

decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in cash by
such Person with respect thereto (but only to the extent that the aggregate
amount of all such returns, distributions and repayments with respect to such
Investment does not exceed the principal amount of such Investment).
“IP Security Agreements” has the meaning assigned to such term in the Security
and Pledge Agreement.
 “IRS” means the United States Internal Revenue Service.
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).
“Lender” means each of the Persons listed as a “Lender” on the signature pages
to this Agreement, each other Person that becomes a “Lender” in accordance with
this Agreement (including any Person that becomes a party hereto pursuant to an
Assignment and Assumption or such other documentation) and their respective
successors and assigns.  The term “Lender” shall exclude any Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.
“Leverage Ratio” means, at any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on or most recently prior to such date.
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
“LIBOR Successor Rate” has the meaning specified in Section 2.21.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Collateral Documents, the Guarantee
Agreement, the Pari Passu Intercreditor Agreement, each Accession Agreement,
each Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, each
document or other agreement entered into in connection with the Transactions and
designated by its terms as a “Loan Document” and, except for
30

--------------------------------------------------------------------------------

purposes of Section 10.02(b), each promissory note delivered pursuant to this
Agreement. The Loan Documents shall specifically exclude any Secured Cash
Management Agreement and any Secured Hedge Agreement.
“Loan” means a loan made to a Borrower pursuant to Section 2.01.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Local Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement entered into in
connection with a Hedging Agreement.
 “Material Acquisition” means any individual acquisition of (a) Equity Interests
in any Person if, after giving effect thereto, such Person will become a
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided, that, the aggregate
consideration for such individual acquisition (including Indebtedness assumed in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds US$250,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.
“Material Disposition” means any individual sale, transfer or other disposition
of (a) all or substantially all the issued and outstanding Equity Interests in
any Person that are owned by the Company or any Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) of the Company or any Subsidiary; provided, that, the aggregate
consideration for such individual sale, transfer or other disposition (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds US$250,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$75,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
31

--------------------------------------------------------------------------------

“Material Subsidiary” means (a) each Borrowing Subsidiary, (b) any Subsidiary
that directly or indirectly owns any Equity Interest in or Controls any Material
Subsidiary and (c) any other Subsidiary (i) the consolidated revenues of which
for the most recent period of four consecutive fiscal quarters of the Company
for which financial statements have been delivered pursuant to Section 5.01 (or,
prior to the first delivery of such financial statements, the most recent
consolidated financial statements of the Company referred to in Section 3.04(a))
were greater than 10.0% of the Company’s total consolidated revenues for such
period or (ii) the consolidated assets of which as of the end of such period
were greater than 10.0% of the Company’s total consolidated assets as of such
date; provided, that, if at any time the aggregate consolidated revenues or
consolidated assets of all Subsidiaries that are not Material Subsidiaries for
or at the end of any period of four fiscal quarters exceeds 10.0% of the
Company’s consolidated revenues for such period or 10.0% of the Company’s
consolidated assets as of the end of such period, the Company shall (or, in the
event the Company has failed to do so within ten (10) days, the Administrative
Agent may) designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries. For purposes of making the
determinations required by this definition, revenues and assets of foreign
Subsidiaries shall be converted into US Dollars at the rates used in preparing
the consolidated balance sheet of the Company included in the applicable
financial statements.
“Maturity Date” means August 17, 2023 (or any later date to which the Maturity
Date may be extended pursuant to Section 2.07(d)); provided, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
“Maximum Rate” has the meaning assigned to such term in Section 10.14.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, means the aggregate cash and cash equivalents
proceeds received by the Company or any Subsidiary in respect of any Asset Sale,
net of (a) selling expenses paid or payable to a third party in connection
therewith (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
the Company’s good faith estimate of income taxes actually paid or payable in
connection with such sale), (b) amounts provided as a reserve, in accordance
with GAAP, against (i) any liabilities under any indemnification obligations
associated with such Asset Sale or (ii) any other liabilities retained by the
Company or any of its Subsidiaries associated with the assets disposed of in
such Asset Sale (provided, that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (c) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness for borrowed money (other than Indebtedness
under the Loan Documents) which is secured by a Lien on the assets disposed of
in such Asset Sale (so long as such Lien was permitted to encumber such assets
under the Loan Documents at the time of such sale) and which is repaid or
required to be repaid (provided, that, to the extent such Indebtedness for
borrowed money is not repaid within one hundred eighty (180) days of such Asset
Sale such cash or cash equivalents proceeds shall then constitute “Net Cash
Proceeds”) with such proceeds (other than any such Indebtedness assumed by the
purchaser of such assets), and (d) in the case of any such cash or cash
equivalents proceeds received by any Subsidiary that is not a wholly owned
Subsidiary, the pro rata portion of such proceeds allocable to the holders
(other than the Company and its Subsidiaries) of Equity Interests in such
Subsidiary that is not a wholly owned Subsidiary (calculated without regard to
this clause (d)) and not available for distribution to or for the account of the
Company or a Subsidiary as a result thereof.
32

--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Standard Interest Period” means, with respect to any LIBOR Borrowing, a
period (other than a seven day Interest Period, and subject to availability)
commencing on the date of such Borrowing and ending less than one month
thereafter, as the applicable Borrower may elect.
“Notice of Objection” has the meaning specified in Section 2.19.
“Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties under this Agreement and the other Loan Documents; provided, that, from
and after any Collateral and Guarantee Trigger Event, the Obligations shall
include the Additional Obligations; provided, further, that, without limiting
the foregoing, the Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.
“Other Connection Taxes” means, with respect to any recipient of any payment
made on account of an Obligation, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Pari Passu Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably satisfactory to the Agents and the Company, that
contains terms and conditions that are within the range of terms and conditions
customary for intercreditor agreements that are of the type that govern
intercreditor relationships between holders of pari passu senior secured credit
facilities, to be dated on or about the Initial Collateral and Guarantee
Requirement Satisfaction Date, executed by the Agents, Bank of America, as
administrative agent under the Term Loan Credit Agreement and the Loan Parties.
“Participant” has the meaning assigned to such term in Section 10.04(g).
“Participant Register” has the meaning assigned to such term in Section
10.04(g).
33

--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Asset Sale” means any Qualifying Asset Sale by the Company or any
Subsidiary; provided, that, the Company has (a) voluntarily prepaid the “Loans”
(as defined in the Term Loan Credit Agreement) pursuant to and in accordance
with Section 2.10 of the Term Loan Credit Agreement, in an aggregate amount
equal to one hundred percent (100%) of the Net Cash Proceeds received by the
Company and its Subsidiaries from such Qualifying Asset Sale or (b) on a pro
rata basis, prepaid or redeemed (i) the “Loans” (as defined in the Term Loan
Credit Agreement) pursuant to and in accordance with Section 2.10 of the Term
Loan Credit Agreement and (ii) Indebtedness under any one or more Senior Notes
Indentures in accordance with the terms of such Senior Notes Indentures, in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
received by the Company and its Subsidiaries from such Qualifying Asset Sale;
provided, further, that, with respect to any Qualifying Asset Sale, to the
extent that the Company or such Subsidiary reinvests such Net Cash Proceeds in
Eligible Assets within three hundred sixty five (365) days of the date of such
Qualifying Asset Sale (as to any Qualifying Asset Sale, such three hundred sixty
five (365) day period being the “Reinvestment Period” for such Qualifying Asset
Sale) such Net Cash Proceeds shall not be required to be so applied to prepay or
redeem the “Loans” (as defined in the Term Loan Credit Agreement) or
Indebtedness under the Senior Notes Indentures in order for such Qualifying
Asset Sale to constitute a “Permitted Asset Sale” during the Reinvestment Period
with respect to such Qualifying Asset Sale (it being understood that if such Net
Cash Proceeds have not been so reinvested by the end of the applicable
Reinvestment Period, the Company or such Subsidiary must prepay or redeem the
“Loans” (as defined in the Term Loan Credit Agreement) or Indebtedness under the
Senior Notes Indentures in accordance with the first proviso of this definition
at the end of such Reinvestment Period in order for such Qualifying Asset Sale
to thereafter constitute a “Permitted Asset Sale”).
 “Permitted Encumbrances” means:
(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in good faith;
(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
34

--------------------------------------------------------------------------------

(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any of the Borrowers or any of their Subsidiaries;
provided, that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
“Permitted Securitization Documents” means all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
“Permitted Securitization Financing” means one or more transactions pursuant to
which (a) Receivables Assets or interests therein are sold or transferred to or
financed by one or more Special Purpose Securitization Subsidiaries, and (b)
such Special Purpose Securitization Subsidiaries finance (or refinance) their
acquisition of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against Receivables Assets (including conduit
and warehouse financings) and any Hedging Agreements entered into in connection
with such Receivables Assets; provided, that, recourse to the Company or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Company in good faith) for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/“absolute transfer” opinion with
respect to any transfer by the Company or any Subsidiary (other than a Special
Purpose Securitization Subsidiary)).
“Permitted Share Repurchases” means any Share Repurchase made by the Company, so
long as (a) no Event of Default exists immediately prior to and after giving
effect thereto and (b) the aggregate amount of all such Share Repurchases shall
not exceed US$40,000,000 in any fiscal year of the Company.
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Company or any ERISA Affiliate.
“Platform” has the meaning assigned to such term in Section 5.01.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 5.01.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 10.21.
“Qualifying Asset Sale” means any Asset Sale by the Company or any Subsidiary;
provided, that, (a) at the time of such Asset Sale, no Event of Default shall
have occurred and be continuing or would result from such Asset Sale, (b) such
Disposition shall be for fair market value (as determined by the Company in good
faith) and (c) the purchase price for the property or assets acquired in such
Asset Sale shall be paid to the Company or such Subsidiary, as the case may be,
for not less than seventy-five percent (75%) cash
35

--------------------------------------------------------------------------------

and cash equivalent consideration; provided, however, that for the purposes of
this clause (c), the following shall be deemed to be cash:  (i) any liabilities
(as shown on the Company’s most recent balance sheet (or in the footnotes
thereto) provided hereunder) of the Company or such Subsidiary (other than
liabilities that are by their terms subordinated to (x) the Obligations and (y)
the Obligations under and as defined in the Term Loan Credit Agreement) that are
assumed by the transferee with respect to the applicable Asset Sale and for
which the Company and its Subsidiaries shall have been validly released by all
applicable creditors in writing, (ii) any securities received by the Company or
such Subsidiary from such transferee that are converted by the Company or such
Subsidiary into cash or cash equivalents (to the extent of the cash or cash
equivalents received in the conversion) within one hundred eighty (180) days
following the closing of the applicable Asset Sale; and (iii) any Designated
Non-Cash Consideration in respect of such Asset Sale having an aggregate fair
market value, taken together with the Designated Non-Cash Consideration in
respect of all other “Qualifying Asset Sales”, not in excess of US$10,000,000
(with the fair market value of each item of Designated Non-Cash Consideration
being measured as of the time received).
 “Quotation Day” means, for any Interest Period, the day two Business Days prior
to the first day of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided, that, to the extent such
market practice is not administratively feasible for the Administrative Agent,
then “Quotation Date” means such other day as otherwise reasonably determined by
the Administrative Agent).
“Rating Agencies” means Moody’s, S&P and Fitch.
“Ratings” means the public ratings from time to time established by the Rating
Agencies for the Index Debt, and “Rating” means any one of them.
“Ratings Collateral and Guarantee Trigger Event” means the occurrence of both of
the following: (a) the Rating from Moody’s shall be Ba2 or worse and (b) the
Rating from S&P shall be BB or worse.  If the rating system of Moody’s or S&P
shall change, or if any such Rating Agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of a Rating from such Rating Agency.
 “Receivables Assets” means, with respect to any Person, accounts receivable,
indebtedness and other obligations owed to or owned by such Person (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a Securitization
Transaction or, solely for purposes of Section 6.01(g) and Section 6.02(l), a
transaction contemplated by such sections.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided, that, (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been an obligor in respect
of such Original Indebtedness; and (c) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).
“Register” has the meaning assigned to such term in Section 10.04(e).
36

--------------------------------------------------------------------------------

“Reinvestment Period” has the meaning assigned to such term in the definition of
“Permitted Asset Sale”.
 “Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, one or more Lenders having Revolving
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Exposures of all Lenders and the total unused Commitments of all
Lenders at such time.  The Revolving Exposure and unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.
 “Revolving Exposure” means, with respect to any Lender at any time, the US
Dollar Equivalent of such Lender’s outstanding Loans at such time.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc., and any successor to the rating agency business thereof.
“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanction Laws” means laws and executive orders of the United States, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant and applicable sanctions authority imposing
economic or financial sanctions or trade embargoes, and regulations implementing
such laws and executive orders.
 “Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanction Laws.
“Sanctioned Person” means, at any time, (a) any Person that is included on any
list of designated Persons maintained by the Office of Foreign Assets, Her
Majesty’s Treasury of the United Kingdom, or on any comparable list maintained
under applicable Sanction Laws, (b) any Person located, organized or
37

--------------------------------------------------------------------------------

resident in a Sanctioned Country, (c) any Person that is currently the subject
of Sanction Laws, or (d) any Person owned or controlled by any such Person or
the Persons described in the foregoing clause (a), (b) or (c).
 “Scheduled Unavailability Date” has the meaning specified in Section 2.21.
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in the applicable currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period (or,
in the case of a Non-Standard Interest Period, with a term of one month), as
displayed on the applicable Bloomberg screen page that displays such rate (or,
in the event such rate does not appear on a page of the Bloomberg screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time); provided,
that, if the Screen Rate, determined as provided above, would be less than zero,
the Screen Rate shall for all purposes of this Agreement be zero.
“SEC” means the United States Securities and Exchange Commission.
“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Subsidiary and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedging Agreement not prohibited by this
Agreement between any Loan Party or any Subsidiary and any Hedge Bank.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.
 “Securitization Attributable Indebtedness” means, as of any date of
determination, the amount of obligations outstanding under the legal documents
entered into as part of any Securitization Transaction on such date that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions pursuant to which such Person
(or any subsidiary of such Person) may, directly or indirectly, sell, convey or
otherwise transfer, or grant a security interest in, any Receivables Assets of
such Person (or any subsidiary of such Person), to a special purpose subsidiary
of such Person or an Affiliate of such Person.
“Security and Pledge Agreement” means the security and pledge agreement
substantially in the form of Exhibit H (with such adjustments thereto or in such
other form as may otherwise be reasonably satisfactory to the Agents), to be
dated on or about the Initial Collateral and Guarantee Requirement Satisfaction
Date, executed in favor of the Collateral Agent by the Company and each other
Domestic Loan Party.
“Senior Notes Indenture Secured Obligations” means, as of any date, any
obligations under one or more Senior Notes Indentures that have become secured
obligations on a pari passu basis with the Obligations in accordance with the
terms and provisions of the applicable Senior Notes Indenture(s) and the terms
and provisions of the Loan Documents.
38

--------------------------------------------------------------------------------

“Senior Notes Indentures” means (a) the Indenture, dated as of October 14, 2014,
between the Company, as issuer, and U.S. Bank National Association, as trustee,
relating to the Company’s 4.50% senior notes due 2024, (b) the Indenture, dated
as of May 15, 2017, between the Company, as issuer, and U.S. Bank National
Association, as trustee, relating to the Company’s 4.875% senior notes due 2027,
(c) the Indenture, dated as of June 18, 2018, between the Company, as issuer,
and U.S. Bank National Association, as trustee (as supplemented by that certain
Officer’s Certificate pursuant to Sections 2.02, 10.04 and 10.05 of the
Indenture, dated as of June 18, 2018, provided by the Company), relating to the
Company’s 5.875% senior notes due 2026, and (d) the Indenture, dated as of May
15, 2019, between the Company, as issuer, and U.S. Bank National Association, as
trustee, relating to the Company’s 5.25% senior notes due 2029; and “Senior
Notes Indenture” means any one of them.
“Share Repurchase” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any Subsidiary, but excluding the receipt
by the Company and its Subsidiaries of Equity Interests of the Company as
payment (a) for stock option exercises, (b) for withholding taxes due on stock
option exercises, (c) for the vesting of restricted share units from stock based
compensation program participants and (d) in connection with similar equity
based incentive programs, in each case, in the ordinary course of business.
“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 “Special Purpose Securitization Subsidiary” means a direct or indirect
wholly-owned Subsidiary of the Company established in connection with a
Permitted Securitization Financing for the acquisition of Receivables Assets or
interests therein, and which is organized in a manner (as determined by the
Company in good faith) intended to reduce the likelihood that it would be
substantively consolidated with the Company or any of the Subsidiaries (other
than Special Purpose Securitization Subsidiaries) in the event the Company or
any such Subsidiary becomes subject to a proceeding under the Bankruptcy Code of
the United States (or other insolvency law).
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 2.02 of the Guarantee Agreement).
 “Specified Time” means 11:00 a.m., London time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to Regulation D.  LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Sterling” or “£;” means the lawful currency of the United Kingdom.
“Subsequent Borrowings” has the meaning assigned to such term in Section
2.07(b).
39

--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person, any corporation or other entity
with respect to which such Person alone owns, subsidiaries of such Person own,
or such Person and one or more of its subsidiaries together own, directly or
indirectly, capital stock or other equity interests having ordinary voting power
to elect a majority of the members of the board of directors of such corporation
or other entity or having a majority interest in the capital or profits of such
corporation or other entity.
“Subsidiary” means any subsidiary of the Company.
“Supported QFC” has the meaning assigned to such term in Section 10.21.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 “Syndication Agents” means, collectively, JPMorgan Chase Bank, N.A., U.S. Bank
National Association, MUFG Bank, Ltd. and Wells Fargo Bank, N.A., in their
capacities as syndication agents with respect to the credit facilities
established hereunder.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Loan Credit Agreement” means that certain term loan credit agreement,
dated as of the Closing Date, among, inter alios, the Company, the lenders from
time to time party thereto and Bank of America, as administrative agent.
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Company and the Subsidiaries outstanding as of such date,
computed on a consolidated basis, but excluding contingent obligations of the
Company or any Subsidiary as an account party in respect of any letter of credit
or letter of guaranty to the extent such letter of credit or letter of guaranty
does not support Indebtedness. For purposes of this definition, the amount of
any Indebtedness shall be determined in accordance with GAAP but without giving
effect to any election permitted under GAAP to value such Indebtedness at “fair
value” or to any other accounting principle that would result in the amount of
such Indebtedness (other than zero coupon Indebtedness) being below the stated
principal amount thereof.
“Transactions” means (a) prior to the occurrence of any Collateral and Guarantee
Trigger Event, (i) the execution, delivery and performance by the Borrowers of
the Loan Documents, (ii) the borrowings of Loans hereunder and the use of the
proceeds thereof and (iii) the payment of fees and expenses incurred in
connection with the foregoing and (b) if any Collateral and Guarantee Trigger
Event occurs, (i) the execution, delivery and performance by the Loan Parties of
the Loan Documents, (ii) the borrowings of Loans hereunder and the use of the
proceeds thereof and (iii) the payment of fees and expenses incurred in
connection with the foregoing.
40

--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 “UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” means the United States of America.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“US Dollars” or “US$” means the lawful currency of the United States.
“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 10.21.
 “US Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised
41

--------------------------------------------------------------------------------

under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.
SECTION 1.02.          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be referred to by Type (e.g., a “LIBOR Loan”).
Borrowings also may be referred to by Type (e.g., a “LIBOR Borrowing”).
SECTION 1.03.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor statutes, rules or
regulations), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any and all references to “Borrower” regardless of whether
preceded by the term a, any, each of, all, and/or, or any other similar term
shall be deemed to refer, as the context requires, to each and every (and/or any
one or all) parties constituting a Borrower, individually and/or in the
aggregate. Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, or disposition, or similar term, shall be deemed
to apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, or disposition, or similar term, as applicable,
to, of or with a separate Person.  Any division of a limited liability company
shall constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person).
SECTION 1.04.          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in accordance with GAAP, as in effect from time to time.  The
Company will provide a written summary of material changes in GAAP applicable to
the Company and in the consistent application thereof with each certificate
delivered in accordance with Section 5.01(c) (which requirement for a written
summary of material changes may be satisfied by including such summary in the
Company’s public filings available on the SEC’s website at www.sec.gov).  If the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision, or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose,
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then (a) such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision shall have been amended in accordance herewith, and (b) the Company
shall provide to the Administrative Agent and the Lenders summary financial
statements required under this Agreement or as requested hereunder setting forth
an unaudited reconciliation between GAAP as in effect
42

--------------------------------------------------------------------------------

and applied immediately before such change and GAAP after giving effect to such
change.  Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Company or any Subsidiary at
“fair value”, as defined therein, (ii) leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the audited
financial statements of the Company referred to in Section 3.04(a)(i) for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above, and (iii) all financial
statements required to be delivered pursuant to Sections 5.01(a) and 5.01(b)
shall be prepared in accordance with GAAP, as in effect from time to time.
SECTION 1.05.          Currency Translation. The Administrative Agent shall
determine the US Dollar Equivalent of any Borrowing denominated in an
Alternative Currency on or about the date of the commencement of the initial
Interest Period and each subsequent Interest Period therefor (and, in the case
of any Interest Period longer than three months, as of each Interest Payment
Date applicable to such Borrowing), in each case using the applicable Exchange
Rate in effect on the date of determination, and each such amount shall be the
US Dollar Equivalent of such Borrowing until the next required calculation
thereof pursuant to this Section.  For purposes of Article VI and the
definitions employed therein, amounts in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates used in preparing
the Company’s most recent annual or quarterly financial statements.
SECTION 1.06.          Additional Alternative Currencies.
(a)          The Company may from time to time request that LIBOR Loans be made
in a currency other than Euro or Sterling; provided, that, such requested
currency is an Eligible Currency.  In the case of any such request, such request
shall be subject to the approval of the Administrative Agent and each Lender.
(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., New York City time, twenty (20) Business Days prior to
the date of the desired Borrowing (or such other time or date as may be agreed
by the Administrative Agent in its sole discretion).  The Administrative Agent
shall promptly notify each Lender of any such request.  Each Lender shall notify
the Administrative Agent, not later than 11:00 a.m., New York City time, ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of LIBOR Loans in such requested currency.
(c)          Any failure by a Lender to respond to such request within the time
period specified in Section 1.06(b) shall be deemed to be a refusal by such
Lender to permit LIBOR Loans to be made in such requested currency.  If the
Administrative Agent and all of the Lenders consent to making LIBOR Loans in
such requested currency and the Administrative Agent and the Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and, to
the extent necessary, the Administrative Agent and the Lenders may amend (in
consultation with the Company) the definition of “Screen Rate” (or any other
provisions of this Agreement relating to the timing and frequency of determining
the rate applicable to such currency or any other administrative matters as may
be appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the adoption of such additional currency and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice) to the extent necessary to add the applicable
screen rate for such currency.  If the Administrative Agent shall fail to obtain
consent to
43

--------------------------------------------------------------------------------

any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.
SECTION 1.07.          Change of Currency.
(a)          Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption.  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided, that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify (in consultation with the Company) to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
(c)          Each provision of this Agreement relating to the funding or
maintenance of, or the performance by any Lender of any obligations with respect
to, any Loan denominated in an Alternative Currency also shall be subject, in
each case, to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.
SECTION 1.08.          Interest Rates. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any
rate that is an alternative or replacement for comparable or successor rate
thereto to any of such rate (including, without limitation, any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes. Without prejudice to any other provision of this Agreement,
each party hereto acknowledges and agrees for the benefit of each of the other
parties hereto, that: (a) LIBOR (i) may be subject to methodological or other
changes which could affect its value, (ii) may not comply with applicable laws
and regulations (such as the Regulation (EU) 2016/1011 of the European
Parliament and of the Council, as amended (EU Benchmarks Regulation)) and/or
(iii) may be permanently discontinued; and (b) the occurrence of any of the
aforementioned events and/or a Screen Rate replacement event may have adverse
consequences which may materially impact the economics of the financing
transactions contemplated under this Agreement.
ARTICLE II.

The Credits


SECTION 2.01.          Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make to the Borrowers, from time to time on
any Business Day during the Availability Period, Loans denominated in US Dollars
or in Alternative Currencies in amounts that will not at any time result in (a)
such Lender’s Revolving Exposure exceeding its Commitment, (b) the sum of the
total Revolving Exposures exceeding the aggregate Commitments or (c) the
Alternative Currency Exposure exceeding the
44

--------------------------------------------------------------------------------

Alternative Currency Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Loans.
SECTION 2.02.          Loans and Borrowings.
(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Type and currency made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that, the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)          Subject to Section 2.13, (i) each Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans as the
applicable Borrower may request in accordance herewith, and (ii) each Borrowing
denominated in an Alternative Currency shall be comprised entirely of LIBOR
Loans.  Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that,
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.
(c)          At the commencement of each Interest Period for any LIBOR
Borrowing, and at the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided, that, (i) a LIBOR Borrowing
that results from a continuation of an outstanding LIBOR Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing and (ii) an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Commitments.  Borrowings of more than one Type may be outstanding
at the same time; provided, that, there shall not be more than a total of
fifteen (15) LIBOR Borrowings in the aggregate at any time outstanding.
(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any LIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.          Requests for Borrowings. To request a Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a LIBOR Borrowing denominated in US Dollars, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing (or, in the case of any LIBOR Borrowing
denominated in US Dollars to be made on the Closing Date, such shorter period of
time as may be agreed to by the Administrative Agent), (b) in the case of a
LIBOR Borrowing denominated in an Alternative Currency, not later than 11:00
a.m., New York City time, four (4) Business Days (or five (5) Business Days in
the case of a Special Notice Currency) before the date of the proposed
Borrowing, or (c) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed Borrowing; provided, that, if
such Borrower wishes to request LIBOR Loans having an Interest Period other than
1, 2, 3 or 6 months in duration as provided in the definition of “Interest
Period” (other than in the case of the Non-Standard Interest Period), the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m., New York City time, (w) four (4) Business Days prior to the
requested date of such LIBOR Borrowing denominated in US Dollars, or (x) five
(5) Business Days (or six (6) Business Days in the case of a Special Notice
Currency) prior to the requested date of such LIBOR Borrowing denominated in an
Alternative Currency, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them and, not later than 11:00 a.m., New
York City time, (y) three (3) Business Days before the requested date of such
LIBOR Borrowing
45

--------------------------------------------------------------------------------

denominated in US Dollars, or (z) four (4) Business Days (or five (5) Business
Days in the case of a Special Notice Currency) prior to the requested date of
such LIBOR Borrowing denominated in an Alternative Currency, the Administrative
Agent shall notify such Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. 
Each such telephonic request shall be irrevocable and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request. Each such telephonic request and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)          the applicable Borrower requesting such Borrowing;
(ii)          the aggregate amount of the requested Borrowing and the currency
of such Borrowing (which shall be US Dollars or an Alternative Currency);
(iii)          the date of such Borrowing, which shall be a Business Day;
(iv)          in the case of a requested Borrowing denominated in US Dollars,
whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;
(v)          in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)          the location and number of the applicable Borrower’s account to
which funds are to be disbursed.
If no currency is specified with respect to any requested LIBOR Borrowing, then
the applicable Borrower shall be deemed to have selected US Dollars.  If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (A) in the case of a Borrowing denominated in US Dollars, an ABR
Borrowing, and (B) in the case of a Borrowing denominated in an Alternative
Currency, a LIBOR Borrowing. If no Interest Period is specified with respect to
any requested LIBOR Borrowing, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.          Funding of Borrowings.
(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
applicable currency (a) in the case of any Loan denominated in US Dollars, by
1:00 p.m., New York City time and (b) in the case of any Loan denominated in an
Alternative Currency, by the Local Time specified by the Administrative Agent,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the applicable Borrower by promptly remitting the amounts so
received, in like funds, to such account as shall be designated in the
applicable Borrowing Request.
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a
46

--------------------------------------------------------------------------------

corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of (A) the
Federal Funds Effective Rate, in the case of Loans denominated in US Dollars,
and the rate reasonably determined by the Administrative Agent to be the cost to
it of funding such amount, in the case of Loans denominated in an Alternative
Currency, and (B) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by such Borrower, the interest rate applicable to such Loans.
SECTION 2.05.          Interest Elections.
(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a LIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type (provided, that, a Borrowing
denominated in an Alternative Currency may not be converted into an ABR
Borrowing) or to continue such Borrowing and, in the case of a LIBOR Borrowing,
may elect Interest Periods therefor, all as provided in this Section. A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)          To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election by telephone by
the time and date that a Borrowing Request would be required under Section 2.03
if such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic notice shall be irrevocable and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of an executed written Interest
Election Request signed by the applicable Borrower.  Notwithstanding any other
provision of this Section, no Borrower shall be permitted to (i) change the
currency of any Borrowing or (ii) elect an Interest Period for LIBOR Loans that
does not comply with Section 2.02(d).
(c)          Each telephonic notice referred to in the preceding paragraph (b)
and each written Interest Election Request shall specify the following
information in compliance with Section 2.02 and paragraph (e) of this Section:
(i)          the Borrowing to which such notice and Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)          the effective date of the election made pursuant to such notice
and Interest Election Request, which shall be a Business Day;
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and
47

--------------------------------------------------------------------------------

(iv)          if the resulting Borrowing is to be a LIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such notice and Interest Election Request requests a LIBOR Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. 
Notwithstanding any other provision of this Agreement, a Borrower may elect a
Non-Standard Interest Period on only a single occasion, and only for the purpose
of causing the subsequent Interest Periods under this Agreement to end on the
same dates as each “Interest Period” under and as defined in the Existing Credit
Agreements.  Each Lender waives any “breakage” costs that it would otherwise be
entitled to pursuant to Section 2.15 of any of the Existing Credit Agreements in
connection with the repayment of the Existing Credit Agreements on the Closing
Date.
(d)          Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.
(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a LIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Borrowing denominated in US Dollars, be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in an Alternative
Currency, become due and payable on the last day of such Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company (provided, that, no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to any Borrower), then, so long as an Event of Default
is continuing (A) no outstanding Borrowing denominated in US Dollars may be
converted to or continued as a LIBOR Borrowing and (B) unless repaid, (1) each
LIBOR Borrowing denominated in US Dollars shall, at the end of the Interest
Period applicable thereto, be converted to an ABR Borrowing and (2) each LIBOR
Borrowing denominated in an Alternative Currency shall, at the end of the
Interest Period applicable thereto, be continued as a LIBOR Borrowing with an
Interest Period of one month.
(f)          To the extent that any calculation of interest required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.
SECTION 2.06.          Termination or Reduction of Commitments.
(a)          Unless previously terminated, the aggregate Commitments shall
terminate on the Maturity Date.
(b)          The Company may at any time terminate, or from time to time reduce,
the aggregate Commitments; provided, that, (i) each reduction of the aggregate
Commitments shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and (ii) the Company shall not
terminate or reduce the aggregate Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
aggregate Revolving Exposures would exceed the aggregate Commitments.
48

--------------------------------------------------------------------------------

(c)          The Company shall notify the Administrative Agent of any election
to terminate or reduce the aggregate Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction (or such shorter period of time acceptable to the
Administrative Agent in its sole discretion), specifying such election and the
effective date thereof.  Promptly following receipt of such a notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided, that, a notice of termination or reduction of the aggregate
Commitments delivered by the Company may state that such notice is conditioned
upon the occurrence of subsequent events (including the effectiveness of other
credit facilities), in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
aggregate Commitments shall be permanent.  Each reduction of the aggregate
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitment.
SECTION 2.07.          Increase of Commitments; Extension of Maturity Date.
(a)          The Company may on one or more occasions, by written notice to the
Administrative Agent, executed by the Company and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Commitments to be extended by the Increasing Lenders or cause the existing
Commitments of the Increasing Lenders to be increased, as the case may be (any
such extension or increase, a “Commitment Increase”), in an amount for each
Increasing Lender set forth in such notice; provided, that, (i) the aggregate
amount of all Commitment Increases effected pursuant to this paragraph shall not
exceed US$100,000,000, (ii) each Increasing Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent and the
Company (in each case, which approval shall not be unreasonably withheld or
delayed) and (iii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form reasonably
satisfactory to the Administrative Agent and the Company (an “Accession
Agreement”). New Commitments and increases in existing Commitments shall,
subject to the terms and conditions of this Section, become effective on the
date specified in the applicable notice delivered pursuant to this paragraph. 
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder, and subject to all obligations of a Lender
hereunder. For the avoidance of doubt, upon the effectiveness of any Commitment
Increase, the Applicable Percentages of all the Lenders shall automatically be
adjusted to give effect thereto.
(b)          On the effective date of any Commitment Increase pursuant to this
Section (the “Increase Effective Date”), (i) the aggregate principal amount of
the Loans outstanding (the “Initial Loans”) immediately prior to giving effect
to such Commitment Increase on the Increase Effective Date shall be deemed to be
repaid, (ii) after the effectiveness of the Commitment Increase, the applicable
Borrower shall be deemed to have requested new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans, in the same currency as the Initial Loans, and of
the Types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03 (but
without regard for the requirement that such Borrowings comply with the
Borrowing Minimum and Borrowing Multiple), (iii) each Lender shall pay to the
Administrative Agent in same day funds (in the applicable currencies) an amount
equal to the difference, if positive, between (A) such Lender’s Applicable
Percentage of the aggregate Commitments (calculated after giving effect to the
Commitment Increase) of each Subsequent Borrowing and (B) such Lender’s
Applicable 
49

--------------------------------------------------------------------------------

Percentage of the aggregate Commitments (calculated without giving effect to the
Commitment Increase) of each Borrowing comprised of Initial Loans, (iv) after
the Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds (in the
applicable currencies) that is equal to the difference, if positive, between (A)
such Lender’s Applicable Percentage of the aggregate Commitments (calculated
without giving effect to the Commitment Increase) of each Borrowing comprised of
Initial Loans and (B) such Lender’s Applicable Percentage of the aggregate
Commitments (calculated after giving effect to the Commitment Increase) of the
amount of each Subsequent Borrowing, (v) each Increasing Lender and each other
Lender shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (calculated after giving effect to the Commitment Increase) and (vi)
the Company shall pay to each Lender any and all accrued but unpaid interest on
the Initial Loans.  The deemed payments made pursuant to clause (i) above in
respect of each LIBOR Loan shall be subject to indemnification by the Company
pursuant to the provisions of Section 2.15 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result.
(c)          Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) shall become effective under
this Section unless, on the applicable Increase Effective Date, (i) the
conditions set forth in Sections 4.02(a) (but without giving effect to the
parenthetical therein) and 4.02(b) shall be satisfied (with all references in
such paragraphs to a Borrowing being deemed to be references to such increase)
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the Company, and (ii) the
Administrative Agent shall have received an opinion of counsel for the Company
(which may be internal counsel) as to the power and authority of each Borrower
to borrow and perform its obligations hereunder after giving effect to such
increase.
(d)          The Company may, by written notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders) not less than
thirty (30) days and not more than one hundred twenty (120) days prior to any
anniversary of the Closing Date (each, an “Effectiveness Anniversary”), request
that the Lenders extend the Maturity Date and the aggregate Commitments for an
additional period of one year.  The Company may deliver such a notice to the
Administrative Agent no more than twice during the Availability Period.  Each
Lender shall, by notice to the Company and the Administrative Agent given not
later than the twentieth (20th) day after the date of the Administrative Agent’s
receipt of the Company’s extension request, advise the Administrative Agent and
the Company whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”).  Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender.  If Lenders constituting the Required Lenders
shall have agreed to an extension request, then the Maturity Date shall, as to
the Consenting Lenders, be extended to the first anniversary of the Maturity
Date theretofore in effect.  The decision to agree or withhold agreement to any
Maturity Date extension shall be at the sole discretion of each Lender. The
Commitment of any Declining Lender shall terminate on the Maturity Date in
effect as to such Lender prior to giving effect to any such extension (such
Maturity Date being called the “Existing Maturity Date”).  The principal amount
of any outstanding Loans made by Declining Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
accounts of such Declining Lenders hereunder, shall be due and payable on the
applicable Existing Maturity Date, and on such Existing Maturity Date the
Company shall also make such other prepayments of Loans as shall be required in
order that, after giving effect to the termination of the Commitments of, and
all payments to, Declining Lenders pursuant to this sentence, (i) the total
Revolving Exposures shall not exceed the aggregate Commitments
50

--------------------------------------------------------------------------------

then in effect and (ii) the amount of the total Alternative Currency Exposures
shall not exceed the Alternative Currency Sublimit then in effect.
Notwithstanding the foregoing provisions of this paragraph, the Company shall
have the right, pursuant to and in accordance with Section 2.18(b), at any time
prior to any Existing Maturity Date, to replace a Declining Lender with a Lender
or other financial institution that is an Eligible Assignee that will agree to a
request for the extension of the Maturity Date, and any such replacement Lender
shall for all purposes constitute a Consenting Lender.  Notwithstanding the
foregoing, no extension of the Maturity Date pursuant to this paragraph shall
become effective unless (A) the conditions set forth in Sections 4.02(a) (but
without giving effect to the parenthetical therein) and 4.02(b) shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such extension) on and as of the Effectiveness Anniversary next
following the Company’s delivery of the applicable request for extension of the
Maturity Date and the Administrative Agent shall have received a certificate to
that effect dated such Effectiveness Anniversary and executed by a Financial
Officer of the Company, and (B) the Administrative Agent shall have received an
opinion of counsel for the Company (which may be internal counsel) as to the
power and authority of each Borrower to borrow and perform its obligations
hereunder after giving effect to such extension.
SECTION 2.08.          Repayment of Loans; Evidence of Debt.
(a)          Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made by such Lender to such Borrower on the Maturity Date.
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)          The entries made in the accounts maintained pursuant to paragraphs
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded
therein; provided, that, the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrowers to repay the Loans or pay any other amounts due
hereunder in accordance with the terms of this Agreement.
(e)          Any Lender may request that the Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender such a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in
substantially the form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
SECTION 2.09.          [Reserved].
51

--------------------------------------------------------------------------------

SECTION 2.10.          Prepayment of Loans.
(a)          Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.
(b)          If the total Revolving Exposures shall at any time exceed the
aggregate Commitments, then the Borrowers shall immediately prepay Loans in an
amount equal to the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans on such day).  If, on any date, the
total Revolving Exposures denominated in Alternative Currencies shall exceed an
amount equal to 102% of the Alternative Currency Sublimit, then the Borrowers
shall, not later than the third Business Day following the date notice of such
excess is received from the Administrative Agent, prepay one or more Borrowings
in an aggregate principal amount sufficient to eliminate such excess.
(c)          Prior to any optional prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)          The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by hand delivery or fax or any other form approved by the
Administrative Agent and such Borrower, including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) of any optional prepayment hereunder (i) in the case of a
LIBOR Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment, or, in each case, such shorter period of time as is acceptable to
the Administrative Agent in its sole discretion.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided, that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination or reduction of the aggregate Commitments as contemplated by Section
2.06, then such notice of prepayment may be revoked if such notice of
termination or reduction is revoked in accordance with Section 2.06.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.
SECTION 2.11.          Fees.
(a)          The Company agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate set forth under the caption “Commitment Fee Rate” in the definition of such
term on the daily unused amount of the Commitment of such Lender during the
period from and including the Closing Date to but excluding the Maturity Date. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing September 30, 2018 (or, if
any such day shall not be a Business Day, on the first Business Day thereafter),
on any date prior to the Maturity Date on which the aggregate Commitments shall
have terminated, and on the Maturity Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
52

--------------------------------------------------------------------------------

(b)          The Company agrees to pay to the Administrative Agent, for the
account of each Lender, on the Closing Date, an upfront fee in the amount
separately agreed upon between the Company and the Arrangers.
(c)          The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)          All fees payable hereunder shall be paid in US Dollars on the dates
due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees or the upfront fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.
(e)          To the extent that any calculation of any fee required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.
SECTION 2.12.          Interest.
(a)          The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate set forth under the caption “ABR
Spread” in the definition of such term.
(b)          The Loans comprising each LIBOR Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate set forth under the caption “LIBO Rate Spread” in the
definition of such term.
(c)          [Reserved].
(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder shall not
be paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2.00%
per annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(e)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the termination of the aggregate
Commitments; provided, that, (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any LIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in the currency
in which the applicable Loan is denominated.
(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) in the case of interest in respect of LIBOR Loans
denominated in an Alternative Currency as to which market practice differs from
the foregoing day count convention, interest with respect to such LIBOR Loans
shall be computed in accordance with such market practice, and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based
53

--------------------------------------------------------------------------------

on Bank of America’s “prime rate” shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(g)          To the extent that any calculation of interest or any fee required
to be paid under this Agreement shall be based on (or result in) a calculation
that is less than zero, such calculation shall be deemed zero for purposes of
this Agreement.
SECTION 2.13.          Alternate Rate of Interest; Illegality.
(a)          If prior to the commencement of any Interest Period for a LIBOR
Borrowing denominated in any currency:
(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to the Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the applicable Borrower and the Lenders as promptly as practicable
and, until the Administrative Agent notifies the applicable Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a LIBOR Borrowing in such currency shall be
ineffective, and, unless repaid, such Borrowing shall be converted to, or
continued as, on the last day of the Interest Period applicable thereto (1) if
such Borrowing is denominated in US Dollars, an ABR Borrowing, or (2) if such
Borrowing is denominated in any Alternative Currency, a Borrowing bearing
interest at an alternative rate of interest determined by the Administrative
Agent in consultation with the Company and the Lenders, (B) if any Borrowing
Request requests a LIBOR Borrowing in such currency, such Borrowing shall be
made (1) if such Borrowing is denominated in US Dollars, as an ABR Borrowing, or
(2) if such Borrowing is denominated in any Alternative Currency, as a Borrowing
bearing interest at an alternative rate of interest determined by the
Administrative Agent in consultation with the Company and the Lenders, and (C)
the utilization of the Adjusted LIBO Rate component in determining the Alternate
Base Rate shall be suspended.
(b)          If any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Loan or to
determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, US Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the applicable Borrower through the Administrative Agent, (i)
any obligation of such Lender to issue, make, maintain, fund or charge interest
with respect to any such Loan in the affected currency or currencies, to
continue LIBOR Loans in the affected currency or currencies, or, in the case of
LIBOR Loans denominated in US Dollars, to convert ABR Loans to LIBOR Loans shall
be suspended, and (ii) if such notice
54

--------------------------------------------------------------------------------

asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and such Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (A) the
applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender that are denominated in US Dollars to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans and (B) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate. 
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.
If, in connection with any Borrowing Subsidiary organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia, the Administrative Agent or any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent or any Lender to (1) perform any of its
obligations hereunder or under any other Loan Document with respect to such
Borrowing Subsidiary, (2) fund or maintain its participation in any Loan to such
Borrowing Subsidiary or (3) issue, make, maintain, fund or charge interest or
fees with respect to any Loan to such Borrowing Subsidiary, such Person shall
promptly notify the Administrative Agent.  Thereafter, upon the Administrative
Agent notifying the Company, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Loan shall be suspended, and to the extent
required by applicable law, cancelled.  Upon receipt of such notice, the
Borrowers shall (x) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law), and (y) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.
SECTION 2.14.          Increased Costs.
(a)          If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);
(ii)          impose on any Lender or any applicable interbank market any other
condition (other than with respect to Taxes) affecting this Agreement or LIBOR
Loans made by any Lender; or
55

--------------------------------------------------------------------------------

(iii)          subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the applicable
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)          If any Lender reasonably determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.
(c)          Each Lender shall determine the amount or amounts necessary to
compensate such Lender or such Lender’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section using the methods customarily
used by it for such purpose (and if such Lender uses more than one such method,
the method used hereunder shall be that which most accurately determines such
amount or amounts). A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or such Lender’s holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section, and an
explanation in reasonable detail of the method by which such amount shall have
been determined, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. Such Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) Business Days after
receipt thereof. Notwithstanding the foregoing, no Lender shall be entitled to
seek compensation for additional amounts or costs pursuant to this Section
unless it is the general policy of such Lender at such time to seek compensation
under similar circumstances from other similarly situated borrowers with credit
agreements containing yield protection provisions that provide for such
compensation.
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that, the applicable Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender notifies the applicable Borrower of the Change in Law giving
rise to such increased costs or reductions and delivers a certificate with
respect thereto as provided in paragraph (c) above; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.
SECTION 2.15.          Break Funding Payments. In the event of (a) the payment
of any principal of any LIBOR Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or an
optional prepayment of Loans), (b) the conversion of any LIBOR Loan to a Loan of
a different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c)
56

--------------------------------------------------------------------------------

the failure to borrow, convert, continue or prepay any LIBOR Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is revoked under Section 2.06(c)) or (d) the assignment or deemed
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to Section
2.18, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.
SECTION 2.16.          Taxes.
(a)          Any and all payments by or on account of any Loan Party in respect
of any Obligation hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction of any Tax
from any such payment, then the withholding agent shall make such deduction and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. If any applicable withholding agent shall be
required to deduct any Indemnified Taxes from such payments, then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions for Indemnified Taxes (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the applicable Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions for Indemnified Taxes been
made.
(b)          In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)          The Borrowers shall indemnify the Administrative Agent and each
Lender, within fifteen (15) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability setting
forth in reasonable detail the circumstances giving rise thereto and the
calculations used by such Lender to determine the amount thereof delivered to
the Company by a Lender, or by the Administrative Agent, on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
57

--------------------------------------------------------------------------------

(d)          As soon as practicable after any payment of Indemnified Taxes by
any Loan Party to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)          Each Lender shall severally indemnify the Administrative Agent for
(i) any Taxes (but, in the case of any Indemnified Taxes, only to the extent
that the Loan Parties have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so) attributable to such Lender and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(g) relating to
the maintenance of a Participant Register, in each case that are paid or payable
by the Administrative Agent in connection with any Loan Document and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this paragraph shall
be paid within fifteen (15) Business Days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
(f)          (i)          Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.16(f)(ii)(A), (ii)(B) and (ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)          Without limiting the generality of the foregoing,
(A)          any Lender that is a US Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
58

--------------------------------------------------------------------------------

(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)          executed originals of IRS Form W-8ECI;
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or
(4)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a US Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a US Tax Compliance Certificate substantially in the form of Exhibit D-4
on behalf of each such direct and indirect partner;
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably
59

--------------------------------------------------------------------------------

requested by the Company or the Administrative Agent as may be necessary for the
Borrowers and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)          Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
SECTION 2.17.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
(a)          Each Borrower and each other Loan Party shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees, or of amounts payable under Section 2.14, 2.15 or
2.16, or otherwise) at or prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, at or prior to 2:00 p.m., New York City time (or, in the
case of any payment with respect to the principal and interest on Loans
denominated in an Alternative Currency, not later than the Local Time specified
by the Administrative Agent)), on the date when due, in immediately available
funds, without any defense, set–off, recoupment, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative
60

--------------------------------------------------------------------------------

Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account specified by it for the account
of the Lenders or, in any such case, to such other account as the Administrative
Agent shall from time to time specify in a notice delivered to the Company;
provided, that, payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein (it being agreed
that the Borrowers and each other Loan Party will be deemed to have satisfied
their obligations with respect to payments referred to in this proviso if they
shall make such payments to the persons entitled thereto in accordance with
instructions provided by the Administrative Agent; the Administrative Agent
agrees to provide such instructions upon request, and no Borrower nor any other
Loan Party will be deemed to have failed to make such a payment if it shall
transfer such payment to an improper account or address as a result of the
failure of the Administrative Agent to provide proper instructions). The
Administrative Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly, in accordance with customary
banking practices, following receipt thereof at the appropriate lending office
or other address specified by such Lender or other Person.  Except as otherwise
provided in this Agreement, if any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder, including of principal or interest in respect of any Loan, shall,
except as otherwise expressly provided herein, be made in the currency of such
Loan; all other payments hereunder and under each other Loan Document shall be
made in US Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
(b)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of the other Lenders to the extent necessary so that
the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their respective Loans; provided, that, (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set–off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. Any purchaser of a participation
under this paragraph shall have the benefit of Sections 2.14, 2.15 and 2.16 with
respect to the participation purchased, but shall not be deemed by virtue of
such purchase to have extended any Commitment that it had not extended prior to
such purchase.
61

--------------------------------------------------------------------------------

(c)          Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at (i) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of an amount
denominated in US Dollars) and (ii) the rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of an amount denominated in any Alternative Currency).
(d)          If any Lender shall fail to make any payment required to be made by
it hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.04(b),
2.17(c) and 10.03(c)), in each case in such order as shall be determined by the
Administrative Agent in its discretion.
SECTION 2.18.          Mitigation Obligations; Replacement of Lenders.
(a)          If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall consult with the Company regarding any actions that could
be taken to reduce amounts payable under such Sections and the costs of taking
such actions and shall, at the request of the Company following such
consultations, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable, direct, out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)          If (i) any Lender requests compensation under Section 2.14, (ii)
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender delivers a Notice
of Objection pursuant to Section 2.19, (v) any Lender is a Declining Lender or
(vi) any Lender is a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that, (A) the Company shall have received the prior
written consent of the
62

--------------------------------------------------------------------------------

Administrative Agent, which consent shall not be unreasonably withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal, funded participations and accrued interest and fees) or
the Company (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from the delivery of a Notice of Objection
under Section 2.19, it shall not be unlawful under Federal or applicable state
or foreign law for the assignee to make Loans or otherwise extend credit to or
do business with the Subsidiary in respect of which such Notice of Objection was
delivered, (D) in the case of any such assignment and delegation resulting from
a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result (or is reasonably expected
to result) in a reduction in such compensation or payments, (E) in the case of
any such assignment and delegation resulting from the status of such Lender as a
Declining Lender, the assignee shall have agreed to the applicable request for
the extension of the Maturity Date and (F) in the case of any such assignment
and delegation resulting from the status of such Lender as a Non-Consenting
Lender, such assignment, together with any assignments by other Non-Consenting
Lenders, will enable the applicable Borrower to obtain sufficient consents to
cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.19.          Borrowing Subsidiaries. The Company may at any time and
from time to time designate any Subsidiary as a Borrowing Subsidiary by delivery
to the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company; provided, that, no Subsidiary may be designated as a
Borrowing Subsidiary or borrow hereunder if it shall be unlawful for such
Subsidiary so to borrow or for any Lender to lend to such Subsidiary. As soon as
practicable upon receipt thereof, the Administrative Agent will post a copy of
such Borrowing Subsidiary Agreement to the Lenders. Each Borrowing Subsidiary
Agreement shall become effective on the date five (5) Business Days after it has
been posted by the Administrative Agent to the Lenders (subject to the receipt
by any Lender of any information reasonably requested by it after the posting
date of such Borrowing Subsidiary Agreement under the Patriot Act, other
“know-your-customer” laws or the Beneficial Ownership Regulation), unless prior
thereto the Administrative Agent shall have received written notice from any
Lender (a) that it is unlawful under Federal or applicable state or foreign law
for such Lender to make Loans or otherwise extend credit to or do business with
such Subsidiary as provided herein or (b) that such Lender is restricted by
operational or administrative procedures or other applicable internal policies
from extending credit under this Agreement to Persons in the jurisdiction in
which such Subsidiary is located (a “Notice of Objection”), in which case such
Borrowing Subsidiary Agreement shall not become effective until such time as
such Lender withdraws such Notice of Objection or ceases to be a Lender
hereunder pursuant to Section 2.18(b).  Upon the effectiveness of a Borrowing
Subsidiary Agreement as provided in the preceding sentence, the applicable
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Borrowing Subsidiary at a time when any principal of or interest on any
Loan to such Borrowing Subsidiary shall be outstanding hereunder; provided,
that, such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Borrowing Subsidiary to make further Borrowings under this
Agreement.
63

--------------------------------------------------------------------------------

SECTION 2.20.          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)          commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.11;
(b)          the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that, any amendment, waiver
or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 10.02, require
the consent of such Defaulting Lender in accordance with the terms hereof; and
(c)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, as the Company may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents or directed
by a court of competent jurisdiction; provided, that, (i) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (ii) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.20(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
In the event that the Administrative Agent and the Company shall agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall fund its Loans to
each Borrower or purchase at par Revolving Exposures of the other Lenders, in
each case as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Exposures ratably in accordance with its
applicable Commitment. Such Lender shall cease to be a Defaulting Lender upon
remedying all matters to the satisfaction of the Administrative Agent and the
Company that caused such Lender to be a Defaulting Lender, including the
64

--------------------------------------------------------------------------------

funding of any Revolving Exposure necessary in order for such Lender to hold
such Revolving Exposures ratably in accordance with its applicable Commitment.
SECTION 2.21.          Successor LIBOR. Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Company) that the Company or
Required Lenders (as applicable) have determined, that: (a) adequate and
reasonable means do not exist for ascertaining the London interbank offered rate
for any requested Interest Period, including because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (b) the administrator of the Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the London interbank offered
rate or the Screen Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”); or (c) syndicated loans currently being executed, or that
include language similar to that contained in this Section 2.21, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the London interbank offered rate; then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement to replace the London interbank offered
rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.,
New York City time, on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the Adjusted LIBO Rate component shall no longer be
utilized in determining the Alternate Base Rate.  Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of, LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, with respect to any request for US
Dollar-denominated Loans, will be deemed to have converted such request into a
request for an ABR Borrowing (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
ARTICLE III.

Representations and Warranties


Each of the Company and each Borrowing Subsidiary represents and warrants to the
Lenders that:
SECTION 3.01.          Organization; Powers. The Company and each of the
Material Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to
65

--------------------------------------------------------------------------------

do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.
SECTION 3.02A. Authorization; Enforceability. Prior to the occurrence of any
Collateral and Guarantee Trigger Event, the Transactions are within the
Company’s and each other Borrower’s powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Company and each other Borrower and
constitutes a legal, valid and binding obligation of each of them, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.02B. Authorization; Enforceability. If any Collateral and Guarantee
Trigger Event occurs, the Transactions are within each Loan Party’s powers and
have been duly authorized by all necessary corporate or other organizational
powers and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Company and each other Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of such Borrower or such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03A. Governmental Approvals; No Conflicts. Prior to the occurrence of
any Collateral and Guarantee Trigger Event, the Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except as may be required under applicable securities
laws and regulations, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Company or any
other Borrower or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Company or any Subsidiary or their assets, or give rise to a
right thereunder to require any payment to be made by the Company or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any Subsidiary.
SECTION 3.03B. Governmental Approvals; No Conflicts. If any Collateral and
Guarantee Trigger Event occurs, the Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) registrations or filings necessary to perfect Liens
created under the Loan Documents and (iii) except as may be required under
applicable securities laws and regulations, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Company or any Subsidiary or their assets, or give rise to a
right thereunder to require any payment to be made by the Company or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any Subsidiary, except for the Senior Notes
Indentures.
SECTION 3.04.          Financial Condition; No Material Adverse Change.
(a)          The Company has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of income, stockholders’
equity and cash flows (i) as of and for its fiscal year ended June 30, 2018,
audited by and accompanied by the opinion of Deloitte &
66

--------------------------------------------------------------------------------

Touche LLP, independent registered public accounting firm, and (ii) as of and
for its fiscal quarter ended March 31, 2018, certified by a Financial Officer of
the Company. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and the consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.
(b)          Since June 30, 2018, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of the
Company and the Subsidiaries, taken as a whole.
SECTION 3.05.          Properties.
(a)          The Company and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(b)          Each of the Company and the Subsidiaries owns or is licensed to use
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.          Litigation and Environmental Matters.
(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company and the Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) that involve this
Agreement or (iii) that involve the Transactions.
(b)          Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.07.          Compliance with Laws and Agreements. The Company and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08.          Federal Reserve Regulations.
(a)          Neither the Company nor any Subsidiary is engaged principally, or
as a substantial part of its activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock (within the meaning of
Regulation U of the Board).
67

--------------------------------------------------------------------------------

(b)          No part of the proceeds of any Loan has been or will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, in any manner or for any purpose that has resulted or will result in
a violation of Regulation T, U or X of the Board.
SECTION 3.09.          Investment Company Status. Neither the Company nor any of
the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.10.          Taxes. The Company and the Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11.          ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
US$75,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans in the aggregate
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than US$75,000,000 the fair market value
of the assets of all such Plans.  As of the Closing Date, no Borrower is, nor
will any Borrower be, using its own “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more of its
Benefit Plans in connection with the Loans or the Commitments.
SECTION 3.12.          Disclosure. None of the reports, financial statements,
certificates or other information (excluding any projections or forward-looking
information and information of a general economic or industry nature) furnished
by or on behalf of the Company or any other Loan Party to the Arrangers, the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, taken as a
whole and including any supplements thereto, contained or will contain, at the
time furnished, any material misstatement of fact or omitted or will omit, at
the time furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  All projections and other forward-looking information contained in
the reports, financial statements, certificates or other information furnished
by or on behalf of the Company to the Arrangers, the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder have been or will be prepared by the Company in good faith based upon
assumptions that were reasonable at the time made and at the time such
projections and other information were or will be furnished (it being understood
that such projections are not to be viewed as fact and that actual results may
vary therefrom and that such variations may be material and the Company does not
make any representation that such projections will be realized). As of the
Closing Date, the information included in any Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
SECTION 3.13.          Solvency. Immediately after the consummation of the
Transactions on the Closing Date, (a) the fair value of the assets of the
Company and the Subsidiaries on a consolidated basis, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of the Company and the
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities,
68

--------------------------------------------------------------------------------

subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) the Company and the Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and the Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.
SECTION 3.14.         Anti-Corruption Laws and Sanction Laws. The Company has
implemented and will maintain and enforce policies and procedures that are in
the Company’s judgment appropriate to ensure compliance by the Company, its
Subsidiaries, and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanction Laws, and the Company,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Company, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanction Laws in all material respects. None
of (a) the Company, any Subsidiary or, to the knowledge of the Company, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, use of the proceeds of any Loan or
other transaction contemplated by this Agreement will result in a violation by
any party hereto of Anti-Corruption Laws or applicable Sanction Laws.
SECTION 3.15.          Affected Financial Institutions. No Borrower is an
Affected Financial Institution.
SECTION 3.16.          Collateral Matters. If any Collateral and Guarantee
Trigger Event occurs:
(a)          The Security and Pledge Agreement, upon execution and delivery
thereof by the parties thereto, will be effective to create in favor of the
Collateral Agent a valid and enforceable security interest in the Collateral and
(i) when the Collateral constituting certificated securities (as defined in the
UCC), solely to the extent required by the Collateral and Guarantee Requirement,
is delivered to the Collateral Agent, together with instruments of transfer duly
endorsed in blank, the security interest created under the Security and Pledge
Agreement will constitute a valid and perfected security interest in such
Collateral (prior to all Liens on such Collateral, except for Liens (i)
permitted by this Agreement which may have priority over the Liens of the
Collateral Agent on such Collateral by operation of law (including the priority
rules under the UCC) or (ii) which are otherwise permitted pursuant to Section
6.01 of this Agreement) and (ii) when financing statements in appropriate form
are filed in the applicable filing offices, the security interest created under
the Security and Pledge Agreement will constitute a valid and perfected security
interest in the remaining Collateral (prior to all Liens on such Collateral,
except for Liens (i) permitted by this Agreement which may have priority over
the Liens of the Collateral Agent on such Collateral by operation of law
(including the priority rules under the UCC) or (ii) which are otherwise
permitted pursuant to Section 6.01 of this Agreement) to the extent perfection
can be obtained by filing UCC financing statements.
(b)          Upon the recordation of the IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in clause (a)
of this Section, the security interest created under the Security and Pledge
Agreement will constitute a valid and perfected security interest in the
Intellectual Property (as defined in the Security and Pledge Agreement) (prior
to all Liens on such Collateral, except for Liens (i) permitted by this
Agreement which may have priority over the Liens of the Collateral Agent on such
Collateral by operation of law (including the priority rules under the UCC) or
(ii) which are otherwise permitted pursuant to Section 6.01 of this Agreement)
in which a security interest may be perfected by filing in the United States (it
being understood that
69

--------------------------------------------------------------------------------

subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a security interest
in such Intellectual Property acquired by the Domestic Loan Parties after the
Initial Collateral and Guarantee Requirement Satisfaction Date).
SECTION 3.17.          Subsidiaries; Loan Parties . If any Collateral and
Guarantee Trigger Event occurs, on and after the Initial Collateral and
Guarantee Requirement Satisfaction Date:
(a)          Schedule 3.17(a) sets forth, as of the Initial Collateral and
Guarantee Requirement Satisfaction Date, the name and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
the Company or any other Subsidiary in, each Subsidiary and identifies each
Designated Subsidiary, each Material Subsidiary and each Excluded Subsidiary.
(b)          Schedule 3.17(b) sets forth a complete and accurate list as of the
Initial Collateral and Guarantee Requirement Satisfaction Date of each Loan
Party’s: (i) exact legal name, (ii) any former legal names in the four (4)
months prior to the Initial Collateral and Guarantee Requirement Satisfaction
Date, if any, (iii) jurisdiction of its incorporation or organization, as
applicable, (iv) type of organization, (v) jurisdictions in which such Loan
Party is qualified to do business, (vi) chief executive office address, (vii)
principal place of business address, (viii) U.S. federal taxpayer identification
number and (ix) organization identification number.
SECTION 3.18.          Insurance. If any Collateral and Guarantee Trigger Event
occurs, on and after the Initial Collateral and Guarantee Requirement
Satisfaction Date, Schedule 3.18 sets forth, as of the Initial Collateral and
Guarantee Requirement Satisfaction Date, a description of all material property,
casualty, business interruption and general liability insurance policies
maintained by or on behalf of the Company and its Subsidiaries.
ARTICLE IV.

Conditions


SECTION 4.01.          Closing Date. This Agreement shall not become effective
until, and the obligations of the Lenders to make Loans hereunder shall not
become effective until, in each case, the date on which each of the following
conditions shall be satisfied (or waived in accordance with Section 10.02):
(a)          (i) The Administrative Agent (or its counsel) shall have received
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include fax or other electronic image scan transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement, and (ii) each Lender requesting a promissory note
shall have received an executed copy of such promissory note.
(b)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Borrower party
to this Agreement on the Closing Date, the authorization of the Transactions and
any other legal matters relating to each such Borrower, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(c)          Each Lender shall have received (i) all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money
70

--------------------------------------------------------------------------------

laundering rules and regulations, including the Patriot Act, that has been
requested by the Administrative Agent or such Lender, and (ii) with respect to
each Borrower party to this Agreement on the Closing Date, to the extent such
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower to
the extent requested by such Lender.
(d)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the
Company, and, with respect to any Borrowing Subsidiary party to this Agreement
on the Closing Date, such local counsel for any such Borrowing Subsidiary as
shall be reasonably requested by the Administrative Agent, in each case in form
and substance reasonably satisfactory to the Administrative Agent.  Each
Borrower hereby requests such counsel to deliver such opinions.
(e)          The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 after giving effect to the Transactions
to occur on the Closing Date.
(f)          All Indebtedness under the Existing Credit Agreements shall be
repaid in full and any commitments, guarantees or security interests relating
thereto shall be terminated, in each case on or prior to the Closing Date.
(g)          The Administrative Agent (for itself or for the benefit of the
Lenders) and the Arrangers shall have received all fees and other amounts due
and payable on or prior to the Closing Date pursuant to this Agreement or any
engagement letter or fee letter entered into by the Company in connection
herewith and not theretofore paid, including, to the extent invoiced not later
than the second Business Day prior to the Closing Date (or such later date as
the Company may agree), reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Company in
connection with this Agreement and the Transactions.
The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.
SECTION 4.02.          Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing (including any Borrowing made on the
Closing Date) is subject to the satisfaction of the following conditions:
(a)          The representations and warranties of each Borrower set forth in
this Agreement (other than, with respect to any Borrowing occurring after the
Closing Date, the representations set forth in Sections 3.04(b) and 3.06(a))
shall be true and correct (i) in the case of representations and warranties
qualified as to materiality, in all respects, and (ii) otherwise, in all
material respects, in each case on and as of the date of such Borrowing, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (i) in the case of representations and warranties qualified as to
materiality, in all respects, and (ii) otherwise, in all material respects, as
of such earlier date, and, except that for purposes of this Section 4.02(a), the
representations and warranties contained in Section 3.04(a) shall be deemed to
refer to the most recent financial statements delivered pursuant to Section
5.01(a) or (b).
71

--------------------------------------------------------------------------------

(b)          At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and each Borrowing Subsidiary on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
SECTION 4.03.          Credit Extensions to Borrowing Subsidiaries. The
obligations of the Lenders to make the initial Loans to each Borrowing
Subsidiary shall be subject to the satisfaction of the following additional
conditions:
(a)          The Administrative Agent (or its counsel) shall have received a
Borrowing Subsidiary Agreement of such Borrowing Subsidiary duly executed by all
parties thereto.
(b)          The Administrative Agent shall have received such documents, legal
opinions and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
(c)          Each Lender shall have received and be satisfied with all
documentation and other information with respect to such Borrowing Subsidiary
requested by such Lender in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.
ARTICLE V.

Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Company and each other Borrower covenants and agrees
with the Lenders that:
SECTION 5.01.          Financial Statements and Other Information. The Company
will furnish to the Administrative Agent:
(a)          within ninety (90) days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related consolidated
statements of income and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent registered public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than solely as a result of an upcoming maturity date
with respect to the Obligations or to the “Obligations” under and as defined in
the Term Loan Credit Agreement, in each case to occur within 12 months from the
time such report and opinion are delivered)) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial condition and results of operations and cash flows of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)          within forty five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, its consolidated
balance sheet and related consolidated statements
72

--------------------------------------------------------------------------------

of income and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly, in all material
respects, the financial condition and results of operations and cash flows of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.06 and 6.07;
(d)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any of the Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Company or any Subsidiary to its
shareholders generally, as the case may be (other than (i) registration
statements on Form S-8, (ii) filings under Sections 16(a) or 13(d) of the
Exchange Act and (iii) routine filings related to employee benefit plans);
(e)          promptly, but not later than five (5) Business Days after the
publication of any change by Moody’s, S&P or Fitch in its Rating, notice of such
change; and
(f)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any of the Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information on the Company’s website on the Internet at
cdkglobal.com or when such information is posted on the SEC’s website at
www.sec.gov. Notices required to be delivered pursuant to clause (e) of this
Section shall be deemed to have been delivered on the date on which the Company
posts such information on the Internet at the website cdkglobal.com or when the
publication is first made available by means of Moody’s, S&P’s or Fitch (as the
case may be) Internet subscription service. The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to clause (c) of this Section by posting such certificate on the
Platform or by other similar means.
The Borrowers hereby acknowledge that (i) the Administrative Agent and/or any
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrowers hereby agree that (A) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (B) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the
73

--------------------------------------------------------------------------------

Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their securities for purposes of United States Federal and
state securities laws (provided, however, that, to the extent such Borrower
Materials constitute Information (as defined in Section 10.12(a)), they shall be
treated as set forth in Section 10.12); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
SECTION 5.02.          Notices of Material Events. The Company will furnish to
the Administrative Agent and each Lender prompt written notice (in any case
within five (5) Business Days) of the following:
(a)          the occurrence of any Default;
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(d)          any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;
(e)          the occurrence of any Collateral and Guarantee Trigger Event; and
(f)          during the Collateral and Guarantee Period, the occurrence of any
event, or the satisfaction of any condition, that requires the obligations under
any Senior Notes Indenture, pursuant to the terms and provisions of such Senior
Notes Indenture, to become Senior Notes Indenture Secured Obligations.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.          Existence; Conduct of Business. The Company will, and
will cause each Material Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided, that, the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.04A or Section 6.04B, as the case may be.
SECTION 5.04.          Taxes. The Company will, and will cause each Subsidiary
to, pay its Tax liabilities, that, if not paid, could result in a Material
Adverse Effect before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending resolution of such contest could not reasonably
be expected to result in a Material Adverse Effect.
74

--------------------------------------------------------------------------------

SECTION 5.05.          Business and Properties. The Company will, and will cause
each Material Subsidiary to, at all times, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
SECTION 5.06.          Books and Records; Inspection Rights. The Company will
keep, and will cause each of its Subsidiaries to keep, proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and, so long as a
representative of the Company is present, independent accountants.
SECTION 5.07.          Compliance with Laws. The Company will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanction Laws.
SECTION 5.08.          Use of Proceeds.
(a)          The Borrowers will use the proceeds of the Loans made hereunder for
general corporate purposes.  The Company will ensure that at the time each Loan
is made and after giving effect to the use of the proceeds thereof, no more than
25% of the value of the assets of either the Company or the Company and the
Subsidiaries taken as a whole subject to the restrictions of Section 6.01,
Section 6.04A, or Section 6.04B, as the case may be, or Section 6.10, shall be
represented by Margin Stock (within the meaning of Regulation U of the Board).
(b)          Notwithstanding the foregoing, no Borrower will request any Loans
and no part of the proceeds of any Loan will be used, whether directly or
indirectly, by the Company, any Subsidiary or any of their respective directors,
officers, employees and agents (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanction Laws
applicable to any party hereto.
SECTION 5.09.          Additional Subsidiaries. If any Subsidiary is formed or
acquired during the Collateral and Guarantee Period (it being understood that
any Subsidiary ceasing to be an Excluded Subsidiary but remaining a Subsidiary
shall be deemed to be the acquisition of such Subsidiary for purposes hereof),
the Company will, and will cause each Loan Party to (a) within fifteen (15) days
of such formation or acquisition, notify the Administrative Agent of such
acquisition or formation and (b) within thirty (30) days of such formation or
acquisition (or such longer period as the Administrative Agent may agree to in
its sole discretion), cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary (if it is a Designated Subsidiary) and
with respect to any Equity Interests in such Subsidiary owned by any Domestic
Loan Party.
SECTION 5.10.          Covenant to Guarantee the Obligations; Covenant to Give
Security.
75

--------------------------------------------------------------------------------

(a)          The Company will, and will cause each Designated Subsidiary to,
satisfy the Initial Collateral and Guarantee Requirement within forty-five (45)
days of any Collateral and Guarantee Trigger Event.
(b)          During the Collateral and Guarantee Period (subject, for the
avoidance of doubt, to the forty-five (45) day period set forth in clause (a)
above), the Company will, and will cause each Designated Subsidiary to, (i)
cause all property of the Company and each other Domestic Loan Party (other than
Excluded Property) to be subject at all times to valid and perfected Liens
(prior to all Liens on such property, except for Liens (A) permitted by this
Agreement which may have priority over the Liens of the Collateral Agent on such
assets by operation of law (including the priority rules under the UCC) or (B)
which are otherwise permitted pursuant to Section 6.01 of this Agreement) in
favor of the Collateral Agent pursuant to the Collateral Documents, subject to
the limitations and other agreements set forth in the definition of “Collateral
and Guarantee Requirement” and (ii) cause the Collateral and Guarantee
Requirement at all times to be satisfied with respect to the Company and each
Designated Subsidiary.
(c)          During the Collateral and Guarantee Period, the Company will, and
will cause each Domestic Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that any Agent may
reasonably request in writing, to cause the Collateral and Guarantee Requirement
(subject to the limitations and other agreements set forth therein) to be and
remain satisfied at all times or otherwise to effectuate the provisions of the
Loan Documents, all at the expense of the Domestic Loan Parties.
SECTION 5.11.          Information Regarding the Collateral. During the
Collateral and Guarantee Period, the Company will, and will cause each Domestic
Loan Party to, furnish to the Administrative Agent, within thirty (30) days (or
such longer period as the Administrative Agent shall agree to in its sole
discretion) of the effectiveness of any such change, written notice of any
change in (a) the legal name of any Domestic Loan Party, as set forth in its
organizational documents, (b) the jurisdiction of organization or the form of
organization of any Domestic Loan Party (including as a result of any merger,
amalgamation or consolidation), (c) the location of the chief executive office
of any Domestic Loan Party or (d) the organizational identification number, if
any, or the Federal Taxpayer Identification Number of any Domestic Loan Party.
SECTION 5.12.          Maintenance of Insurance. During the Collateral and
Guarantee Period:
(a)          The Company will, and will cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance (or adequate
self-insurance) in at least such amounts, of such character and against at least
such risks as is usually maintained by companies of established repute engaged
in the same or a similar business.
(b)          The Company will, and will cause each Domestic Loan Party to, cause
the Collateral Agent to be named as lenders’ loss payable, loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect of
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless it is not the practice of such provider to do so
or otherwise agreed to by the Collateral Agent, each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Collateral Agent that it will give
the Collateral Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums).  Annually, upon
expiration of current insurance
76

--------------------------------------------------------------------------------

coverage, the Company will, and will cause each Domestic Loan Party to, provide,
or cause to be provided, to the Collateral Agent, such evidence of insurance as
required by the Collateral Agent, including, but not limited to: (i) evidence of
such insurance policies (including, without limitation and as applicable, ACORD
Form 28 certificates (or similar form of insurance certificate), and ACORD Form
25 certificates (or similar form of insurance certificate)), (ii) declaration
pages for each insurance policy and (iii) lender’s loss payable endorsement if
the Collateral Agent is not on the declarations page for such policy.
ARTICLE VI.

Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Company and each other Borrower covenants and agrees with the
Lenders that:
SECTION 6.01.          Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect thereof, except:
(a)          Permitted Encumbrances;
(b)          any Lien on any property or asset of the Company or any Subsidiary
existing on the Closing Date and set forth in Schedule 6.01; provided, that, (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Closing Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such extensions, renewals or replacements;
(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided, that, (i) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Company or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such extensions, renewals or replacements;
(d)          Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided, that, (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Company or any Subsidiary;
(e)          Liens on securities deemed to exist under repurchase agreements and
reverse repurchase agreements entered into by the Company and the Subsidiaries;
and
77

--------------------------------------------------------------------------------

(f)          Liens in connection with any Permitted Securitization Financing;
provided, that, (i) such Liens extend only to the assets subject thereto and
Equity Interests of Special Purpose Securitization Subsidiaries, and (ii) such
Permitted Securitization Financing is permitted pursuant to Section 6.02(k);
(g)          (i) Liens solely on Receivables Assets securing Indebtedness
permitted pursuant to Section 6.02(l); provided, that, such Liens extend only to
the assets securing such Indebtedness; and (ii) Liens solely on Receivables
Assets securing Indebtedness incurred by the Company in connection with (x) a
sale or factoring of Receivables Assets or (y) a loan or line of credit secured
solely by Receivables Assets; provided, that, (A) such Liens extend only to the
assets securing such Indebtedness, and (B) the sum of (1) the aggregate
outstanding balance of accounts receivable sold by the Company and/or subject to
a loan or line of credit in all transactions permitted pursuant to this Section
6.01(g)(ii), plus (2) the aggregate outstanding balance of accounts receivable
sold by the Company and the Subsidiaries and/or subject to a loan or line of
credit in all transactions permitted pursuant to Section 6.02(l), plus (3) the
aggregate outstanding balance of accounts receivable sold by the Company and the
Subsidiaries in connection with Permitted Securitization Financings permitted
pursuant to Section 6.02(k), shall not at any time exceed the greater of (x)
US$150,000,000 during the term of this Agreement, and (y) 35% of the aggregate
outstanding balance of accounts receivable of the Company and the Subsidiaries
at such time;
(h)          other Liens not expressly permitted by clauses (a) through (g)
above; provided, that, the sum of (i) the aggregate principal amount of the
outstanding obligations secured by Liens permitted under this clause (h), plus
(ii) the aggregate outstanding principal amount of Indebtedness of Subsidiaries
permitted by Section 6.02(m), plus (iii) the aggregate outstanding amount of
Attributable Debt in respect of Sale and Leaseback Transactions permitted by
Section 6.03(b) shall not at any time exceed the greater of US$125,000,000 and
15% of Consolidated Net Tangible Assets; and
(i)          during any Collateral and Guarantee Period, (i) Liens pursuant to
any Loan Document (it being understood that, at any time during the Collateral
and Guarantee Period, such Liens may extend to any obligations under any Senior
Notes Indenture that pursuant to such Senior Notes Indenture have been required
to become Senior Notes Indenture Secured Obligations at such time), and (ii)
Liens pursuant to any “Loan Document” under and as defined in the Term Loan
Credit Agreement.
SECTION 6.02.          Subsidiary Indebtedness. The Company will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred Equity Interests except:
(a)          Indebtedness, preferred stock or other preferred Equity Interests
existing on the Closing Date and set forth on Schedule 6.02, and any extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such extension, renewal or replacement;
(b)          Indebtedness of any Subsidiary owing to the Company or any other
Subsidiary; provided, that, no such Indebtedness shall have been assigned to, or
subjected to any Lien in favor of, a Person other than the Company or a
Subsidiary;
(c)          Indebtedness, preferred stock or preferred Equity Interests of any
Person existing at the time it becomes a Subsidiary and any Refinancing
Indebtedness in respect of any such Indebtedness; provided, that, such
Indebtedness, preferred stock or preferred Equity Interests shall
78

--------------------------------------------------------------------------------

not have been incurred or issued, as applicable, in contemplation of or in
connection with such Person becoming a Subsidiary;
(d)          Indebtedness of any Subsidiary (i) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that, such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; or (ii) assumed in connection with the acquisition of any fixed
or capital assets; and, in each case, Refinancing Indebtedness in respect of any
of the foregoing;
(e)          Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Closing Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary; provided, that, (i) such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) no
Subsidiary (other than such Person or any special purpose merger Subsidiary with
which such Person is merged or consolidated) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and Refinancing Indebtedness in
respect of any of the foregoing;
(f)          Guarantees by any Subsidiary of Indebtedness of the Company or any
other Subsidiary; provided, that, (i) the Indebtedness of any other Subsidiary
so guaranteed is permitted under this Section and (ii) any Subsidiary that shall
guarantee Indebtedness of any Borrower shall also have guaranteed the
Obligations under an agreement satisfactory in form and substance to the
Administrative Agent;
(g)          Indebtedness incurred in connection with Hedging Agreements entered
into for non-speculative purposes;
(h)          Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, in each case
incurred in the ordinary course of business;
(i)          Indebtedness in respect of workers’ compensation claims and bid,
performance or surety bonds, and Indebtedness in respect of letters of credit,
bank guarantees and similar instruments issued for the account of any Subsidiary
in the ordinary course of business supporting such obligations;
(j)          Indebtedness arising in connection with the endorsement of
instruments for collection or deposit in the ordinary course;
(k)          Indebtedness arising in connection with Permitted Securitization
Financings; provided, that, the sum of (x) the aggregate outstanding balance of
accounts receivable sold by the Company and the Subsidiaries in connection with
Permitted Securitization Financings permitted pursuant to this Section 6.02(k),
plus (y) the aggregate outstanding balance of accounts receivable sold by the
Company and the Subsidiaries and/or subject to a loan or line of credit in all
transactions permitted pursuant to Section 6.02(l), plus (z) the aggregate
outstanding balance of accounts receivable sold by the Company and/or subject to
a loan or line of credit in all transactions permitted pursuant to Section
6.01(g)(ii), shall not at any time exceed the greater of (i) US$150,000,000
79

--------------------------------------------------------------------------------

during the term of this Agreement, and (ii) 35% of the aggregate outstanding
balance of accounts receivable of the Company and the Subsidiaries at such time;
and
(l)          Indebtedness arising in connection with (i) a sale or factoring of
Receivables Assets or (ii) a loan or line of credit secured solely by
Receivables Assets; provided, that, the sum of (x) the aggregate outstanding
balance of accounts receivable sold by the Company and the Subsidiaries and/or
subject to a loan or line of credit in all transactions permitted pursuant to
this Section 6.02(l), plus (y) the aggregate outstanding balance of accounts
receivable sold by the Company and the Subsidiaries in connection with Permitted
Securitization Financings permitted pursuant to Section 6.02(k), plus (z) the
aggregate outstanding balance of accounts receivable sold by the Company and/or
subject to a loan or line of credit in all transactions permitted pursuant to
Section 6.01(g)(ii), shall not at any time exceed the greater of (A)
US$150,000,000 during the term of this Agreement, and (B) 35% of the aggregate
outstanding balance of accounts receivable of the Company and the Subsidiaries
at such time;
(m)          other Indebtedness not expressly permitted by clauses (a) through
(l) above; provided, that, the sum of (i) the aggregate principal amount of
outstanding obligations secured by Liens permitted under Section 6.01(h), plus
(ii) the aggregate outstanding principal amount of Indebtedness permitted under
this clause (m), plus (iii) the aggregate outstanding amount of Attributable
Debt in respect of Sale and Leaseback Transactions permitted by Section 6.03(b)
shall not at any time exceed the greater of US$125,000,000 and 15% of
Consolidated Net Tangible Assets;
(n)          Indebtedness of Borrowing Subsidiaries under this Agreement; and
(o)          during the Collateral and Guarantee Period, (i) Guarantees by any
Designated Subsidiary of (x) the Obligations and (y) the “Obligations” under and
as defined in the Term Loan Credit Agreement and (ii) Guarantees by any
Designated Subsidiary of any Senior Notes Indenture Secured Obligations;
provided, that, any Subsidiary that shall guarantee any such Indebtedness shall
also have guaranteed the Obligations pursuant to the Loan Documents.
SECTION 6.03.          Sale and Leaseback Transactions. The Company will not,
and will not permit any of the Subsidiaries to, enter into or be a party to any
Sale and Leaseback Transaction except:
(a)          Sale and Leaseback Transactions to which the Company or any
Subsidiary is a party as of the Closing Date that are set forth on Schedule
6.03; and
(b)          other Sale and Leaseback Transactions not expressly permitted by
clause (a) above; provided, that, the sum of (i) the aggregate principal amount
of outstanding obligations secured by Liens permitted under Section 6.01(h),
plus (ii) the aggregate outstanding principal amount of Indebtedness of
Subsidiaries permitted by Section 6.02(m), plus (iii) the aggregate outstanding
amount of Attributable Debt in respect of Sale and Leaseback Transactions
permitted by this clause (b) shall not at any time exceed the greater of
US$125,000,000 and 15% of Consolidated Net Tangible Assets.
SECTION 6.04A. Fundamental Changes. Prior to the occurrence of any Collateral
and Guarantee Trigger Event:
(a)          No Borrower will (i) merge into or consolidate with any other
Person, (ii) permit any other Person to merge into or consolidate with it or
(iii) liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred
80

--------------------------------------------------------------------------------

and be continuing, any Borrower may merge or consolidate with any Subsidiary or
other Person (or permit any such Person to merge or consolidate with it) if a
Borrower is the surviving Person.
(b)          The Company will not, and will not permit its Subsidiaries to,
sell, transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.
(c)          The Company will not, and will not permit any Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related, ancillary or complementary thereto or constituting a
reasonable extension thereof (including, for the avoidance of doubt, in the case
of any Special Purpose Securitization Subsidiary, Permitted Securitization
Financings).
SECTION 6.04B. Fundamental Changes. During the Collateral and Guarantee Period:
(a)          The Company will not, and will not permit its Subsidiaries to, (i)
merge into or consolidate with any other Person, (ii) permit any other Person to
merge into or consolidate with it or (iii) liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing: (A) the Company may merge or
consolidate with any Subsidiary or, in a transaction not prohibited by Section
6.08 or Section 6.10, as the case may be, any other Person (or permit any such
Person to merge or consolidate with it), in each case, if the Company is the
surviving Person; (B) any Borrowing Subsidiary that is a Domestic Subsidiary may
merge or consolidate with any Subsidiary or, in a transaction not prohibited by
Section 6.08 or Section 6.10, as the case may be, any other Person (or permit
any such Person to merge or consolidate with it), in each case, if a Borrowing
Subsidiary that is a Domestic Subsidiary is the surviving Person; (C) any
Borrowing Subsidiary that is a Foreign Subsidiary may merge or consolidate with
any Subsidiary or, in a transaction not prohibited by Section 6.08 or Section
6.10, as the case may be, any other Person (or permit any such Person to merge
or consolidate with it), in each case, if a Borrowing Subsidiary is the
surviving Person; (D) any Subsidiary (other than any Borrowing Subsidiary) may
merge or consolidate with any Person that is not a Borrower or any other
Subsidiary (or permit any such Person to merge or consolidate with it) in a
transaction not prohibited by Section 6.08 or Section 6.10, as the case may be,
if such Subsidiary is the surviving Person; (E) any Domestic Loan Party (other
than a Borrower) may merge or consolidate with any other Domestic Loan Party
(other than a Borrower); (F) any Subsidiary that is not a Loan Party may be
merged or consolidated with or into any Loan Party; provided, that, such Loan
Party shall be the continuing or surviving Person; (G) any Subsidiary that is
not a Loan Party may be merged or consolidated with or into any other Subsidiary
that is not a Loan Party; and (H) any Loan Party (other than a Borrower) or any
Subsidiary that is not a Loan Party may be liquidated or dissolved so long as
such liquidation or dissolution could not reasonably be expected to have a
Material Adverse Effect and the assets of any Person liquidated or dissolved are
transferred to a Domestic Loan Party.
(b)          The Company will not, and will not permit its Subsidiaries to,
sell, transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.
81

--------------------------------------------------------------------------------

(c)          The Company will not, and will not permit any Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related, ancillary or complementary thereto or constituting a
reasonable extension thereof (including, for the avoidance of doubt, in the case
of any Special Purpose Securitization Subsidiary, Permitted Securitization
Financings).
SECTION 6.05A. Restrictive Agreements. Prior to the occurrence of any Collateral
and Guarantee Trigger Event, the Company will not, and will not permit any
Subsidiary to, enter into any agreement that restricts the ability of any
Subsidiary to pay dividends or other distributions to the Company or other
Subsidiaries or to make or repay loans or advances to the Company or other
Subsidiaries; provided, that, the foregoing shall not apply to (a) restrictions
imposed by law or by this Agreement; (b) restrictions imposed by the Senior
Notes Indentures and the Term Loan Credit Agreement; (c) restrictions existing
on the Closing Date identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition); (d) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions imposed by its organizational documents or
any related joint venture or similar agreement; provided, that, such
restrictions and conditions apply only to such Subsidiary; (e) restrictions
imposed by agreements relating to Indebtedness of any Subsidiary in existence at
the time such Subsidiary became a Subsidiary and permitted by Section 6.02(e)
(but shall apply to any amendment or modification expanding the scope of any
such restriction); provided, that, such restrictions and conditions apply only
to such Subsidiary; (f) customary restrictions contained in agreements relating
to the sale of a Subsidiary or any assets pending such sale to the extent that
such restrictions apply only to the Subsidiary or assets to be sold and such
sale is permitted hereunder; or (g) restrictions contained in any Permitted
Securitization Documents with respect to any Special Purpose Securitization
Subsidiary.
SECTION 6.05B. Restrictive Agreements. During the Collateral and Guarantee
Period, the Company will not, and will not permit any Subsidiary to, enter into
any agreement that restricts the ability of any such Person to (a) pay dividends
or distributions to any Loan Party, (b) [reserved], (c) make or repay loans or
advances to any Loan Party, (d) transfer any of its property to any Loan Party,
(e) pledge its property pursuant to the Loan Documents (or any renewals,
refinancings, exchanges, refundings or extensions thereof) or (f) in the case of
a Person required by the Loan Documents to be a Loan Party, act as a Loan Party
pursuant to the Loan Documents (or any renewals, refinancings, exchanges,
refundings or extension thereof), except (in respect of any of the matters
referred to in clauses (a) through (e) above) for (i) restrictions imposed by
law, (ii) restrictions imposed by this Agreement and the other Loan Documents,
(iii) restrictions imposed by the Senior Notes Indentures, (iv) restrictions
imposed by the Term Loan Credit Agreement and any “Loan Documents” under and as
defined therein, (v) restrictions existing on the Closing Date identified on
Schedule 6.05 (or to any extension, amendment, modification, renewal or
replacement thereof not expanding the scope of any such restriction or
condition), (vi) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, restrictions imposed by its organizational documents or any related
joint venture or similar agreement; provided, that, such restrictions and
conditions apply only to such Subsidiary, (vii) restrictions imposed by
agreements relating to Indebtedness of any Subsidiary in existence at the time
such Subsidiary became a Subsidiary and permitted by Section 6.02(e) (but shall
apply to any amendment or modification expanding the scope of any such
restriction); provided, that, such restrictions and conditions apply only to
such Subsidiary, (viii) customary restrictions contained in agreements relating
to the sale of a Subsidiary or any assets pending such sale to the extent that
such restrictions apply only to the Subsidiary or assets to be sold and such
sale is permitted hereunder, (ix) restrictions contained in any Permitted
Securitization Documents with respect to any Special Purpose Securitization
Subsidiary, (x) restrictions contained in any document or relating to
Indebtedness incurred pursuant to Section 6.02(d); provided, that, any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith and (xi) any Permitted Encumbrance or any
document or instrument governing any Permitted Encumbrance; provided, that, any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Encumbrance, (xii) any restrictions imposed by any agreement
relating to secured
82

--------------------------------------------------------------------------------

Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness; provided, that,
in each case such restrictions do not restrict the Liens securing the
Obligations or the Liens securing the Obligations under and as defined in the
Term Loan Credit Agreement or the priority thereof, (xiii) customary provisions
contained in leases or licenses of intellectual property and other similar
agreements entered into in the ordinary course of business, (xiv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (xv) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (xvi) customary
restrictions and conditions contained in any document relating to any Lien, so
long as (1) such Lien is permitted under Section 6.01 and such restrictions or
conditions relate only to the specific asset subject to such Lien, (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.05B and (3) such restrictions do not
restrict the Liens securing the Obligations or the Liens securing the
Obligations under and as defined in the Term Loan Credit Agreement or the
priority thereof, (xvii) customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Company has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Company and the Subsidiaries to meet their
ongoing obligations, (xviii) restrictions in agreements representing
Indebtedness permitted under Section 6.02 of a Subsidiary that is not a
Guarantor, (xix) customary restrictions contained in leases, subleases, licenses
or Equity Interests or asset sale agreements otherwise permitted hereby as long
as such restrictions relate to the Equity Interests and assets subject thereto,
and (xx) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.
SECTION 6.06.          Leverage Ratio. The Company will not permit the Leverage
Ratio, as of the end of any period of four consecutive fiscal quarters of the
Company, to be greater than (a) 3.75 to 1.00, for any period of four consecutive
fiscal quarters of the Company ending on or prior to December 31, 2019, (b) 4.75
to 1.00, for any period of four consecutive fiscal quarters of the Company
ending during the period from January 1, 2020 through and including March 31,
2021, (c) 4.25 to 1.00, for any period of four consecutive fiscal quarters of
the Company ending during the period from April 1, 2021 through and including
September 30, 2021 and (d) 3.75 to 1.00, for any period of four consecutive
fiscal quarters of the Company ending thereafter.
SECTION 6.07.          Ratio of Consolidated EBITDA to Consolidated Interest
Expense. The Company will not permit the ratio of (a) Consolidated EBITDA to (b)
Consolidated Interest Expense, for any period of four consecutive fiscal
quarters of the Company ending after the Closing Date, commencing with the
period of four consecutive fiscal quarters ending on September 30, 2018, to be
less than 3.00 to 1.00.
SECTION 6.08.          Investments. During the Collateral and Guarantee Period,
the Company will not, and will not permit any Subsidiary to, make, create, incur
or assume any Investments, except:
(a)          Investments held in the form of cash or cash equivalents;
(b)          Investments existing on the date on which a Collateral and
Guarantee Trigger Event occurs; provided, that, such Investments were made,
created, incurred or assumed prior to such Collateral and Guarantee Trigger
Event;
(c)          (i) Investments in any Person that is a Domestic Loan Party prior
to giving effect to such Investment, (ii) Investments by any Borrowing
Subsidiary that is a Foreign Subsidiary in any Person that is a Loan Party prior
to giving effect to such Investment, (iii) Investments by Subsidiaries that are
not Loan Parties in other Subsidiaries that are not Loan Parties, and (iv) so
long as no Event of Default has occurred and is continuing or would result from
such Investment, (A) Investments by Domestic Loan Parties in Borrowing
Subsidiaries that are Foreign Subsidiaries, and (B) Investments by Loan Parties
in Subsidiaries that are not Loan Parties, joint ventures or
83

--------------------------------------------------------------------------------

other minority equity Investments, in an aggregate amount invested pursuant to
this clause (iv) during the Collateral and Guarantee Period not to exceed
US$100,000,000;
(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
(e)          loans and advances to officers, employees, consultants and
independent contractors in an aggregate amount not to exceed US$7,500,000 at any
one time outstanding;
(f)          Investments consisting of non-cash consideration received in the
form of securities, notes or similar obligations in connection with Asset Sales
not prohibited by this Agreement;
(g)          Investments consisting of prepaid expenses, pledges or deposits
made in the ordinary course of business;
(h)          during the Collateral and Guarantee Period, Guarantees by any
Designated Subsidiary permitted by Section 6.02(o);
(i)          any other Investment; provided, that, (i) no Event of Default
exists immediately prior to and after giving effect thereto and (ii) after
giving effect to any such Investment on a pro forma basis, the Leverage Ratio
shall be less than or equal to 3.75 to 1.00;
(j)          to the extent constituting Investments, Restricted Payments
permitted by Section 6.09B;
(k)          Investments in Special Purpose Securitization Subsidiaries or any
Investment by a Special Purpose Securitization Subsidiary in any other Person,
in each case, to the extent made in connection with a Permitted Securitization
Financing; provided, that, any such Investment in a Special Purpose
Securitization Subsidiary is in the form of a contribution of Receivables Assets
or interests therein;
(l)          Investments in Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes; and
(m)          Investments not otherwise permitted by this Section in an aggregate
amount not to exceed US$250,000,000 at any one time outstanding; provided, that,
no Event of Default exists immediately prior to and after giving effect thereto.
SECTION 6.09A. Share Repurchases. Prior to the earlier to occur of (x) a
Collateral and Guarantee Trigger Event and (y) the Covenant Relief End Date, the
Company will not, and will not permit any Subsidiary to, declare or make,
directly or indirectly, any Share Repurchase, or incur any obligation
(contingent or otherwise) to do so, other than Permitted Share Repurchases.
SECTION 6.09B. Restricted Payments. During the Collateral and Guarantee Period,
the Company will not, and will not permit any Subsidiary to, declare or make,
directly or indirectly, any Restricted Payment, except that:
84

--------------------------------------------------------------------------------

(a)          each Subsidiary may make Restricted Payments to the Company or any
wholly owned Subsidiary (or, in the case of non-wholly owned Subsidiaries, to
the Company or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Company or
such Subsidiary) based on their relative ownership interests);
(b)          each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;
(c)          the Company may make other Restricted Payments in an aggregate
amount not to exceed US$50,000,000 during any fiscal year of the Company;
provided, that, no Event of Default exists immediately prior to and after giving
effect thereto;
(d)          the Company may make quarterly dividends with respect to its Equity
Interests at a rate of US$0.15 per share per fiscal quarter of the Company;
(e)          the Company may make any other Restricted Payment; provided, that,
(i) no Default exists immediately prior to and after giving effect thereto and
(ii) after giving effect to any such Restricted Payment on a pro forma basis,
the Leverage Ratio shall be less than or equal to 3.25 to 1.00;
 (f)          the Company may make repurchases of Equity Interests in the
Company or any Subsidiary deemed to occur upon the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;
(g)          the Company may make repurchases of its Equity Interests deemed to
occur upon the payment by the Company of employee or director tax liabilities
arising from stock issued pursuant to stock option, restricted stock or other
equity-based incentive plans or other benefit plans approved by the Board of
Directors for employees, management or directors of the Company and its
Subsidiaries; and
(h)          the Company may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options, or other
securities convertible into or exchangeable for Equity Interests of the Company.
SECTION 6.10.          Asset Sales. During the Collateral and Guarantee Period,
the Company will not, and will not permit any Subsidiary to, make or consummate,
directly or indirectly any Asset Sale except that:
(a)          The Company and its Subsidiaries may make Permitted Asset Sales;
(b)          the Company and its Subsidiaries may sell, transfer or otherwise
dispose of (i) Receivables Assets or interests therein, to the extent required
or permitted by any Permitted Securitization Documents, in a transaction
permitted by Section 6.02(k) and (ii) Receivables Assets or interests therein,
in a transaction permitted by Section 6.02(l); and
(c)          the Company and its Subsidiaries may make any other Asset Sale;
provided, that, (i) no Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the aggregate fair market value of all assets
sold, transferred or otherwise disposed of by the Company and its Subsidiaries
in reliance on this clause (c) shall not, in any fiscal year of the Company,
exceed US$100,000,000.
85

--------------------------------------------------------------------------------

ARTICLE VII.

Events of Default


If any of the following events (each, an “Event of Default”) shall occur:
(a)          the Company or any other Loan Party shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;
(b)          the Company or any other Loan Party shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;
(c)          any representation or warranty made or deemed made by or on behalf
of the Company or any other Loan Party in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof of waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect
(without duplication of any materiality qualifier contained therein) when made
or deemed made;
(d)          the Company or any other Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, Section 5.03
(with respect to the Company’s or other any Loan Party’s existence) or Section
5.08 or in Article VI;
(e)          the Company or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent or any Lender to
the Company;
(f)          the Company or any Subsidiary shall default in the payment (whether
of principal or interest and regardless of amount) of any Material Indebtedness
when due and payable after giving effect to any applicable grace periods;
(g)          any event or condition shall occur that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided, that, this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case,
86

--------------------------------------------------------------------------------

such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)          the Company or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)          the Company or any Material Subsidiary shall become unable, admit
in writing its inability, or fail generally, to pay its debts as they become
due;
(k)           one or more judgments for the payment of money in an aggregate
amount in excess of US$50,000,000 shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged and
not vacated or paid in full for a period of 45 consecutive days during which
execution shall not be effectively stayed (which stay shall include the posting
of a bond pending appeal that has the effect of staying execution of such
judgment), or any action shall be legally taken by a judgment creditor to attach
or levy upon assets of the Company or any Subsidiary to enforce any such
judgment;
(l)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
(m)          a Change in Control shall occur; or
(n)          during the Collateral and Guarantee Period, any Collateral Document
after delivery thereof pursuant to the terms of the Loan Documents shall for any
reason cease to create a valid and perfected Lien (prior to all Liens on such
assets, except for Liens (i) permitted by this Agreement which may have priority
over the Liens of the Collateral Agent on such assets by operation of law
(including the priority rules under the UCC) or (ii) which are otherwise
permitted pursuant to Section 6.01 of this Agreement) on the Collateral
purported to be covered thereby (except (i) as a result of the release of a Loan
Party or the sale, transfer or other disposition to a Person that is not a Loan
Party of the applicable Collateral in a transaction not prohibited by the Loan
Documents, or (ii) as a result of the Collateral Agent’s failure to (A) maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Collateral Documents, or (B) make any filing of UCC
continuation statements), or any Loan Party shall assert the invalidity of such
Liens;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may and, at the
request of the Required Lenders, shall, by notice to the Company, take either or
both of the following actions at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the
87

--------------------------------------------------------------------------------

Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
After the exercise of remedies provided for in this Article (or after the Loans
have automatically become immediately due and payable as set forth in this
Article), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order: (A) first, to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Sections 2.14, 2.15, 2.16 and
2.18) payable to the Administrative Agent in its capacity as such; (B) second,
to payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
and amounts payable under Sections 2.14, 2.15, 2.16 and 2.18), ratably among
them in proportion to the respective amounts described in this clause (B)
payable to them; (C) third, to payment of that portion of the Obligations
constituting interest on the Loans, ratably among the Lenders in proportion to
the respective amounts described in this clause (C) held by them; (D) fourth, to
payment of that portion of the Obligations constituting unpaid principal of the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause (D) held by them; and (E) last, the balance, if any,
after all of the Obligations owing have been indefeasibly paid in full, to the
Company or as otherwise required by any law.
ARTICLE VIII.

The Agents


In order to expedite the transactions contemplated by this Agreement and the
other Loan Documents, Bank of America is hereby appointed to act as
Administrative Agent on behalf of the Lenders. Each of the Lenders and each
assignee of any Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders,
without hereby limiting any implied authority, and by the Borrowers with respect
to clause (c) below, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Company of any Default or Event of Default specified in this Agreement of which
the Administrative Agent has actual knowledge acquired in connection with its
agency hereunder; and (c) to distribute to each Lender copies of all notices,
financial statements and other materials delivered by the Company or any other
Loan Party pursuant to this Agreement or the other Loan Documents as received by
the Administrative Agent.
In order to expedite the transactions contemplated by this Agreement and the
other Loan Documents, effective automatically upon the occurrence of any
Collateral and Guarantee Trigger Event, Bank of America is hereby appointed to
act as Collateral Agent hereunder and under the other Loan Documents for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, any
“Obligations” under and as defined in the Term Loan Credit Agreement and any
applicable Senior Notes Indenture Secured Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In connection therewith,
the Collateral Agent
88

--------------------------------------------------------------------------------

and any co-agents, sub-agents and attorneys-in-fact appointed by the Collateral
Agent pursuant to this Article for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Collateral Agent, shall be entitled to the benefits of all provisions of this
Article and Article X (as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto and all references to the
Administrative Agent in this Article shall, where applicable, be read as
including a reference to the Collateral Agent.  Without limiting the generality
of the foregoing, the Lenders expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Lenders with respect thereto, as contemplated
by and in accordance with the provisions of this Agreement and the Collateral
Documents and acknowledge and agree that any such action by the Collateral Agent
shall bind the Lenders.  Each of the Lenders and each assignee of any Lender
hereby irrevocably authorizes the Collateral Agent to take such actions on
behalf of such Lender or assignee and to exercise such powers as are delegated
to the Collateral Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
With respect to the Loans made by it hereunder, the Person serving as the
Administrative Agent and/or the Collateral Agent in its individual capacity and
not as Administrative Agent and/or Collateral Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent and/or the Collateral Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any of the Borrowers or any of their Subsidiaries or other
Affiliates thereof as if it were not the Administrative Agent and/or the
Collateral Agent.
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing:
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent or the
Collateral Agent, as the case may be, is required to exercise upon receipt of
notice in writing by the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.02); provided, that, no Agent shall be required to take any action that, in
its reasonable opinion or the reasonable opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law; and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, or
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their Subsidiaries that is communicated to or obtained by
the institution serving as Administrative Agent or Collateral Agent or any of
their respective Affiliates in any capacity.  No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct.  No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to it by the Company (in which case the applicable Agent shall give
written notice to each Lender), and no Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than
89

--------------------------------------------------------------------------------

to confirm receipt of items expressly required to be delivered to the
Administrative Agent and/or the Collateral Agent, as the case may be.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.  Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.
Subject to the conditions set forth herein, any Agent may resign at any time by
notifying the Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (not to be
unreasonably withheld and except during the continuance of an Event of Default
hereunder, when no consent shall be required), to appoint a successor.  In
addition, if any Agent is a Defaulting Lender due to it having had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
custodian appointed for it, the Required Lenders shall have the right, by notice
in writing to the Company and such Agent (and the Administrative Agent), to
remove such Agent in its capacity as such and, with the consent of the Company
(not to be unreasonably withheld and except during the continuance of an Event
of Default, when no consent shall be required), to appoint a successor. If no
successor to a retiring Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation (for purposes of this
paragraph, the “Resignation Effective Date”), then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank; provided, that,
whether or not a successor shall have been appointed, the Agent’s resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.  Upon the acceptance of its appointment as Administrative Agent
or Collateral Agent hereunder by a successor and, during the Collateral and
Guarantee Period with respect to the Collateral Agent, upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable  in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, the Administrative Agent or Collateral Agent, as
applicable, shall thereupon succeed to and become vested with all the rights,
powers, discretion, privileges, and duties of the retiring Administrative Agent
or Collateral Agent and such retiring Agent shall be discharged from its duties
and obligations hereunder.  After any Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Agent.
90

--------------------------------------------------------------------------------

Each Lender agrees (a) to reimburse each Agent, on demand, in the amount of its
pro rata share (based on the amount of its Loans and available Commitments
hereunder) of any expenses incurred for the benefit of the Lenders by such
Agent, including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, that shall not have been reimbursed
by the Company or any other Loan Party and (b) to indemnify and hold harmless
the Agents and their respective Related Parties, on demand, in the amount of
such pro rata share, from and against any and all liabilities, Taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in its capacity as an Agent or any of
them in any way relating to or arising out of this Agreement or any other Loan
Document or action taken or omitted by it or any of them under this Agreement or
any other Loan Document, to the extent the same shall not have been reimbursed
by the Company or any other Loan Party; provided, that, no Lender shall be
liable to any Agent or any such other indemnified Person for any portion of such
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements that are determined to have resulted
from the gross negligence or willful misconduct of such Agent, any of its
Related Parties or any of their respective directors, officers, employees or
agents.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent, the Arrangers or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, the Arrangers or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.  Each
Lender represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Lender, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender agrees not to assert a claim
in contravention of the foregoing.  Each Lender represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender, and either it, or the Person exercising discretion in
making its decision to make, acquire and/or hold such commercial loans or to
provide such other facilities, is experienced in making, acquiring or holding
such commercial loans or providing such other facilities.
None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “lead arranger”, “bookrunner” or “syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid by the Loan Parties in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent) against the Loan Parties allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator,
91

--------------------------------------------------------------------------------

sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.  Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
During the Collateral and Guarantee Period, each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorizes and directs the Administrative Agent and the Collateral
Agent, at their respective options and in their respective discretion:
(a)          to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
the expiration or termination of the Commitments and the repayment in full of
the principal of and interest on each Loan and all fees and other amounts
payable hereunder, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition not prohibited hereunder or under any other Loan Document, (iii) to
the extent such property becomes Excluded Property, or (iv) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.02;
 (b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.01(d);
(c)          to enter into the Pari Passu Intercreditor Agreement;
(d)          to amend the Security and Pledge Agreement to include as secured
obligations thereunder any obligations under any Senior Notes Indenture that
pursuant to such Senior Notes Indenture have been required to become Senior
Notes Indenture Secured Obligations; and
(e)          to release any Guarantor from its obligations under the Guarantee
Agreement and to release all Liens on its property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document if such
Person ceases to be a Subsidiary (or otherwise becomes an Excluded Subsidiary)
as a result of a transaction not prohibited under the Loan Documents; provided,
that, no such release shall occur if such Guarantor continues to be a guarantor
or a borrower in respect of any obligations under any Senior Notes Indenture or
any “Obligations” under and as defined in the Term Loan Credit Agreement.
Upon request of the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guarantee Agreement pursuant to the immediately
preceding paragraph.  In each case as specified in the immediately preceding
paragraph, the Administrative Agent or the Collateral Agent, as the case may be,
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents or to subordinate its interest in such item, or
to release such Guarantor from its obligations under the Guarantee
92

--------------------------------------------------------------------------------

Agreement, in each case in accordance with the terms of the Loan Documents and
the immediately preceding paragraph.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall any
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments or this
Agreement, (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii)(A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans,  the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. In addition, unless either (1) clause (i) in
the immediately preceding sentence is true with respect to a Lender or such
Lender has provided another representation, warranty and covenant in accordance
with clause (iv) in the immediately preceding sentence, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
other Loan Document or any documents related hereto or thereto).
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of the Guarantee Agreement or
any Collateral by virtue of the provisions of any Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
under any Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions any Loan Document) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
93

--------------------------------------------------------------------------------

Article VIII to the contrary, no Agent shall be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements, unless such Agent has received a Secured Party Designation Notice
with respect to such Obligations, together with such supporting documentation as
such Agent may request, from the applicable Cash Management Bank or the
applicable Hedge Bank, as the case may be; provided, that, notwithstanding the
foregoing, no Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements in the
case of the repayment in full of the principal and interest on the Loans and all
fees and other amounts payable hereunder.
ARTICLE IX.

Guarantee


In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Administrative Agent
or any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or any
Lender in favor of any Borrower or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Borrower or otherwise.
94

--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or such Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent or  such Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.
ARTICLE X.

Miscellaneous
SECTION 10.01.         Notices.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)          if to the Company or any other Borrower, c/o the Company at 1950
Hassell Road, Hoffman Estates, IL 60169, Attention of General Counsel (Fax No.
847-839-2604), with a copy to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, NY 10019-6064, Attention of Monica K. Thurmond
(Fax No. 212-492-0055);
(ii)          if to any Agent, as follows: (A) if such notice relates to
financial/loan activity (including billing, payments and interest rate
elections) to Bank of America, Building C, TX2-984-03-23, 2380 Performance
Drive, Richardson, TX 75082, Attention:  Arlene Minor (Telephone: 469-201-8837;
Facsimile: 214-290-9412; Email: Arlene.l.minor@baml.com), and (B) if such notice
relates to any other notices (including financial statements, compliance
certificates, amendments, consents, voting, etc.), to Bank of America, 900 W.
Trade St., 6th Floor, NC1-026-06-03, Charlotte, NC 28255, Attention: Melissa
Mullis (Telephone: 980-386-9372; Facsimile: 704-409-0617; Email:
melissa.mullis@baml.com); and
95

--------------------------------------------------------------------------------

(iii)          if to any other Lender, to it at its address (or fax number) set
forth in its Administrative Questionnaire.
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures and may be limited to particular
notices or communications.
(c)          Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto, or in
the case of a Lender, to the Administrative Agent and the Company. All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt.
(d)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of such Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet; provided, that, the foregoing shall not apply to the
extent such losses, claims, damages, liabilities or expenses result from the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
any of its Related Parties.
SECTION 10.02.        Waivers; Amendments.
(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement or the making of a
Loan shall not be construed as a waiver of any Default, regardless
96

--------------------------------------------------------------------------------

of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
(b)          None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders and acknowledged by the Administrative Agent or
by the Company and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the parties thereto, in each case with the
consent of the Required Lenders; provided, that, no such agreement shall (i)
increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan pursuant to Section 2.12(d)), or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the date of any scheduled payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, in each case,
without the written consent of each Lender affected thereby (provided, that,
nothing shall limit the right of each Borrower to extend the Maturity Date
pursuant to Section 2.07(d)), (iv) change Section 2.17(b), Section 2.17(c) or
the last paragraph of Article VII in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
(it being understood that the addition of additional commitments under this
Agreement pursuant to Section 2.07 shall not be deemed to alter such pro rata
sharing of payments for purposes of this clause (iv)), (v) change any of the
provisions of this Section or the percentage set forth in the definition of the
term “Required Lenders” or any other provision of this Agreement specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (it being understood that the addition of
additional commitments under this Agreement pursuant to Section 2.07 shall not
be deemed to be a change to the provisions of this Agreement specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder for purposes of this clause (v)), (vi) release the Company’s Guarantee
hereunder without the written consent of each Lender, (vii) subordinate the
Obligations of the Company or any other Borrower to any other Indebtedness
without the consent of each affected Lender, or (viii) except as contemplated by
clause (C) of the immediately following sentence, amend the definition of
“Alternative Currency” or Section 1.06 without the consent of each Lender;
provided, further, that, no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.  Notwithstanding anything else in this Section to the contrary, (A) any
amendment of the definition of the term “Applicable Rate” pursuant to the last
sentence of such definition shall require only the written consent of the
Company and the Required Lenders, (B) no consent with respect to any waiver,
amendment or modification of this Agreement or any other Loan Document shall be
required of (1) any Defaulting Lender, except with respect to any waiver,
amendment or modification referred to in clause (i), (ii) or (iii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be adversely affected by such amendment, waiver or other modification or
(2) any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Commitments terminate by the terms and upon the
effectiveness of such waiver, amendment or other modification, (C) this
Agreement may be amended to amend the definition of “Alternative Currency” and
make such other changes as are contemplated by Section 1.06 in connection with
the approval of any additional currency pursuant
97

--------------------------------------------------------------------------------

to Section 1.06 with the consent of the Company and the Administrative Agent,
(D) in order to implement additional commitments in accordance with Section
2.07, this Agreement may be amended for such purpose solely to the extent
necessary to implement additional commitments in accordance with Section 2.07
with the consent of the Company, the Administrative Agent and each Increasing
Lender providing an additional commitment, (E) this Agreement may be amended by
the Company and the Administrative Agent to add such provisions as are deemed
necessary, in the sole discretion of the Administrative Agent, to facilitate the
addition of any Borrowing Subsidiary designated pursuant to Section 2.19, and
(F) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least three Business Days prior written
notice thereof and the Administrative Agent shall not have received, within
three Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders, stating that the Required Lenders object to such
amendment. Any amendment, waiver or modification effected in accordance with
this Section will be binding on each Borrowing Subsidiary whether or not such
Borrowing Subsidiary shall have consented thereto.
SECTION 10.03.        Expenses; Indemnity; Damage Waiver.
(a)          The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Arrangers and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of one counsel for the Agents and the Arrangers, taken as a whole,
in connection with the arrangement and syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by any Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Agent or any Lender, incurred during any workout, restructuring or negotiations
in respect of the Loans or in connection with the enforcement or protection of
its rights under any Loan Document, including its rights under this Section or
in connection with the Loans made hereunder.
(b)          The Company shall indemnify each Agent, each Arranger, each
Syndication Agent, each Lender and each Related Party of any of the foregoing
Persons (each of the foregoing being called an “Indemnitee”), against, and hold
each Indemnitee harmless from, any and all losses, liabilities and out-of-pocket
costs or expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
(whether by a third party or by any Borrower or any of its Affiliates, and
whether based on contract, tort or any other theory) arising out of, in
connection with, or as a result of (i) the arrangement and syndication of the
credit facilities provided for herein, (ii) the consummation of the Transactions
or any other transactions contemplated hereby, (iii) any Loan or the use of the
proceeds therefrom, (iv) the execution, delivery or performance by the Company
and the Subsidiaries of the Loan Documents, or any actions or omissions of the
Company or any of the Subsidiaries in connection therewith or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, liabilities, costs or expenses shall have (A) been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee, (B) resulted from a claim brought by a Borrower against an
Indemnitee or any of its Related Parties for a material
98

--------------------------------------------------------------------------------

breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Company has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction to the effect that such a material breach in bad faith has occurred
or (C) arisen from any claim, action, suit, inquiry, litigation, investigation
or proceeding that does not involve an act or omission of the Company or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, action, suit, inquiry, litigation, investigation or proceeding
against an Agent or an Arranger in its capacity as such).
(c)          To the extent that the Company fails to pay any amount required to
be paid by it under paragraph (a) or (b) of this Section, or any Loan Party
fails to pay any amount required to be paid by such Loan Party under Section
5.03(a) or Section 5.03(b) of the Guarantee Agreement, each Lender severally
agrees to pay to the Administrative Agent such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that, the unreimbursed loss,
liability, cost or expense, as the case may be, was incurred by or asserted
against an Agent or against any Related Party acting for such Agent (or any
sub-agent) in connection with such capacity. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Revolving Exposures and unused Commitments at the time (or most recently)
in effect.
(d)          To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the Transactions contemplated hereby or thereby, other
than for damages resulting from the gross negligence, bad faith or willful
misconduct of such Indemnitee as determined by a final nonappealable judgment of
a court of competent jurisdiction.
(e)          All amounts due under this Section shall be payable within fifteen
(15) Business Days after receipt by the Company of a reasonably detailed invoice
therefor.
SECTION 10.04.        Successors and Assigns.
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Company nor any other Borrower may
assign or otherwise transfer any of its rights or obligations hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
this Section), the Arrangers, the Syndication Agents and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent or the
Collateral Agent and the Related Parties of each of the Administrative Agent,
the Collateral Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
99

--------------------------------------------------------------------------------

(b)          Subject to the conditions set forth in paragraph (c) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to an Eligible Assignee with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:
(i)          the Company; provided, that, no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender or a Related
Fund, or, if an Event of Default has occurred and is continuing, to any other
assignee; provided, further, that, the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(ii)          the Administrative Agent; provided, that, no consent of the
Administrative Agent shall be required for an assignment of any Loan to a Lender
or an Affiliate of a Lender.
(c)          Assignments shall be subject to the following additional
conditions:
(i)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or a Related Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided, that, no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;
(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(iii)          unless waived by the Administrative Agent in its sole discretion,
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of US$3,500; and
(iv)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(d)          Subject to acceptance and recording thereof pursuant to paragraph
(e) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, and except as provided by Section 2.16(g), be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16
and 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (g) of this Section.
100

--------------------------------------------------------------------------------

In connection with any assignment by a Lender to an Affiliate of such Lender,
unless such Lender is legally required to make such assignment, the Borrowers
shall not be responsible under Section 2.14 or Section 2.16 for any increased
costs in effect at the time of and resulting from such assignment, but shall be
responsible for any such increased costs that would have been incurred by the
assigning Lender absent such assignment.
(e)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(f)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (c) of
this Section (unless otherwise waived by the Administrative Agent) and any
consent to such assignment required by paragraph (b) or (c) of this Section, the
Administrative Agent shall record the information contained in such Assignment
and Assumption in the Register. No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.
(g)          Any Lender may, without the consent of, or notice to, the Company
or the Administrative Agent, sell participations to one or more banks or other
entities (other than (x) any individual (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit, of any
individual), or (y) the Company or any Affiliate of the Company)  (each a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that, (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Company, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided, that, such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 10.02(b) that affects such Participant. Subject to paragraph
(h) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15, and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided, that, such Participant agrees to be subject to Section 2.17(b) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”);
101

--------------------------------------------------------------------------------

provided, that, no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans or its other obligations under any Loan Document) to any Person other than
a Governmental Authority except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(h)          A Participant shall not be entitled to receive any greater payment
under Section 2.14 or Section 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
such Participant agrees, for the benefit of the applicable Borrower, to comply
with Section 2.16(f) as though it were a Lender.
(i)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any foreign central bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided, that,
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
SECTION 10.05.        Survival. All covenants, agreements, representations and
warranties made by the Borrowers or any other Loan Party herein, in the other
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto or thereto
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Agent, any Arranger, any
Syndication Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16,
10.03, clause (b) of Section 10.18 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the Transactions or the
other transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 10.06.       Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, any separate letter agreements with respect to fees payable to
the Administrative Agent, the Lenders or the Arrangers, and any provisions in
any engagement or commitment letter executed and delivered by the Company in
connection with the transactions contemplated hereby that by the express terms
of such engagement or commitment letter survive the execution or effectiveness
of this Agreement, constitute the entire contract among the parties relating to
the
102

--------------------------------------------------------------------------------

subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by fax or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 10.07.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.        Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent after any such set-off
and application made by such Lender; provided, that, the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 10.09.         Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement and each other Loan Document (except, as to any
other Loan Document, as expressly set forth therein) shall be construed in
accordance with and governed by the law of the State of New York.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any
103

--------------------------------------------------------------------------------

other Loan Document or the Transactions in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
or thereto to serve process in any other manner permitted by law.
SECTION 10.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.        Confidentiality; Non-Public Information.
(a)          Each Agent and each Lender agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, to Related Funds’ directors and
officers and to any direct or indirect contractual counterparty in swap
agreements (it being understood that each Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority (including any self-regulatory authority) having
jurisdiction over such Lender, (iii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (iv) to any other
party to this Agreement, (v) to the extent required or advisable in the judgment
of counsel in connection with any suit, action or proceeding relating to the
enforcement of rights of the Agents or the Lenders against the Borrowers or any
other Loan Party under this Agreement or any other Loan Document, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or any credit insurance provider relating to the
Borrowers and their obligations, (vii) with the consent of the Company or (viii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section of which such Agent or such Lender is aware
or (B) becomes available to any Agent or any Lender on a nonconfidential basis
from a source other than the Company other than as a result of a breach of this
Section of which such Agent or Lender is aware. For the purposes of this
Section, “Information” means all information received from the Company relating
to the Company or its business, other than any
104

--------------------------------------------------------------------------------

such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company other than as a result
of a breach of this Section of which such Agent or such Lender is aware. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)          Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non-public information concerning the
Company and its Related Parties or the Company’s securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 (c)          All information, including requests for waivers and amendments,
furnished by the Company, the Subsidiaries or the Administrative Agent pursuant
to, or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information about the
Company, the Subsidiaries and their Related Parties or the Company’s securities.
Accordingly, each Lender represents to the Borrowers and the Administrative
Agent that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.
SECTION 10.13.          Conversion of Currencies.
(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)          The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.
SECTION 10.14.          Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
105

--------------------------------------------------------------------------------

Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 10.15.        Patriot Act. Each Lender and the Administrative Agent
hereby notifies each Borrower that pursuant to the Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Borrower and other information
that will allow such Lender and the Administrative Agent to identify such
Borrower in accordance with the Patriot Act.  Each Borrower agrees to provide to
each Lender and the Administrative Agent, upon request, with all documentation
and other information reasonably requested by such Lender or the Administrative
Agent for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.
SECTION 10.16.        No Fiduciary Relationship. Each Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
each Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agents, the Lenders or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications. Each Borrower, on behalf of itself, the
Subsidiaries and its and their respective Affiliates, waives and releases, to
the fullest extent permitted by law, any claims that such Borrower, the
Subsidiaries or such Affiliates may have against any Agent, any Person
identified on the facing page or signature pages of this Agreement or elsewhere
herein as a “syndication agent”, any Lender or any Affiliate of any of the
foregoing in respect of any breach or alleged breach of agency or fiduciary
duty.
SECTION 10.17.      Electronic Execution. This Agreement, any other Loan
Document, and any other document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement or any other Loan Document (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using an Electronic Signature.  Each Borrower agrees
that any Electronic Signature on or associated with any Communication shall be
valid and binding on such Borrower to the same extent as a manual, original
signature, and that any Communication entered into by Electronic Signature, will
constitute the legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with the terms thereof to the same extent as
if a manually executed original signature was delivered.  Any Communication may
be executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication.  For the avoidance of doubt, the authorization under this
Section may include use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into .pdf format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention.  The Administrative Agent and each of the Lenders may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the such Person’s business, and destroy the original paper
document.  All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record to the
fullest extent permitted by applicable law.  Notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to
accept an Electronic Signature in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, that, without limiting the foregoing, (a) to the extent the
Administrative Agent
106

--------------------------------------------------------------------------------

has agreed to accept such Electronic Signature, the Administrative Agent and
each of the Lenders shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of such Borrower without further verification,
and (b) upon the request of the Administrative Agent or any Lender, any
Electronic Signature shall be promptly followed by such manually executed
counterpart.  For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.
SECTION 10.18.        Payments Set Aside. To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises any right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any debtor relief law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the greater (i) the Federal Funds Effective Rate from time to time in
effect and (ii) an overnight rate from time to time in effect and determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.
SECTION 10.19.        Limitation on Liability of Foreign Loan Parties. It is the
intent of the parties to this Agreement, and the parties hereby agree that,
notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, no Loan Party that is not a Domestic Loan Party shall be liable
for any Obligations of any Domestic Loan Party.
SECTION 10.20.       Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. . Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of the applicable Resolution Authority.
107

--------------------------------------------------------------------------------

SECTION 10.21.        Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States), in the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
[remainder of page intentionally blank]






108

--------------------------------------------------------------------------------



Exhibit G


Form of Guarantee Agreement


See attached.





--------------------------------------------------------------------------------







GUARANTEE AGREEMENT


dated as of


[__],


among


CDK GLOBAL, INC.,


THE SUBSIDIARIES OF CDK GLOBAL, INC. PARTY HERETO,


and


BANK OF AMERICA, N.A.,
as Administrative Agent










--------------------------------------------------------------------------------

GUARANTEE AGREEMENT, dated as of [__] (this “Agreement”), among CDK GLOBAL,
INC., a Delaware corporation (the “Company”), the Subsidiaries of the Company
identified as “Guarantors” on the signature pages hereto (the Company, the
Subsidiaries of the Company identified as “Guarantors” on the signature pages
hereto and such other parties that may become Guarantors after the date hereof,
each a “Guarantor”), and BANK OF AMERICA, N.A., in its capacity as the
Administrative Agent.
Reference is made to that certain Revolving Credit Agreement, dated as of August
17, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.  The Lenders have agreed to
extend credit to the Borrowers on the terms and subject to the conditions set
forth in the Credit Agreement.  The Guarantors will derive substantial benefits
from the extensions of credit made to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in accordance
with the terms of the Credit Agreement.  Accordingly, the parties hereto agree
as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.          Defined Terms.
(a)          Each capitalized term used but not defined herein and defined in
the Credit Agreement shall have the meaning specified in the Credit Agreement.
(a)          The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
SECTION 1.02.          Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
“Agreement” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Agreement Currency” has the meaning assigned to such term in Section 5.12(b).
“Applicable Creditor” has the meaning assigned to such term in Section 5.12(b).
“Company” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraphs hereto.
“Guarantor” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Judgment Currency” has the meaning assigned to such term in Section 5.12(b).
“Qualified ECP Guarantor” means, at any time, each Guarantor with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

--------------------------------------------------------------------------------

“Supplement” means an agreement substantially in the form of Exhibit A, or any
other form approved by the Administrative Agent.
ARTICLE II

GUARANTEE
SECTION 2.01.         Guarantee.  In addition to, and not in any way in
limitation of, the guarantee provide by the Company pursuant to Article IX of
the Credit Agreement, each Guarantor hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations; provided, that, (a) the Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor, and (b) the liability of each Guarantor individually with respect to
such Guarantor’s obligations under this Section 2.01 shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.  Each Guarantor further agrees that the due and punctual payment of such
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.
Each Guarantor waives presentment to, demand of payment from and protest to any
Borrower or any other Guarantor of any of the Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment. 
The obligations of each Guarantor hereunder shall not be affected by: (a) the
failure of the Administrative Agent or any Lender to assert any claim or demand
or to enforce any right or remedy against any Borrower or any other Guarantor
under the provisions of the Credit Agreement or any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of the Credit Agreement or any other Loan Document; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations; or (e) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such
Guarantor or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of such Guarantor to
subrogation.
Each Guarantor further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Borrower or any other Person.
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.
Each Guarantor further agrees that its obligations hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent or any Lender upon the bankruptcy or reorganization
of any Borrower, any other Guarantor or otherwise.
2

--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of any Borrower or any other
Guarantor to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will, upon receipt of written demand by the
Administrative Agent or any Lender, forthwith pay, or cause to be paid, to the
Administrative Agent or such Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon.  Each Guarantor further agrees that if payment in respect of
any Obligations shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war, or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent or such Lender, not consistent with the protection of its rights or
interests, then, at the election of the Administrative Agent, such Guarantor
shall make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify the Administrative Agent and each Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Guarantors of any sums as provided above, all rights of the
Guarantors against any Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations.
Nothing shall discharge or satisfy the liability of any Guarantor hereunder
except the full performance and payment of the Obligations.
SECTION 2.02.        Keepwell.  Each Guarantor that is a Qualified ECP Guarantor
at the time this Agreement or the grant of a Lien under the Loan Documents, in
each case, by any Specified Loan Party becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under
Section 2.01 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 2.02 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full.  Each Guarantor intends this Section 2.02 to
constitute, and this Section 2.02 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
SECTION 2.03.          Condition of the Borrowers.  Each Guarantor hereby
acknowledges that it has received a copy of the Credit Agreement, has reviewed
and understands same and agrees to comply with all of its obligations set forth
therein.  Each Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from each Borrower and
any other Guarantor such information concerning the financial condition,
business and operations of such Borrower and any such other Guarantor as such
Guarantor requires, and that neither the Administrative Agent nor any Lender has
any duty, and such Guarantor is not relying on the Administrative Agent or any
Lender at any time, to disclose to it any information relating to the business,
operations or financial condition of any Borrower or any other Guarantor (each
Guarantor waiving any duty on the part of the Administrative
3

--------------------------------------------------------------------------------

Agent and the Lender to disclose such information and any defense relating to
the failure to provide the same).
SECTION 2.04.          Appointment of the Company.  Each Guarantor hereby
appoints the Company to act as its agent for all purposes of this Agreement, the
other Loan Documents and all other documents and electronic platforms entered
into in connection herewith and therewith and agrees that (a) the Company may
execute such documents and provide such authorizations on behalf of such
Guarantors as the Company deems appropriate in its sole discretion (and each
Guarantor shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf), (b) any notice or communication delivered
by the Administrative Agent or a Lender to the Company shall be deemed delivered
to each Guarantor, and (c) each of the Administrative Agent and any Lender may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Guarantors.
ARTICLE III

REMEDIES
SECTION 3.01.          Remedies Upon Default.  Upon the occurrence and during
the continuation of an Event of Default, after the exercise of remedies provided
for in Article VII of the Credit Agreement (or after the Loans have
automatically become immediately due and payable as set forth in Article VII of
the Credit Agreement), any payments under this Agreement in respect of the
Obligations, when received by the Administrative Agent or any other holders of
the Obligations in cash or its equivalent, will be applied by the Administrative
Agent in reduction of the Obligations in the following order:
first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.14, 2.15, 2.16 and 2.18 of the Credit Agreement) payable to the
Administrative Agent in its capacity as such;
second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Additional
Obligations) payable to the holders of the Obligations (including fees, charges
and disbursements of counsel to the respective holders of the Obligations and
amounts payable under Sections 2.14, 2.15, 2.16 and 2.18 of the Credit
Agreement), ratably among them in proportion to the respective amounts described
in this clause second payable to them;
third, to payment of that portion of the Obligations constituting interest on
the Loans, ratably among the holders of the Obligations in proportion to the
respective amounts described in this clause third held by them;
fourth, to payment of that portion of the Obligations constituting (a) unpaid
principal of the Loans, and (b) the Additional Obligations, ratably among the
holders of the Obligations in proportion to the respective amounts described in
this clause fourth held by them;
fifth, to payment of all other obligations and other obligations which shall
have become due and payable and not repaid pursuant to clauses first through
clauses fourth above, ratably among the holders of the Obligations in proportion
to the respective amounts described in this clause fifth held by them; and
4

--------------------------------------------------------------------------------

sixth, the balance, if any, after all of the Obligations owing have been
indefeasibly paid in full, to the Company or as otherwise required by any law.
SECTION 3.02.        Excluded Swap Obligations; Additional Obligations. 
Notwithstanding anything set forth in Section 3.01, (a) Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Guarantors to preserve the allocation
to Obligations otherwise contemplated by Section 3.01, and (b) Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
shall be excluded from the application described in Section 3.01 if the
Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or the applicable Hedge Bank,
as the case may be.  Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII of
the Credit Agreement for itself and its Affiliates as if a “Lender” party to the
Credit Agreement.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES; COVENANTS
SECTION 4.01.         Representations and Warranties.  Each Guarantor hereby
represents and warrants to the Administrative Agent and each Lender each
representation and warranty applicable to it contained in Article III of the
Credit Agreement as, when and to the extent required by the Credit Agreement,
each of which is incorporated by reference herein as if fully set forth herein. 
No Guarantor is an Affected Financial Institution.
SECTION 4.02.         Covenants.  Until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full, each Guarantor covenants and
agrees that it will perform and observe, and cause each of its subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents (including Articles V and VI of the Credit Agreement) that are
required to be, or that the Company has agreed to cause to be, performed or
observed by such Guarantor or such subsidiary, each of which is incorporated
herein by reference as if fully set forth herein.
ARTICLE V

MISCELLANEOUS
SECTION 5.01.          Notices.  All communications and notices required or
permitted to be given under this Agreement shall be in conformance with Section
10.01 of the Credit Agreement (it being understood and agreed that any
communication or notice hereunder to any Guarantor shall be given to it in care
of the Company in the manner provided in Section 10.01 of the Credit Agreement).
SECTION 5.02.         Waivers; Amendment.  This Agreement and the provisions
hereof may not be waived, amended or modified except as set forth in Section
10.02(b) of the Credit Agreement.  No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
5

--------------------------------------------------------------------------------

remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by this Section 5.02, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
SECTION 5.03.          Expenses; Indemnity; Damage Waiver.
(a)          The Guarantors jointly and severally agree to reimburse the
expenses, fees, charges and disbursements incurred in connection with this
Agreement as provided in Section 10.03(a) of the Credit Agreement as if each
reference therein to the Company were a reference to the Guarantors.
(a)          The Guarantors jointly and severally agree to indemnify and hold
harmless each Indemnitee as provided in Section 10.03(b) of the Credit Agreement
as if each reference to the Company therein were a reference to the Guarantors.
(b)          To the extent permitted by applicable law, no Guarantor shall
assert, and each Guarantor hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated thereby, the Transactions, any Loan or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions contemplated hereby or thereby, other than for
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction.
(c)          All amounts due under this Section 5.03 shall be payable within 15
Business Days after receipt of a reasonably detailed invoice therefor.
SECTION 5.04.         Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Guarantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer without such consent shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in the Credit
Agreement), the Arrangers, the Syndication Agents and, to the extent expressly
contemplated by the Credit Agreement, the sub-agents of the Administrative Agent
and the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
SECTION 5.05.         Survival. All covenants, agreements, representations and
warranties made by the Guarantors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement, regardless of any investigation made
by any such other party or on its behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under the Credit Agreement is outstanding and
unpaid and so long as the
6

--------------------------------------------------------------------------------

Commitments have not expired or terminated.  The provisions of Sections 5.03 and
5.12 and clause (b) of Section 5.16 shall survive and remain in full force and
effect regardless of the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.
SECTION 5.06.         Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by fax or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 5.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 5.08.          Right of Set-Off.  If an Event of Default shall have
occurred and be continuing, each Guarantor agrees that each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of such
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  Each Lender shall be required to
promptly to notify the Administrative Agent after any such set-off and
application made by such Lender; provided, that, the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 5.09.          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Guarantor or its properties in
the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to
7

--------------------------------------------------------------------------------

the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the Transactions in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
or thereto to serve process in any other manner permitted by law.
SECTION 5.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 5.11.          Headings.  Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 5.12.          Conversion of Currencies.
(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)          The obligations of each Guarantor in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.
SECTION 5.13.          Patriot Act.  The Administrative Agent hereby notifies
each Guarantor that pursuant to the Patriot Act, each Lender and the
Administrative Agent is required to obtain, verify and
8

--------------------------------------------------------------------------------

record information that identifies each Guarantor, which information includes
the name and address of each Guarantor and other information that will allow
such Lender and the Administrative Agent to identify such Guarantor in
accordance with the Patriot Act.  Each Guarantor agrees to provide to each
Lender and the Administrative Agent, upon request, with all documentation and
other information reasonably requested by such Lender or the Administrative
Agent for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.
SECTION 5.14.          No Fiduciary Relationship.  Each Guarantor agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Guarantors, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  Each Guarantor waives and releases, to
the fullest extent permitted by law, any claims that such Guarantor may have
against the Administrative Agent, any Person identified on the facing page or
signature pages of the Credit Agreement or elsewhere as a “syndication agent”,
any Lender or any Affiliate of any of the foregoing in respect of any breach or
alleged breach of agency or fiduciary duty.
SECTION 5.15.        Electronic Execution.  Subject to Section 10.17 of the
Credit Agreement, this Agreement may be in the form of an Electronic Record and
may be executed using Electronic Signatures (including facsimile and .pdf) and
shall be considered an original, and shall have the same legal effect, validity
and enforceability as a paper record.  This Agreement may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Agreement.  For the
avoidance of doubt, the authorization under this paragraph may include use or
acceptance by the Administrative Agent of a manually signed paper Communication
which has been converted into electronic form (such as scanned into .pdf), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.
SECTION 5.16.        Payments Set Aside.  To the extent that any payment by or
on behalf of any Guarantor is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises any right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any debtor relief law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender shall pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
greater (i) the Federal Funds Effective Rate from time to time in effect and
(ii) an overnight rate from time to time in effect and determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
SECTION 5.17.          Acknowledgement Regarding Any Supported QFCs.  The terms
of Section 10.21 of the Credit Agreement with respect to acknowledgement
regarding any Supported QFCs is incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
SECTION 5.18.          Termination or Release.  This Agreement shall remain in
full force and effect until such time as the Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated, at which time this Agreement shall automatically
9

--------------------------------------------------------------------------------

terminate.  Upon the termination of this Agreement, the Administrative Agent
shall, upon the request and at the expense of the Guarantors, execute and
deliver all documents reasonably requested by the Guarantors to evidence such
termination.
SECTION 5.19.          Additional Subsidiaries.  At any time after the execution
of this Agreement, each Subsidiary that is required to become a Guarantor shall
become a party to this Agreement upon execution and delivery by the
Administrative Agent and such Subsidiary of a Supplement and, immediately upon
such execution and delivery, and without any further action, such Subsidiary
shall (a) become a party to this Agreement as a Guarantor and shall have all of
the rights and obligations of a Guarantor hereunder, and (b) be deemed to have
to have made the representations and warranties set forth or incorporated
herein, and shall be bound by all of the terms, covenants and conditions hereof
or incorporated herein to the same extent as if such Subsidiary had executed
this Agreement on the original date hereof.  The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any additional Subsidiary as a party to this Agreement.
[Signature Pages Follow]




10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
GUARANTORS:
CDK GLOBAL, INC.,
   
a Delaware corporation
           
By:
     
Name:
     
Title:
             
[GUARANTOR],
   
a [__]
           
By:
     
Name:
     
Title:
             
[GUARANTOR],
     
a [__]
           
By:
     
Name:
     
Title:
           






--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
   
as Administrative Agent
           
By:
     
Name:
     
Title:
   








--------------------------------------------------------------------------------

EXHIBIT A
[FORM OF] SUPPLEMENT
SUPPLEMENT NO. [__], dated as of [__] (this “Supplement”), to that certain
Guarantee Agreement, dated as of [__] (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), by and among
CDK GLOBAL, INC., a Delaware corporation, the other Guarantors party thereto,
and BANK OF AMERICA, N.A., as Administrative Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Guarantee Agreement or (in the case of terms that are defined in
the Credit Agreement and not defined in the Guarantee Agreement) in the Credit
Agreement.  The rules of construction specified in Section 1.03 of the Credit
Agreement shall apply to this Supplement, mutatis mutandis.
The undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a
Guarantor under the Guarantee Agreement.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.  In accordance with Section 5.19 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor.  The New Subsidiary hereby (a) agrees to all the terms and provisions
of the Guarantee Agreement applicable to it in such capacity, and (b) represents
and warrants that the representations and warranties made by it in such capacity
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations as provided in Section 2.01 of the Guarantee
Agreement.  Each reference to a Guarantor in the Guarantee Agreement shall be
deemed to include the New Subsidiary.  The Guarantee Agreement is hereby
incorporated herein by reference.
SECTION 2.  The New Subsidiary represents and warrants that this Supplement (a)
has been duly authorized by all necessary organization and, if required equity
holder action, and (b) has been duly executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by fax or other electronic image scan transmission shall be effective
as delivery of a manually executed counterpart of this Supplement.  Subject to
Section 10.17 of the Credit Agreement, this Supplement may be in the form of an
Electronic Record and may be executed using Electronic Signatures (including
facsimile and .pdf) and shall be considered an original, and shall have the same
legal effect, validity and enforceability as a paper record.  This Supplement
may be executed in as many counterparts as necessary or convenient, including
both paper and electronic counterparts, but all such counterparts are one and
the same Supplement.  For the avoidance of doubt, the authorization under this
paragraph may include use or acceptance by the Administrative Agent of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into .pdf), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.

--------------------------------------------------------------------------------

SECTION 4.  The New Subsidiary hereby waives acceptance by the Administrative
Agent of the guaranty by the New Subsidiary under Section 2.01 of the Guarantee
Agreement upon the execution of this Supplement by the New Subsidiary.
SECTION 5.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 6.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.
SECTION 7.  The terms of Section 10.21 of the Credit Agreement with respect to
acknowledgement regarding any Supported QFCs is incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
SECTION 8.  This Supplement shall be construed in accordance with and governed
by the law of the State of New York.  The provisions of Sections 5.09(b), (c),
and (d) and Section 5.10 of the Guarantee Agreement are hereby incorporated by
reference herein as if set forth in full force herein, mutatis mutandis.
[Signature Pages Follow]


A-2


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.
NEW SUBSIDIARY:
[NEW SUBSIDIARY],
   
a [__]
           
By:
     
Name:
     
Title:
           
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
   
as Administrative Agent
           
By:
     
Name:
     
Title:
   




--------------------------------------------------------------------------------



Exhibit H


Form of Security and Pledge Agreement


See attached.



--------------------------------------------------------------------------------





SECURITY AND PLEDGE AGREEMENT


dated as of


[__],


among


CDK GLOBAL, INC.,


THE SUBSIDIARIES OF CDK GLOBAL, INC. PARTY HERETO,


and


BANK OF AMERICA, N.A.,
as Collateral Agent










--------------------------------------------------------------------------------

SECURITY AND PLEDGE AGREEMENT, dated as of [__] (this “Agreement”), among CDK
GLOBAL, INC., a Delaware corporation (the “Company”), the Subsidiaries of the
Company identified as “Grantors” on the signature pages hereto (the Company, the
Subsidiaries of the Company identified as “Grantors” on the signature pages
hereto and such other parties that may become Grantors after the date hereof,
each a “Grantor”), and BANK OF AMERICA, N.A. (“Bank of America”), in its
capacity as the Collateral Agent.
The parties hereto agree as follows:
ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION; COLLATERAL LIMITATIONS
SECTION 1.01          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Accession” means an “Accession” (as such term is defined in Article 9 of the
UCC).
“Account” means an “Account” (as such term is defined in Article 9 of the UCC).
“Account Debtor” means an “Account debtor” (as such term is defined in Article 9
of the UCC).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement”  has the meaning assigned to such term in the introductory
paragraphs hereto.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Bank of America” has the meaning assigned to such term in the introductory
paragraphs hereto.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, and (b) each Subsidiary of any such Person.
“CFC Holding Company” means each Domestic Subsidiary that has no material assets
other than the Equity Interests of one or more (a) CFCs, or (b) Persons
described in this definition.
“Chattel Paper” means a “Chattel paper” (as such term is defined in Article 9 of
the UCC).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.
“Collateral Agent” means Bank of America, or any successor appointed in
accordance with the Loan Documents.  Unless the context requires otherwise, the
term “Collateral Agent” shall include any

--------------------------------------------------------------------------------

Affiliate of Bank of America through which Bank of America shall determine to
perform any of its obligations in such capacity in accordance with the Loan
Documents.
“Commercial Tort Claim” means a “Commercial tort claim” (as such term is defined
in Article 9 of the UCC).
“Commodity Account” means a “Commodity account” (as such term is defined in
Article 9 of the UCC).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Communication” has the meaning assigned to such term in Section 6.11.
“Company” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Copyright owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Copyright owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.
“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country or any
political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States or any other country, including, registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III, and
(c) any other rights related or appurtenant to the foregoing, including moral
rights.
“Covered Entity” means any of the following, (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b) or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 6.13.
“Default” means (a) any Default (as defined in the Term Loan Credit Agreement),
(b) any Default (as defined in the Revolving Credit Agreement), and (c) solely
for the purposes of Section 5.03, any “Default” (or similar event, however
defined) under any Senior Notes Indenture.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Deposit Account” means a “Deposit account” (as such term is defined in Article
9 of the UCC).
2

--------------------------------------------------------------------------------

“Document” means a “Document” (as such term is defined in Article 9 of the UCC).
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Electronic Copy” has the meaning assigned to such term in Section 6.11.
“Electronic Record” has the meaning assigned to such term in Section 6.11.
“Electronic Signature” has the meaning assigned to such term in Section 6.11.
“Equipment” means “Equipment” (as such term is defined in Article 9 of the UCC).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Event of Default” means (a) any Event of Default (as defined in the Term Loan
Credit Agreement), (b) any Event of Default (as defined in the Revolving Credit
Agreement), and (c) solely for the purposes of Section 5.03, any “Event of
Default” (or similar event, however defined) under any Senior Notes Indenture.
“Excluded Property” means, with respect to each Grantor: (a) any asset
(including any governmental licenses, state or local franchises, charters,
authorizations or Equity Interests in any partnership, joint venture or
Subsidiary of such Grantor that is not a wholly-owned Subsidiary of such
Grantor) of such Grantor to the extent that the pledge of or grant of a security
interest in such asset (i) is prohibited or restricted by applicable law, (ii)
requires a consent not obtained from any Governmental Authority pursuant to
applicable law, (iii) in the case of any Equity Interests in any partnership,
joint venture or Subsidiary of such Grantor that is not a wholly-owned
Subsidiary of such Grantor or any other Investment Property, is prohibited by
any organizational or governance documents of any partnership, joint venture or
Subsidiary of such Grantor that is not a wholly-owned Subsidiary of such Grantor
or by any applicable shareholder or any similar agreement, or (iv) in the case
of any assets acquired by such Grantor after the date of this Agreement (or, in
the case of (A) any Person that becomes a Grantor after the date of this
Agreement, any assets of such Person at the time such Person becomes a Grantor,
or (B) any Person that is merged, amalgamated or consolidated with or into a
Grantor after the date of this Agreement, any assets of such Person at the time
such Person is merged, amalgamated or consolidated with or into a Grantor), is
prohibited by, constitutes a breach or default under, results in the termination
of, gives rise to a right on the part of any party thereto (other than the
Company or any Subsidiary) to terminate or materially modify or requires any
consent of any party thereto (other than the Company or any Subsidiary) under,
in the case of this clause (a)(iv), any contract, license, agreement, instrument
or other document that was in effect at the time of such acquisition (or, in the
case of (1) any Person that becomes a Grantor after the date of this Agreement,
was in effect at the time such Person becomes a Grantor, or (2) any Person that
is merged, amalgamated or consolidated with or into a Grantor after the date of
this Agreement, was in effect at the time of such merger, amalgamation or
consolidation) and was not entered into in contemplation of or in connection
with such acquisition (or, in the case of (x) any Person that becomes a Grantor
after the date of this Agreement, was not entered into in contemplation of or in
connection with such Person becoming a Grantor, or (y) any Person that is
merged, amalgamated or consolidated with or into a Grantor after the date of
this Agreement, was not entered into in contemplation of or in connection with
such merger, amalgamation or consolidation) or the requirements of the Loan
Documents, except, in each case under this clause (a), to the extent that such
law or the term in such
3

--------------------------------------------------------------------------------

contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under the UCC or other applicable law or
principles of equity; (b) any asset owned by such Grantor that is subject to a
Lien securing a purchase money, project financing, capital lease or finance
lease obligation if (i) the contract or other agreement under which such Lien is
granted (or the documentation providing for such obligation) prohibits the
creation of any other Lien on such property, or (ii) a grant of any other Lien
on such property would otherwise be prohibited by, constitute a breach or
default under, result in the termination of, give rise to a right on the part of
any party thereto (other than the Company or any Subsidiary) to terminate or
materially modify or requires any consent of any party thereto (other than the
Company or any Subsidiary) under, such contract or agreement, in each case to
the extent both such Lien and such obligation secured thereby are permitted
under the Loan Documents; (c) any trucks, trailers, tractors, service vehicles,
automobiles, rolling stock or other registered mobile equipment or equipment of
such Grantor covered by certificates of title or ownership; (d) Deposit Accounts
and Securities Accounts of such Grantor (and cash and other assets maintained or
credited therein) (i) exclusively used for payroll, payroll taxes and other
employee wage and benefit payments, (ii) exclusively used for taxes required by
applicable law to be collected, remitted or withheld, (iii) exclusively used for
funds held in trust, or (iv) containing aggregate balances, when taken together
with all other Deposit Accounts and Securities Accounts of the Grantors, of less
than $10,000,000; (e) any Intellectual Property, lease, license or other
agreement of such Grantor to the extent that a grant of a security interest
therein is prohibited by, constitutes a breach or default under, results in the
termination of, gives rise to a right on the part of any party thereto (other
than the Company or any Subsidiary) to terminate or materially modify or
requires any consent of any party thereto (other than the Company or any
Subsidiary) under, such Intellectual Property, lease, license or other
agreement, except to the extent that the term in such Intellectual Property,
lease, license or other agreement providing for such prohibition, breach,
default or right of termination or modification or requiring such consent is
ineffective under the UCC or other applicable law or principles of equity (other
than Proceeds thereof, the assignment of which is expressly deemed effective
under the UCC notwithstanding such prohibition); (f) any fee-owned real property
of such Grantor; (g) any leasehold interests of such Grantor in real property;
(h) any intent-to-use Trademark application or intent-to-use service mark
application of such Grantor prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent that the grant of
a security interest therein would impair the validity or enforceability of such
intent-to-use Trademark application or intent-to-use service mark application
under applicable Federal law; (i) Equity Interests in any special purpose
Subsidiary of such Grantor (including, for the avoidance of doubt, any Special
Purpose Securitization Subsidiaries), any not-for-profit Subsidiary of such
Grantor, or any captive insurance Subsidiary of such Grantor; (j) voting Equity
Interests owned by such Grantor in any CFC or CFC Holding Company in excess of
65% of the voting Equity Interests in such CFC or CFC Holding Company; (k)
Margin Stock (within the meaning of Regulation U of the Board) owned by such
Grantor; (l) any asset of such Grantor as to which the Company reasonably
determines that creating or perfecting a pledge or security interest therein
would result in material adverse tax consequences to the Company or any
Subsidiary; (m) any asset of such Grantor as to which the Collateral Agent and
the Company agree in writing that the cost of creating or perfecting a pledge or
security interest therein is excessive in view of the benefits to be obtained by
the Secured Parties therefrom; (n) Letter-of-Credit Rights of such Grantor
(except to the extent constituting supporting obligations such that a Lien
thereon may be perfected by filing of a financing statement under the UCC with
respect to such Grantor); and (o) any Commercial Tort Claim as to which such
Grantor has determined that it reasonably expects to recover less than
$5,000,000; in each case other than any Proceeds, substitutions or replacements
of the foregoing (unless such Proceeds, substitutions or replacements would
constitute assets described in clauses (a) through (o) above).
“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Grantor of, or the grant by such Grantor of a Lien to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
4

--------------------------------------------------------------------------------

Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Grantor and any and all guarantees of such Grantor’s Swap Obligations by other
Grantors) at the time the guaranty of such Grantor, or grant by such Grantor of
a Lien, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one Hedging
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedging Agreements for which such guaranty or
Lien is or becomes excluded in accordance with the first sentence of this
definition.
“Fixtures” means “Fixtures” (as such term is defined in Article 9 of the UCC).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“General Intangible” means a “General intangible” (as such term is defined in
Article 9 of the UCC).
“Goods” means “Goods” (as such term is defined in Article 9 of the UCC).
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including the Bank for International Settlements
and the Basel Committee on Banking Supervision or any successor or similar
authority to either of the foregoing).
“Grantor” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Indemnitee” has the meaning assigned to such term in Section 6.03(b).
“Instrument” means an “Instrument” (as such term is defined in Article 9 of the
UCC).
“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Person, including inventions, designs, utility models, Patents, Copyrights,
Licenses, Trademarks, trade secrets, confidential or proprietary technical and
business information, know‑how, show‑how or other data or information, software
and databases and applications and registrations therefor, and related
franchises, and all additions, improvements and accessions to any of the
foregoing.
“Inventory” means “Inventory” (as such term is defined in Article 9 of the UCC).
“Investment Property” means “Investment property” (as such term is defined in
Article 9 of the UCC).
“Investment Property” means “Investment property” (as such term is defined in
Article 9 of the UCC).
5

--------------------------------------------------------------------------------

“Letter-of-Credit Right” means a “Letter-of-credit right” (as such term is
defined in Article 9 of the UCC).
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting an interest in Intellectual
Property to which any Grantor is a party, including, in the case of any Grantor,
any of the exclusive Copyright Licenses set forth under its name on Schedule
III.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, (a) the Loan Documents (as defined in the
Term Loan Credit Agreement), and (b) the Loan Documents (as defined in the
Revolving Credit Agreement).
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement entered into in
connection with a Hedging Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Grantors to perform any of
their respective obligations under this Agreement or (c) the rights of or
benefits available to the Collateral Agent or any other Secured Party under this
Agreement.
“Money” means “Money” (as such term is defined in Article 1 of the UCC).
“Other Senior Notes Indenture” means each of [(a) the Indenture, dated as of
October 14, 2014, between the Company, as issuer, and U.S. Bank National
Association, as trustee, relating to the Company’s 4.50% senior notes due 2024,
(b) the Indenture, dated as of May 15, 2017, between the Company, as issuer, and
U.S. Bank National Association, as trustee, relating to the Company’s 4.875%
senior notes due 2027, (c) the Indenture, dated as of June 18, 2018, between the
Company, as issuer, and U.S. Bank National Association, as trustee (as
supplemented by that certain Officer’s Certificate pursuant to Sections 2.02,
10.04 and 10.05 of the Indenture, dated as of June 18, 2018, provided by the
Company), relating to the Company’s 5.875% senior notes due 2026, and (d) the
Indenture, dated as of May 15, 2019, between the Company, as issuer, and U.S.
Bank National Association, as trustee, relating to the Company’s 5.25% senior
notes due 2029.]1
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent has been granted to any Grantor or that any Grantor otherwise has the
right to license, or granting to any Grantor any right to make, use or sell any
invention on which a Patent has been granted to any other Person or that any
other Person otherwise has the right to license, and all rights of any Grantor
under any such agreement.



--------------------------------------------------------------------------------

1 Definition to be modified on the date of execution of this Agreement to
reflect any Senior Notes Indenture as in effect on the First Amendment Effective
Date that is not included in the definition of Senior Notes Indenture as of the
date of execution of this Agreement.
6

--------------------------------------------------------------------------------

“Patents” mean, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country
or any political subdivision thereof, including, in the case of any Grantor, any
of the foregoing set forth under its name on Schedule III, and (b) all reissues,
continuations, divisionals, continuations-in-part, renewals or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, have made, use, sell, offer to sell, import or export the inventions
disclosed or claimed therein.
“Payment Intangible” means a “Payment intangible” (as such term is defined in
Article 9 of the UCC).
“Permitted Securitization Financing” means one or more transactions pursuant to
which (a) Receivables Assets or interests therein are sold or transferred to or
financed by one or more Special Purpose Securitization Subsidiaries, and (b)
such Special Purpose Securitization Subsidiaries finance (or refinance) their
acquisition of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against Receivables Assets (including conduit
and warehouse financings) and any Hedging Agreements entered into in connection
with such Receivables Assets; provided, that, recourse to the Company or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Company in good faith) for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/“absolute transfer” opinion with
respect to any transfer by the Company or any Subsidiary (other than a Special
Purpose Securitization Subsidiary)).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01(a).
“Pledged Debt Securities” has the meaning assigned to such term in Section
2.01(a).
“Pledged Equity Interests” has the meaning assigned to such term in Section
2.01(a).
“Pledged Securities” means any stock certificates, unit certificates, limited
liability membership interest certificates and other certificated securities now
or hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.
“Proceeds” means “Proceeds” (as such term is defined in Article 9 of the UCC).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 6.13.
“Receivables Assets” means, with respect to any Person, accounts receivable,
indebtedness and other obligations owed to or owned by such Person (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible),
7

--------------------------------------------------------------------------------

together with all related security, collateral, collections, contracts, contract
rights, guarantees or other obligations in respect thereof, all proceeds and
supporting obligations and all other related assets which are of the type
customarily transferred in connection with a Securitization Transaction.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of August 17, 2018, by and among the Company, the Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto, and Bank of America, as the administrative agent.
“Revolving Credit Agreement Additional Obligations” means the Additional
Obligations (as defined in the Revolving Credit Agreement); provided, that, the
Revolving Credit Agreement Additional Obligations of a Grantor shall exclude any
Excluded Swap Obligations with respect to such Grantor.
“Revolving Credit Agreement Obligations” means the Obligations (as defined in
the Revolving Credit Agreement), including the Revolving Credit Agreement
Additional Obligations.
“Secured Obligations” means, collectively, (a) the Term Loan Credit Agreement
Obligations, (b) the Revolving Credit Agreement Obligations, and (c) the Senior
Notes Indenture Obligations; provided, that, the Obligations of a Grantor shall
exclude any Excluded Swap Obligations with respect to such Grantor.
“Secured Party” means any holder of the Secured Obligations.
“Securities Account” means a “Securities account” (as such term is defined in
Article 8 of the UCC).
“Securities Act” means the Securities Act of 1933.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions pursuant to which such Person
(or any subsidiary of such Person) may, directly or indirectly, sell, convey or
otherwise transfer, or grant a security interest in, any Receivables Assets of
such Person (or any subsidiary of such Person), to a special purpose subsidiary
of such Person or an Affiliate of such Person.
“Senior Notes Indenture” means each of [(a) the Indenture, dated as of October
14, 2014, between the Company, as issuer, and U.S. Bank National Association, as
trustee, relating to the Company’s 4.50% senior notes due 2024, (b) the
Indenture, dated as of May 15, 2017, between the Company, as issuer, and U.S.
Bank National Association, as trustee, relating to the Company’s 4.875% senior
notes due 2027, (c) the Indenture, dated as of June 18, 2018, between the
Company, as issuer, and U.S. Bank National Association, as trustee (as
supplemented by that certain Officer’s Certificate pursuant to Sections 2.02,
10.04 and 10.05 of the Indenture, dated as of June 18, 2018, provided by the
Company), relating to the Company’s 5.875% senior notes due 2026, and (d) the
Indenture, dated as of May 15, 2019, between the
8

--------------------------------------------------------------------------------

Company, as issuer, and U.S. Bank National Association, as trustee, relating to
the Company’s 5.25% senior notes due 2029.]2
“Senior Notes Indenture Obligations” means all obligations arising under or in
connection with the Senior Notes Indentures for principal, premium, interest,
penalties, fees, indemnifications, reimbursements, and other amounts payable
pursuant to the Senior Notes Indentures and the documentation entered into in
connection therewith.
“Senior Notes Indenture Secured Party” means, as of any date of determination,
any Secured Party holding Senior Notes Indenture Obligations as of such date.
“Senior Notes Indenture Trustee” means, as of any date of determination, with
respect to any Senior Notes Indenture, the trustee (or other duly authorized
agent or representative for the holders of the obligations under such Senior
Notes Indenture) as of such date under such Senior Notes Indenture.
“Software” means “Software” (as such term is defined in Article 9 of the UCC).
“Special Purpose Securitization Subsidiary” means a direct or indirect
wholly-owned Subsidiary established in connection with a Permitted
Securitization Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner (as determined by the Company in
good faith) intended to reduce the likelihood that it would be substantively
consolidated with the Company or any of the Subsidiaries (other than Special
Purpose Securitization Subsidiaries) in the event the Company or any such
Subsidiary becomes subject to a proceeding under the Bankruptcy Code of the
United States (or other insolvency law).
“Subsidiary” means, with respect to any Person, any corporation or other entity
with respect to which such Person alone owns, subsidiaries of such Person own,
or such Person and one or more of its subsidiaries together own, directly or
indirectly, capital stock or other equity interests having ordinary voting power
to elect a majority of the members of the board of directors of such corporation
or other entity or having a majority interest in the capital or profits of such
corporation or other entity.  Unless otherwise specified herein, all references
herein to a “Subsidiary” shall refer to a Subsidiary of the Company.
“Supported QFC” has the meaning assigned to such term in Section 6.13.
“Supplement” means an agreement substantially in the form of Exhibit A, or any
other form approved by the Collateral Agent.
“Supporting Obligation” means a “Supporting obligation” (as such term is defined
in Article 9 of the UCC).
“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

2 Definition to be modified on the date of execution of this Agreement to
reflect the Senior Notes Indentures as in effect on the First Amendment
Effective Date for which Collateral is being provided on the date of execution
of this Agreement.
9

--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of August 17, 2018, by and among the Company, the lenders from time to
time party thereto, and Bank of America, as the administrative agent.
“Term Loan Credit Agreement Additional Obligations” means the Additional
Obligations (as defined in the Term Loan Credit Agreement); provided, that, the
Term Loan Credit Agreement Additional Obligations of a Grantor shall exclude any
Excluded Swap Obligations with respect to such Grantor.
“Term Loan Credit Agreement Obligations” means the Obligations (as defined in
the Term Loan Credit Agreement), including the Term Loan Credit Agreement
Additional Obligations.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Trademark owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.
“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, generic top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States or any other country or
any political subdivision thereof, all extensions or renewals thereof, and all
common law rights related thereto, including, in the case of any Grantor, any of
the foregoing set forth under its name on Schedule III, and (b) all goodwill
associated therewith or symbolized thereby.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” means the United States of America.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 6.13.
SECTION 1.02          Rules of Construction.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in the other Loan Documents), (b) any definition of or reference to any
statute, law, rule or regulation shall be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor statutes, rules or regulations), and the
statutory rules, regulations, orders and provisions interpreting such statute,
law, rule
10

--------------------------------------------------------------------------------

or regulation, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, or disposition, or similar term, shall be deemed
to apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, or disposition, or similar term, as applicable,
to, of or with a separate Person.  Any division of a limited liability company
shall constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person).
SECTION 1.03          Collateral Limitations.  Notwithstanding anything to the
contrary in this Agreement: (a) to the extent that any asset constitutes
Excluded Property or to the extent that any other Loan Document excludes any
asset from the scope of the Collateral or from any requirement to take any
action to perfect any security interest in such asset, the representations,
warranties and covenants made by the Grantors herein with respect to the
creation, perfection or priority, as applicable, of any security interest
granted in favor of the Collateral Agent, for the benefit of the Secured
Parties, shall be deemed not to apply to such excluded assets; (b) no deposit
account control agreement, securities account control agreement or other control
agreements, or (except with respect to Equity Interests that constitute
Collateral and are represented or evidenced by certificates or instruments)
other perfection by “control” shall be required with respect to any Collateral
(including Letter-of-Credit Rights, Chattel Paper, Deposit Accounts, Securities
Accounts, Commodity Accounts and intercompany indebtedness); (c) subject to
clause (b) above, except to the extent that perfection and priority may be
achieved (i) by the filing of a financing statement under the UCC with respect
to the applicable Grantor, or (ii) with respect to Equity Interests, by the
delivery of certificates or instruments representing or evidencing such Equity
Interests along with appropriate undated instruments of transfer executed in
blank, no Grantor shall be required to take any action with respect to
perfection or priority with respect to any assets or property described in
clause (b) above; (d) no Grantor shall be required to obtain any collateral
access agreements, warehouse agreements, estoppel, bailee acknowledgments or any
similar agreements; (e) no Grantor shall be required to provide any notice or
obtain the consent of any Governmental Authority under the Federal Assignment of
Claims Act or analogous state laws; and (f) no actions in any jurisdiction
outside of the United States or that are necessary to comply with the laws of
any jurisdiction outside of the United States shall be required.
ARTICLE II

PLEDGE
SECTION 2.01          Pledge.
(a)          To secure the prompt payment and performance in full when due,
whether by lapse or time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in, and right
of set off against, any and all right, title and interest of such Grantor in, to
and under, whether now owned or existing or owned, acquired or arising
hereafter: (i)(A) the Equity Interests owned by such Grantor, including those
set forth opposite the name of such Grantor on Schedule I, and (B) all
certificates and other instruments representing all such Equity
11

--------------------------------------------------------------------------------

Interests (the assets referenced in clauses (a)(i)(A) and (a)(i)(B) above being
collectively referred to as the “Pledged Equity Interests”); (ii)(A) the debt
securities owned by such Grantor, including those listed opposite the name of
such Grantor on Schedule I, and (B) all promissory notes and other instruments
evidencing all such debt securities (the assets referenced in clauses (a)(ii)(A)
and (a)(ii)(B) above being collectively referred to as the “Pledged Debt
Securities”); (iii) subject to Section 2.05, all payments of principal, and all
interest, dividends or other distributions, whether paid or payable in cash,
instruments or other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity Interests and
Pledged Debt Securities; (iv) subject to Section 2.05, all rights and privileges
of such Grantor with respect to the securities, instruments and other property
referred to in clauses (a)(i), (a)(ii) and (a)(iii) above; and (v) all Proceeds
of any of the foregoing (the items referred to in clauses (a)(i) through (a)(iv)
above being collectively referred to as the “Pledged Collateral”).
(b)          Notwithstanding anything herein to the contrary, to the extent and
for so long as any asset is Excluded Property, the security interest granted
under Section 2.01(a) shall not attach to, and none of the Pledged Equity
Interests, Pledged Debt Securities or other Pledged Collateral shall include,
such asset; provided, that, the security interest granted under Section 2.01(a)
shall immediately attach to, and the Pledged Equity Interests or the Pledged
Debt Securities, as applicable, and the Pledged Collateral shall immediately
include, any such asset (or portion thereof) upon such asset (or such portion)
ceasing to be Excluded Property.
SECTION 2.02          Delivery of the Pledged Securities.
(a)          Each Grantor agrees to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Equity Interests (other than Pledged Equity
Interests that are not certificated) (i) on the date of this Agreement, in the
case of any such Pledged Equity Interests owned by such Grantor on the date of
this Agreement, and (ii) promptly upon receipt thereof, in the case of any such
Pledged Equity Interests acquired by such Grantor after the date of this
Agreement.  Prior to delivery to the Collateral Agent, all such certificated
Pledged Equity Interests held by a Grantor shall be held in trust by such
Grantor for the benefit of the Collateral Agent.
(b)          Each Grantor acknowledges and agrees that (i) to the extent any
interest in any limited liability company or limited partnership controlled now
or in the future by such Grantor (or by such Grantor and one or more other
Grantors) and pledged hereunder is a “security” within the meaning of Article 8
of the UCC and is governed by Article 8 of the UCC, such interest shall be
certificated (and such certificate shall be delivered to the Collateral Agent in
accordance with Section 2.02(a)), and (ii) each such interest shall at all times
hereafter continue to be such a security and represented by such certificate. 
Each Grantor further acknowledges and agrees that with respect to any interest
in any limited liability company or limited partnership controlled now or in the
future by such Grantor (or by such Grantor and one or more other Grantors) and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, the terms of such interest shall at no time provide that such interest
is a “security” within the meaning of Article 8 of the UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the Collateral Agent that the terms of such interest so
provide that such interest is a “security” within the meaning of Article 8 of
the UCC and such interest is thereafter represented by a certificate (and, in
such case, such certificate shall be delivered to the Collateral Agent in
accordance with Section 2.02(a)).
(c)          Upon delivery to the Collateral Agent, any Pledged Securities shall
be accompanied by undated stock powers or such other proper instruments of
assignment duly
12

--------------------------------------------------------------------------------

executed by the applicable Grantor in blank or other undated instruments of
transfer reasonably satisfactory to the Collateral Agent and such other
instruments and documents as the Collateral Agent may reasonably request.
SECTION 2.03          Representations and Warranties.  Each Grantor represents
and warrants that:
(a)          As of the date of this Agreement, Schedule I sets forth a true and
complete list, with respect to such Grantor, of (i) all the Pledged Equity
Interests owned by such Grantor, the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor, and, in the case of any
certificated Pledged Equity Interests, the certificate number (and number of
units represented by each such certificate) for any certificate evidencing such
Pledged Equity Interests, and (ii) all the Pledged Debt Securities owned by such
Grantor.
(b)          The Pledged Equity Interests and Pledged Debt Securities issued by
such Grantor have been duly and validly authorized and issued by such Grantor
and (i) in the case of Pledged Equity Interests, are fully paid and
nonassessable (to the extent applicable), and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of such Grantor, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law.
(c)          Except for the security interests granted hereunder, such Grantor
(i) is and, subject to any transfers made in compliance with the Loan Documents,
will continue to be the direct owner, beneficially and of record, of the Pledged
Equity Interests and Pledged Debt Securities owned by such Grantor, (ii) holds
the Pledged Equity Interests and Pledged Debt Securities owned by such Grantor
free and clear of all Liens, other than Liens created by this Agreement and
other Liens permitted under the Loan Documents, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than (A) Liens
created by this Agreement, (B) other Liens permitted under the Loan Documents,
and (C) transfers made in compliance with the Loan Documents, and (iv) upon the
reasonable written request of the Collateral Agent, or upon such Grantor
obtaining knowledge thereof, will use commercially reasonable efforts to defend
its title or interest in and to the Pledged Collateral against any and all Liens
(other than the Liens created by this Agreement and other Liens permitted by the
Loan Documents), however arising, of all Persons whomsoever.
(d)          Except for restrictions and limitations (i) imposed by (A) the Loan
Documents, (B) securities laws, and (C) in the case of Equity Interests in
Foreign Subsidiaries, applicable local laws, and (ii) existing as of the date of
this Agreement (or in the case of any Subsidiary acquired after the date of this
Agreement that is not a wholly-owned Subsidiary, as of the date the Equity
Interests in such Subsidiary were acquired) in the articles or certificate of
incorporation, bylaws or other organizational documents of any Subsidiary, (1)
the Pledged Collateral is and will continue to be freely transferable and
assignable, and (2) none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Collateral
Agent of rights and remedies hereunder.
(e)          Such Grantor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated.
13

--------------------------------------------------------------------------------

(f)          No consent or approval of any Governmental Authority, any
securities exchange or any other Person was, is or will be required for the
validity of the pledge effected hereby (other than (i) such as have been
obtained and are in full force and effect, (ii) registrations or filings
necessary to perfect Liens created hereunder required by applicable law, and
(iii) any consent or approval the failure to obtain or make, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect).
(g)          This Agreement creates a legal and valid security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties, in the Pledged
Collateral of such Grantor and when properly perfected by filing, shall
constitute a valid and perfected, first priority (subject to Liens permitted by
the Loan Documents) security interest in the Pledged Collateral of such Grantor,
to the extent such security interest can be perfected by filing under the UCC. 
Subject to applicable local laws in the case of Equity Interests in any Foreign
Subsidiary, the taking of possession by the Collateral Agent of the Pledged
Securities will perfect and establish the first priority of the Collateral
Agent’s security interest in all Pledge Securities that are “securities” within
the meaning of Article 8 of the UCC.
SECTION 2.04          Registration in Nominee Name; Denominations.  The
Collateral Agent, on behalf of the Secured Parties, shall hold the Pledged
Securities in the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, the Collateral Agent shall have the right to hold
any Pledged Securities in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent).  If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.
SECTION 2.05          Voting Rights; Dividends and Interest.
(a)          Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have provided notice to the Company
that the Grantors rights, in whole or in part, under this Section 2.05 are being
suspended:
(i)          each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof in any manner not in violation of the terms of
this Agreement and the other Loan Documents;
(ii)          the Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to Section 2.05(a)(i); and
(iii)          each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and are otherwise
paid or distributed in accordance with, the terms and conditions of the Loan
Documents and applicable law; provided, that, any non-cash dividends, interest,
principal or other distributions that would constitute Pledged Equity Interests
or Pledged Debt Securities held by a Grantor, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the
14

--------------------------------------------------------------------------------

issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by any Grantor and required to be delivered to the Collateral Agent
hereunder, shall not be commingled by such Grantor with any of its other funds
or property (but shall be held separate and apart therefrom), shall be held in
trust for the benefit of the Collateral Agent and shall be delivered to the
Collateral Agent promptly and in the form in which they shall have been received
(with any endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Collateral Agent).
(b)          Upon the occurrence and during the continuance of an Event of
Default and after the Collateral Agent shall have notified the Company of the
suspension of the Grantors’ rights under Section 2.05(a)(iii), all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to Section 2.05(a)(iii) shall cease,
and all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions.  All dividends, interest,
principal and other distributions received by any Grantor contrary to the
provisions of this Section 2.05(b) shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Collateral Agent promptly and in
the form in which they shall have been received (with any necessary
endorsements, stock powers or other instruments of transfer reasonably requested
by the Collateral Agent).  Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this Section
2.05(b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other
property, shall be held as security for the payment and performance of the
Secured Obligations and shall be applied in accordance with the provisions of
Section 4.04.
(c)          Upon the occurrence and during the continuance of an Event of
Default and after the Collateral Agent shall have notified the Company of the
suspension of the Grantors’ rights under Section 2.05(a)(i), all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to Section 2.05(a)(i), and the obligations of the
Collateral Agent under Section 2.05(a)(i), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers.
ARTICLE III

SECURITY INTERESTS IN PERSONAL PROPERTY
SECTION 3.01          Security Interest.
(a)          To secure the prompt payment and performance in full when due,
whether by lapse or time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in, and right
of set off against, any and all right, title and interest of such Grantor in, to
and under, whether now owned or existing or owned, acquired or arising hereafter
(collectively, the “Article 9 Collateral”): (i) all Accounts; (ii) all Chattel
Paper; (iii) the Commercial Tort Claims described on Schedule II (as such
schedule may be supplemented from time to time pursuant to Section 3.03(e));
(iv) all Deposit Accounts; (v) all Documents; (vi) all
15

--------------------------------------------------------------------------------

Equipment; (vii) all Fixtures; (viii) all General Intangibles; (ix) all Goods;
(x) all Instruments; (xi) all Intellectual Property; (xii) Inventory; (xiii) all
Investment Property; (xiv) all Letter-of-Credit Rights; (xv) all Money, cash and
cash equivalents; (xvi) all Payment Intangibles; (xvii) all Software; (xviii)
all Supporting Obligations; (xix) all books and records pertaining to the
Article 9 Collateral; and (xx) all Accessions, Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; provided, that, notwithstanding
anything herein to the contrary, to the extent and for so long as any asset is
Excluded Property, the security interest granted under this Section 3.01(a)
shall not attach to, and the Article 9 Collateral shall not include, such asset;
provided, further, that, such security interest  shall immediately attach to,
and the Article 9 Collateral shall immediately include, any such asset (or
portion thereof) upon such asset (or such portion) ceasing to be Excluded
Property.
(b)          Each Grantor hereby irrevocably authorizes the Collateral Agent (or
its designee) at any time and from time to time (i) to file in any relevant
jurisdiction any financing statements with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (A) indicate the Collateral as
“all assets, whether now owned or hereafter acquired” of such Grantor or words
of similar effect or of a lesser scope or with greater detail, and (B) contain
the information required by Article 9 of the UCC for the filing of any financing
statement or amendment, and (ii) to file with the United States Patent and
Trademark Office or the United States Copyright Office such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor pursuant to Section 3.01(a).  Each Grantor agrees to provide the
information required for any such filing to the Collateral Agent promptly upon
request.  Each Grantor also ratifies its authorization for the Collateral Agent
(or its designee) to file in any relevant jurisdiction or filing office any of
the foregoing financing statements, documents or amendments thereto if filed
prior to the date of this Agreement.
(c)          The security interests granted pursuant to Section 2.01(a) and
Section 3.01(a) are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.
SECTION 3.02          Representations and Warranties.  Each Grantor represents
and warrants that:
(a)          Such Grantor has good and valid rights in and title to the Article
9 Collateral with respect to which it has purported to grant a security interest
pursuant to Section 3.01(a) and has full power and authority to grant to the
Collateral Agent a security interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other
Person, other than (i) any consent or approval that has been obtained, and (ii)
any consent or approval the failure to obtain would not reasonably be expected
to result in a Material Adverse Effect.
(b)          This Agreement creates a legal and valid security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties, in the Article
9 Collateral of such Grantor and when properly perfected by filing, shall
constitute a valid and perfected, first priority (subject to Liens permitted by
the Loan Documents) security interest in the Article 9 Collateral of such
Grantor, to the extent such security interest can be perfected by filing under
the UCC.
(c)          Schedule III sets forth, as of the date of this Agreement, a true
and correct list, with respect to such Grantor, of (i) all Patents that have
been granted by the United States Patent
16

--------------------------------------------------------------------------------

and Trademark Office and Patents for which United States applications are
pending, (ii) all Copyrights that have been registered with the United States
Copyright Office and Copyrights for which United States registration
applications are pending, (iii) all Trademarks that have been registered with
the United States Patent and Trademark Office and Trademarks for which United
States registration applications are pending, and (iv) all United States
exclusive Copyright Licenses under which such Grantor is a licensee, as
applicable, specifying, with respect to any such Patents, Copyrights or
Trademarks, the name of the registered owner, title or type of mark,
registration or application number, and registration date (if already
registered) or filing date, and with respect to any such exclusive Copyright
Licenses, the licensee, licensor and date of such license agreement.
(d)          Schedule II sets forth, as of the date of this Agreement, a true
and complete list, with respect to such Grantor, of each Commercial Tort Claim
in respect of which a complaint or counterclaim has been filed by such Grantor
for which such Grantor has determined that it reasonably expects to recover at
least $5,000,000, including a summary description of such claim.
SECTION 3.03          Covenants.
(a)          Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to any material
portion of the Article 9 Collateral against all Persons, except with respect to
Article 9 Collateral that such Grantor determines in its good faith business
judgment is no longer necessary or beneficial to the conduct of such Grantor’s
business, and to defend the security interest granted to the Collateral Agent in
such portion of the Article 9 Collateral and the priority thereof against any
Lien not permitted pursuant to the Loan Documents.
(b)          Each Grantor agrees, at its own expense, to execute any and all
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
intellectual property notice filings and other documents), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to assure the Collateral Agent of the creation, perfection and priority of the
security interests in the Article 9 Collateral or otherwise to effectuate the
provisions of this Agreement, all at its expense.  Each Grantor agrees to
provide to the Collateral Agent, from time to time upon request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by this Agreement.
(c)          At its option, after the occurrence and during the continuance of
an Event of Default and upon notice to the applicable Grantor, the Collateral
Agent may discharge past due taxes, assessments, charges, fees and Liens at any
time levied or placed on the Article 9 Collateral that are not permitted by the
Loan Documents, and may pay for the maintenance and preservation of the Article
9 Collateral to the extent any Grantor fails to do so as required by this
Agreement or the other Loan Documents, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent pursuant to the foregoing authorization
(and any such payment made or expense incurred shall be an additional Secured
Obligation secured hereby).
(d)          Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof.
17

--------------------------------------------------------------------------------

(e)          Concurrently with the delivery of annual financial statements
pursuant to the Loan Documents, the Grantors shall deliver to the Collateral
Agent updated Schedules I, II and III such that, as so supplemented, the
representations and warranties set forth in Sections 2.03(a), 3.02(c) and
3.02(d) are true and correct as of such date as if made on and as of such date
(after giving effect to such schedules, as so supplemented).
(f)          Each Grantor agrees: (i) that it will not take any action or omit
to take any action (and will exercise commercially reasonable efforts to prevent
its licensees from taking any action or omitting to take any action) whereby any
Patent material to the conduct of the business of such Grantor may become
invalidated or dedicated to the public (except as a result of expiration of such
Patent at the end of its statutory term), and agrees that it shall continue to
mark any products covered by any such Patent with the relevant patent number as
necessary and sufficient to establish and preserve its rights under applicable
patent laws; (ii) for each Trademark material to the conduct of such Grantor’s
business (A) to maintain such Trademark in full force, free from any valid claim
of abandonment or invalidity for non‑use, (B) to maintain the quality of
products and services offered under such Trademark, (C) to display such
Trademark, if registered, with notice of Federal or foreign registration to the
extent necessary and sufficient to establish and preserve its rights under
applicable law, (D) not to knowingly use or knowingly permit the use of such
Trademark in violation of any third-party rights, and (E) not to adopt or use
any mark which is confusingly similar or a colorable imitation of such Trademark
unless the Collateral Agent, for the benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement;
(iii) for each work covered by a Copyright material to the conduct of the
business of such Grantor, to use commercially reasonable efforts to continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
rights under applicable copyright laws; (iv) to notify the Collateral Agent
promptly if it knows that any Patent, Trademark or Copyright material to the
conduct of the business of such Grantor may become abandoned, lost or dedicated
to the public, or of any materially adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office or any court or similar office of any country) regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright, its right to
register the same, or its right to keep and maintain the same; (v) to all
necessary steps that are consistent with its current practice (A) in any
proceeding before the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, to
maintain and pursue each material application relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration),
and (B) to maintain each issued Patent and each registration of the Trademarks
and Copyrights that is material to the conduct of such Grantor’s business,
including timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties; and (vi) in the event that such
Grantor has reason to believe that any Article 9 Collateral consisting of a
Patent, Trademark or Copyright material to the conduct of such Grantor’s
business has been or is about to be infringed, misappropriated or diluted by a
third party, to promptly notify the Collateral Agent and shall, if consistent
with good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Article 9 Collateral; provided, that,
notwithstanding the foregoing, nothing in this Section 3.03(f) shall (1)
prohibit any disposition permitted under the Loan Documents, or (2) require any
Grantor to take any action or omit to take any action to the extent
18

--------------------------------------------------------------------------------

that the failure to take such action or omission, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.04         Licenses.  Upon the occurrence and during the continuance
of an Event of Default, each Grantor shall, upon the request of the Collateral
Agent, use its commercially reasonable efforts to obtain all requisite consents
or approvals by the licensor of each Copyright License, Patent License or
Trademark License under which such Grantor is a licensee to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee.
ARTICLE IV

REMEDIES
SECTION 4.01          Remedies Upon Event of Default.  Upon the occurrence and
during the continuance of an Event of Default, each Grantor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the security
interest granted pursuant to this Agreement to become an assignment, transfer
and conveyance of any of or all such Article 9 Collateral by the applicable
Grantors to the Collateral Agent, or to license or sublicense, whether general,
special or otherwise, any such Article 9 Collateral throughout the world on such
terms and conditions as set forth in Section 4.02 (other than in violation of
any then‑existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the UCC or other applicable law.  Without limiting the
generality of the foregoing, each Grantor agrees that the Collateral Agent shall
have the right, subject to the requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate. 
Any purchaser at any sale of Collateral shall hold the property sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
The Collateral Agent shall give the applicable Grantors 10 days’ prior written
notice (which each Grantor agrees is reasonable notice under the applicable
provisions of the UCC) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale. 
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine.  The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
notwithstanding that notice of sale of such Collateral shall have been given. 
The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or
19

--------------------------------------------------------------------------------

purchasers thereof, but the Collateral Agent and the other Secured Parties shall
not incur any liability in case any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice.  In the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any other
Secured Party, to the maximum extent permitted by applicable law, may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties, shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of the Secured Parties at such sale or
other disposition.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement, all Events of Default shall
have been remedied and the Secured Obligations paid in full.  As an alternative
to exercising the power of sale herein conferred upon it, the Collateral Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court‑appointed receiver.  Any sale pursuant to the provisions
of this Section 4.01 shall be deemed to conform to commercially reasonable
standards as provided in the UCC.
SECTION 4.02          Grant of License to Use Intellectual Property.  Solely for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, upon the occurrence and during
the continuance of an Event of Default, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, and, to the extent
permitted by applicable law, the right to prosecute and maintain all
Intellectual Property and the right to sue for infringement of the Intellectual
Property; provided, that, (a) such license shall be subject to the rights of any
licensee under any exclusive license granted prior to such Event of Default, (b)
to the extent such license is a sublicense of a Grantor’s rights under any third
party license, the license to the Collateral Agent shall be in accordance with
any limitations in such third party license, including prohibitions on further
sublicensing, and (c) such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the products and services in connection with which any such Trademarks are
used sufficient to preserve the validity of such Trademarks.  Upon the
occurrence and during the continuance of an Event of Default, each Grantor
further agrees to cooperate with the Collateral Agent in any attempt to
prosecute or maintain the Intellectual Property or sue for infringement of the
Intellectual Property.  The use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuation of an Event of Default; provided, that, any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default.
SECTION 4.03         Securities Act.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Securities Act might very strictly limit
the course of conduct of the Collateral Agent if the Collateral Agent were to
attempt to dispose of all or any part of the Pledged
20

--------------------------------------------------------------------------------

Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the same. 
Similarly, there may be other legal restrictions or limitations affecting the
Collateral Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor recognizes that in light of
such restrictions and limitations the Collateral Agent may, with respect to any
sale of the Pledged Collateral, and shall be authorized to, limit the purchasers
to those who will agree, among other things, to acquire such Pledged Collateral
for their own account for investment, and not with a view to the distribution or
resale thereof, and upon consummation of any such sale may assign, transfer and
deliver to the purchaser or purchasers thereof the Pledged Collateral so sold. 
Each Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Securities Act or, to the extent applicable, Blue Sky or other
state securities laws, and (b) may approach and negotiate with a limited number
of potential purchasers (including a single potential purchaser) to effect such
sale.  Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of potential purchasers (or a single
purchaser) were approached.  The provisions of this Section 4.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.
SECTION 4.04          Application of Proceeds.  Notwithstanding any other
provisions of the Loan Documents to the contrary, after the occurrence and
during the continuance of an Event of Default, at the Collateral Agent’s
election, the Collateral Agent may apply all or any part of proceeds
constituting Collateral in payment of the Secured Obligations in the following
order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel) payable to the Collateral Agent, in its capacity as
such, under this Agreement and the other Loan Documents;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel) payable to the Collateral Agent and any Senior Notes
Indenture Trustee, ratably among the Collateral Agent and any Senior Notes
Indenture Trustee according to the amounts of such fees, indemnities, expenses
and other amounts then due and owing and remaining unpaid to the Collateral
Agent and any Senior Notes Indenture Trustee;
Third, to the Collateral Agent, for application by the Collateral Agent to
payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest, Term Loan
Credit Agreement Additional Obligations, and Revolving Credit Agreement
Additional Obligations), ratably among the Secured Parties according to the
amounts of such fees, indemnities and other amounts then due and owing and
remaining unpaid to the Secured Parties;
Fourth, to the Collateral Agent, for application by the Collateral Agent to
payment of that portion of the Secured Obligations constituting accrued and
unpaid interest on or in respect of the Secured Obligations (other than any such
accrued or unpaid interest on or in respect of the Term
21

--------------------------------------------------------------------------------

Loan Credit Agreement Additional Obligations or the Revolving Credit Agreement
Additional Obligations), ratably among the Secured Parties according to the
amounts of such accrued and unpaid interest then due and owing and remaining
unpaid to the Secured Parties;
Fifth, to the Collateral Agent, for application by the Collateral Agent to
payment of that portion of the Secured Obligations constituting (a) unpaid
principal on or in respect of the Secured Obligations, (b) Term Loan Credit
Agreement Additional Obligations, and (c) Revolving Credit Agreement Additional
Obligations, ratably among the Secured Parties according to the amounts of such
unpaid principal, Term Loan Credit Agreement Additional Obligations and
Revolving Credit Agreement Additional Obligations then due and owing and
remaining unpaid to the Secured Parties;
Sixth, to the Collateral Agent, for application by the Collateral Agent to
payment of all other Secured Obligations and other obligations which shall have
become due and payable and not repaid pursuant to clauses First through Fifth
above, ratably among the Secured Parties according to the amount of the Secured
Obligations and other obligations then due and owing and remaining unpaid to the
Secured Parties; and
Seventh, the balance, if any, to the Company or as otherwise required by law.
Notwithstanding anything set forth in this Section 4.04, (a) Excluded Swap
Obligations with respect to any Grantor shall not be paid with amounts received
from such Grantor or its assets, but appropriate adjustments shall be made with
respect to payments from other Grantors to preserve the allocation to the
Secured Obligations otherwise contemplated by this Section 4.04, and (b) Term
Loan Credit Agreement Additional Obligations and Revolving Credit Agreement
Additional Obligations shall be excluded from the application described in this
Section 4.04 if the Collateral Agent has not received notice of such obligations
as required pursuant to the Loan Documents, together with such supporting
documentation as the Collateral Agent may request.
In making the determination and allocations required by this Section 4.04, with
respect to any Senior Notes Indenture, the Collateral Agent may conclusively
rely upon information supplied by the Senior Notes Indenture Trustee for such
Senior Notes Indenture as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Senior Notes Indenture Obligations
with respect to such Senior Notes Indenture, and, in each case, the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information.
If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or recovery in trust for
the benefit of all Secured Parties for distribution in accordance with this
Section 4.04.
By accepting the benefits of this Agreement, each of the Secured Parties hereby
agrees not to challenge or question in any proceeding the validity or
enforceability of this Agreement (in each case as a whole or any term or
provision contained herein) or the validity of any Lien or financing statement
in favor of the Collateral Agent for the benefit of all the Secured Parties as
provided in this Agreement, or the equal and ratable sharing of any such Lien.
22

--------------------------------------------------------------------------------

ARTICLE V

APPOINTMENT AND AUTHORIZATION OF THE COLLATERAL AGENT; DUTY OF CARE; ACTION BY
THE COLLATERAL AGENT
SECTION 5.01        Appointment and Authorization.  By accepting the benefits
hereof, each of the Secured Parties hereby irrevocably appoints the Collateral
Agent as its agent for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Grantors to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto, and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms of this Agreement or the other Loan Documents, together with such
powers and discretion as are reasonably incidental, and the Collateral Agent
hereby accepts such appointment.  By accepting the benefits of this Agreement,
each of the Secured Parties agrees to indemnify the Collateral Agent as
contemplated by Section 6.03(c).
Each Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary to accomplish the purposes hereof, which appointment is
exercisable only after the occurrence and during the continuance of an Event of
Default, and is irrevocable and coupled with an interest.  Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, that, nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.
SECTION 5.02          The Collateral Agent’s Duty of Care.  Other than the
exercise of reasonable care to assure the safe custody of the Collateral while
being held by the Collateral Agent hereunder and accounting for Money actually
received by the Collateral Agent, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Grantors.  The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, it being understood that the
Collateral Agent shall not have responsibility for taking any necessary steps to
preserve rights against any parties with respect to any of the Collateral.
23

--------------------------------------------------------------------------------

SECTION 5.03          Action by the Collateral Agent.
(a)          Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, the Collateral Agent shall not (i) be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, or (ii) have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Grantor that is communicated to the Collateral Agent
or any of its Affiliates in any capacity.  The Collateral Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Collateral Agent by another Secured
Party, and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement, any other Loan Document or any Senior
Notes Indenture, (B) the contents of any certificate, report or other document
delivered under or in connection with this Agreement, any other Loan Document or
any Senior Notes Indenture, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in this Agreement,
any other Loan Document, any Senior Notes Indenture or the occurrence of any
Default or Event of Default, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, any Senior Notes
Indenture or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by this Agreement,
(E) the value or the sufficiency of any Collateral, or (F) the satisfaction of
any condition set forth in this Agreement, any other Loan Document or any Senior
Notes Indenture, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.
(b)          The obligations of the Collateral Agent to any Senior Notes
Indenture Secured Party shall be limited solely to (i) holding the Collateral
for the ratable benefit of such Senior Notes Indenture Secured Party for so long
as (A) the Senior Notes Indenture Obligations held by such Senior Notes
Indenture Secured Party remain outstanding, and (B) the Senior Notes Indenture
Obligations held by such Senior Notes Indenture Secured Party are secured by the
Collateral, (ii) subject to the terms of this Agreement, enforcing the rights of
such Senior Notes Indenture Secured Party in respect of Collateral, and (iii)
distributing any proceeds received by the Collateral Agent from the sale,
collection or realization of the Collateral to such Senior Notes Indenture
Secured Party in respect of the Senior Notes Indenture Obligations held by such
Senior Notes Indenture Secured Party in accordance with the terms of this
Agreement.  No Senior Notes Indenture Secured Party shall be entitled to
exercise (or direct the Collateral Agent to exercise) any rights or remedies
hereunder with respect to the Senior Notes Indenture Obligations held by such
Senior Notes Indenture Secured Party or the Collateral, including the right to
enforce actions pursuant to this Agreement, request any action, institute
proceedings, give any instructions or notices, make any election, make
collections, sell or otherwise foreclose on any portion of the Collateral or
receive any payment (except for its right to receive payments in the manner
expressly provided in Section 4.04).  This Agreement shall not create any
liability of the Collateral Agent to the Senior Notes Indenture Secured Parties
by reason of actions with respect to the creation, perfection or continuation of
the security interests on the Collateral, actions with respect to the occurrence
of a Default or an Event of Default, actions with respect to the foreclosure
upon, sale, release, or depreciation of, or failure to realize upon, any of the
Collateral, actions with respect to the collection of any claim for all or any
part of the Senior Notes Indenture Obligations from any debtor, guarantor or any
other party or the valuation, use or protection of the Collateral.  By
acceptance of the benefits under this Agreement, each Senior Notes Indenture
Secured Party will be deemed to have acknowledged and agreed that the provisions
of this Section 5.03(b) are intended to induce the Senior Notes Indenture
Secured Parties to permit such Persons to be Secured Parties under this
Agreement and are being relied upon by the Senior Notes Indenture Secured
Parties as consideration therefor.
24

--------------------------------------------------------------------------------

(iii)          The Collateral Agent shall not be required to ascertain or
inquire as to the performance by the Grantors of any of the Senior Note
Indenture Obligations.
(iv)          By accepting the benefits hereof, each Secured Party acknowledges
that it has, independently and without reliance upon the Collateral Agent or any
other Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision regarding the making or
continuation of extensions of credit to the Grantors.  By accepting the benefits
hereof, each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, the other Loan Documents, any Senior Notes
Indenture, and any related agreement or any document furnished hereunder or
thereunder.
ARTICLE VI

MISCELLANEOUS
SECTION 6.01          Notices.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 6.01(b)), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)          if to any Grantor, care of the Company, to it at 1950 Hassell Road,
Hoffman Estates, IL 60169, Attention of General Counsel (Fax No. 847-839-2604),
with a copy to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, NY 10019-6064, Attention of Monica K. Thurmond (Fax No.
212-492-0055); and
(ii)          if to the Collateral Agent, to Bank of America, 900 W. Trade St.,
6th Floor, NC1-026-06-03, Charlotte, NC 28255, Attention: Melissa Mullis
(Telephone: 980-386-9372; Facsimile: 704-409-0617; Email:
melissa.mullis@baml.com).
(b)          The Collateral Agent or any Grantor may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures and may be limited to particular notices or communications.
(c)          Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 6.02          Waivers; Amendments.  This Agreement and the provisions
hereof may not be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the parties hereto; provided, that,
notwithstanding the foregoing, (a) this Agreement and the provisions hereof may
not be waived, amended or modified unless such waiver, amendment or modification
is permitted pursuant to the Loan Documents, (b) any update to the schedules
hereto delivered pursuant to Section 3.03(e) shall not constitute an amendment
or modification to this Agreement for purposes of this
25

--------------------------------------------------------------------------------

Section 6.02, (c) the execution and delivery of any Supplement pursuant to
Section 6.15, and any update to the schedules hereto pursuant to a Supplement,
shall not constitute an amendment or modification to this Agreement for purposes
of this Section 6.02, and (d) in connection with the occurrence of any event, or
the satisfaction of any condition, that requires the obligations under any Other
Senior Notes Indenture, pursuant to the terms and provisions of such Other
Senior Notes Indenture, to become Secured Obligations, this Agreement may be
amended by the Company and the Collateral Agent to include as Secured
Obligations any obligations under such Other Senior Notes Indenture as required
by such Other Senior Notes Indenture.  No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Collateral Agent and any other Secured Party hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
SECTION 6.03          Expenses; Indemnity; Damage Waiver.
(a)          The Grantors shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Collateral Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of one
counsel for the Collateral Agent, in connection with the preparation and
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Collateral Agent or any other Secured
Party, including the reasonable and documented fees, charges and disbursements
of any counsel for the Collateral Agent or any other Secured Party, incurred
during any workout, restructuring or negotiations in respect of the Secured
Obligations or in connection with the enforcement or protection of its rights
under this Agreement, including its rights under this Section or in connection
with the Secured Obligations.
(b)          The Grantors shall indemnify the Collateral Agent, each other
Secured Party and each Related Party of any of the foregoing Persons (each of
the foregoing being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, liabilities and out-of-pocket costs or
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
(whether by a third party or by a Grantor or any of its Affiliates, and whether
based on contract, tort or any other theory) arising out of, in connection with,
or as a result of (i) the consummation of the transactions contemplated hereby,
(ii) any Secured Obligation or the use of the proceeds therefrom, (iii) the
execution, delivery or performance by the Grantors of this Agreement, or any
actions or omissions of the Grantors in connection therewith, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, liabilities, costs or expenses shall have (A) been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee, (B) resulted from a claim brought by a Grantor against an
Indemnitee or any of its Related Parties for a material breach in bad faith of
such Indemnitee’s obligations hereunder, if such Grantor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent
26

--------------------------------------------------------------------------------

jurisdiction to the effect that such a material breach in bad faith has
occurred, or (C) arisen from any claim, action, suit, inquiry, litigation,
investigation or proceeding that does not involve an act or omission of the
Grantors or any of their respective Affiliates and is brought by an Indemnitee
against another Indemnitee (other than any claim, action, suit, inquiry,
litigation, investigation or proceeding against the Collateral Agent in its
capacity as such).
(c)          To the extent that the Grantors fail to pay any amount required to
be paid by it under Section 6.03(a) or (b), each Secured Party severally agrees
to pay to the Collateral Agent such Secured Party’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that, the unreimbursed loss, liability,
cost or expense, as the case may be, was incurred by or asserted against the
Collateral Agent or against any Related Party acting for the Collateral Agent
(or any sub-agent) in connection with such capacity.  For purposes hereof, a
Secured Party’s “pro rata share” shall be determined based upon its share of the
sum of the aggregate Secured Obligations then existing.
(d)          To the extent permitted by applicable law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with or as a
result of this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby, any Secured Obligation or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the transactions
contemplated hereby, other than for damages resulting from the gross negligence,
bad faith or willful misconduct of such Indemnitee as determined by a final
nonappealable judgment of a court of competent jurisdiction.
(e)          All amounts due under this Section 6.03 shall be payable within 15
Business Days after receipt of a reasonably detailed invoice therefor.
SECTION 6.04          Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Collateral Agent (and any attempted assignment
or transfer without such consent shall be null and void); provided, that,
notwithstanding the foregoing, no such assignment or transfer shall be permitted
unless also permitted pursuant to the Loan Documents.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated by this Agreement or
any other Loan Document, the sub-agents of the Collateral Agent and the Related
Parties of each of the Collateral Agent and the other Secured Parties) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
SECTION 6.05          Survival. All covenants, agreements, representations and
warranties made by the Grantors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement, regardless of any
investigation made by any such other party or on its behalf, and shall continue
in full force and effect as long as the Secured Obligations are outstanding and
unpaid.  The provisions of Sections 6.03 and clause (b) of Section 6.12 shall
survive and remain in full force and effect regardless of the repayment of the
Secured Obligations or the termination of this Agreement or any provision
hereof.
27

--------------------------------------------------------------------------------

SECTION 6.06         Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by fax or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 6.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 6.08          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its properties in the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in any court referred to in Section 6.08(b).  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01.  Nothing in this
Agreement will affect the right of any party hereto or thereto to serve process
in any other manner permitted by law.
SECTION 6.09        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER
28

--------------------------------------------------------------------------------

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 6.10          Headings.  Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 6.11          Electronic Execution.  This Agreement and any other
document, amendment, approval, consent, information, notice, certificate,
request, statement, disclosure or authorization related to this Agreement (each
a “Communication”), including Communications required to be in writing, may be
in the form of an Electronic Record and may be executed using an Electronic
Signature.  Each Grantor agrees that any Electronic Signature on or associated
with any Communication shall be valid and binding on such Grantor to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of such Grantor enforceable against such Grantor in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered.  Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication.  For the avoidance of
doubt, the authorization under this Section may include use or acceptance by the
Collateral Agent of a manually signed paper Communication which has been
converted into electronic form (such as scanned into .pdf format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.  The Collateral Agent may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the Collateral Agent’s business, and destroy the original
paper document.  All Communications in the form of an Electronic Record,
including an Electronic Copy, shall be considered an original for all purposes,
and shall have the same legal effect, validity and enforceability as a paper
record.  Notwithstanding anything contained herein to the contrary, the
Collateral Agent is under no obligation to accept an Electronic Signature in any
form or in any format unless expressly agreed to by the Collateral Agent
pursuant to procedures approved by it; provided, that, without limiting the
foregoing, (a) to the extent the Collateral Agent has agreed to accept such
Electronic Signature, the Collateral Agent shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of a Grantor without
further verification, and (b) upon the request of the Collateral Agent, any
Electronic Signature shall be promptly followed by such manually executed
counterpart.  For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.
SECTION 6.12         Payments Set Aside.  To the extent that any payment by or
on behalf of any Grantor is made to the Collateral Agent or any other Secured
Party, or the Collatreal Agent or any other Secured Party exercises any right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Collateral
Agent or such other Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any debtor
relief law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Secured Party shall pay to the Collateral
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Collateral Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to an overnight rate from time to time in effect and determined by the
Collateral Agent in accordance with banking industry rules on interbank
compensation.
29

--------------------------------------------------------------------------------

SECTION 6.13          Acknowledgement Regarding Any Supported QFCs.  To the
extent that this Agreement provides support, through a guarantee or otherwise,
for any Hedging Agreement or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that this Agreement and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and this Agreement were governed by the
laws of the United States or a state of the United States.
SECTION 6.14          Termination or Release.
(a)          This Agreement shall remain in full force and effect until such
time as the Secured Obligations have been paid in full, at which time this
Agreement shall automatically terminate.  Upon the termination of this
Agreement, the Collateral Agent shall, upon the request and at the expense of
the Grantors, execute and deliver all documents reasonably requested by the
Grantors to evidence such termination.
(b)          By accepting the benefits hereof, each Secured Party irrevocably
authorizes and directs the Collateral Agent, at its option and in its
discretion: (i) to release any Lien on any property granted to or held by the
Collateral Agent under this Agreement (A) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition not prohibited under the Loan Document, (B) to the extent
such property becomes Excluded Property, or (C) if approved, authorized or
ratified in accordance with the provisions of the Loan Documents; (ii) to
subordinate any Lien on any property of any Grantor granted to or held by the
Collateral Agent under this Agreement to the holder of any Lien on such
property, to the extent that (A) such property constitutes fixed or capital
assets acquired, constructed or improved by such Grantor, and (B) such Lien is
permitted pursuant to the terms of the Loan Documents; and (iii) to release any
Grantor from its obligations under this Agreement (including the release of all
Liens on such Grantor’s property granted to or held by the Collateral Agent
under this Agreement) if such Person cease to be a Subsidiary (or otherwise
becomes an Excluded Subsidiary) as a result of a transaction not prohibited
under the Loan Documents; provided, that, no such release shall occur pursuant
to this clause (iii) if such Grantor continues to be obligated in respect of any
Secured Obligations.  In each case as specified in the immediately preceding
sentence, the Collateral Agent will, at the Company’s expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Collateral from the security
interest granted under this Agreement or to
30

--------------------------------------------------------------------------------

subordinate its interest in such item, or to release such Grantor from its
obligations under this Agreement, in each case in accordance with the terms of
the immediately preceding sentence.
SECTION 6.15          Additional Subsidiaries.  At any time after the execution
of this Agreement, each Subsidiary that is required to become a Grantor shall
become a party to this Agreement upon execution and delivery by the Collateral
Agent and such Subsidiary of a Supplement and, immediately upon such execution
and delivery, and without any further action, such Subsidiary shall (a) become a
party to this Agreement as a Grantor and shall have all of the rights and
obligations of a Grantor hereunder, and (b) be deemed to have to have made the
representations and warranties set forth herein, and shall be bound by all of
the terms, covenants and conditions hereof to the same extent as if such
Subsidiary had executed this Agreement on the original date hereof.  The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any additional Subsidiary as a party to this
Agreement.
SECTION 6.16          Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the security interests granted pursuant hereto, and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of this Agreement,
any other agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment to or waiver of, or any consent to
any departure from, this Agreement, any other agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Secured Obligations,
or (d) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.
[Signature Pages Follow]




31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
GRANTORS
CDK GLOBAL, INC.,
   
a Delaware corporation
           
By:
     
Name:
     
Title:
             
[GRANTOR],
   
a [__]
           
By:
     
Name:
     
Title:
           
[GRANTOR],      
a [__]
           
By:
     
Name:
     
Title:
           




--------------------------------------------------------------------------------



COLLATERAL AGENT:
BANK OF AMERICA, N.A.,
    as Collateral Agent            
By:
     
Name:
     
Title:
   






--------------------------------------------------------------------------------



SCHEDULE I
PLEDGED EQUITY INTERESTS; PLEDGED DEBT SECURITIES



--------------------------------------------------------------------------------

SCHEDULE II
COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

SCHEDULE III
INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

EXHIBIT A
[FORM OF] SUPPLEMENT
SUPPLEMENT NO. [__], dated as of [__] (this “Supplement”), to that certain
Security and Pledge Agreement, dated as of [__] (as amended, restated,
supplemented or otherwise modified from time to time, the “Security and Pledge
Agreement”), by and among CDK GLOBAL, INC., a Delaware corporation (the
“Company”), the other Grantors party thereto, and BANK OF AMERICA, N.A., as
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security and Pledge
Agreement.  The rules of construction specified in Section 1.02 of the Security
and Pledge Agreement shall apply to this Supplement, mutatis mutandis.
The undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement
to become a Grantor under the Security and Pledge Agreement.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1.  In accordance with Section 6.15 of the Security and Pledge
Agreement, the New Subsidiary by its signature below becomes a Grantor under the
Security and Pledge Agreement with the same force and effect as if originally
named therein as a Grantor.  The New Subsidiary hereby (a) agrees to all the
terms and provisions of the Security and Pledge Agreement applicable to it in
such capacity, and (b) represents and warrants that the representations and
warranties made by it in such capacity thereunder are true and correct on and as
of the date hereof.  In furtherance of the foregoing, to secure the prompt
payment and performance in full when due, whether by lapse or time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations, the
New Subsidiary hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in, and right of set off
against, any and all right, title and interest of the New Subsidiary in, to and
under, whether now owned or existing or owned, acquired or arising hereafter in,
the Collateral of the New Subsidiary.  Each reference to a Grantor in the
Security and Pledge Agreement shall be deemed to include the New Subsidiary. 
The Security and Pledge Agreement is hereby incorporated herein by reference.
SECTION 2.  The New Subsidiary represents and warrants that this Supplement (a)
has been duly authorized by all necessary organization and, if required equity
holder action, and (b) has been duly executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.  The New Subsidiary hereby irrevocably authorizes the Collateral
Agent (or its designee) at any time and from time to time (a) to file in any
relevant jurisdiction any financing statements with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets, whether now owned or hereafter acquired” of the New
Subsidiary or words of similar effect or of a lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the UCC for
the filing of any financing statement or amendment, and (b) to file with the
United States Patent and Trademark Office or the United States Copyright Office
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the New Subsidiary pursuant to Section 3.01(a) of the
Security and Pledge Agreement and this Supplement.  The New Subsidiary agrees to
provide the information required for any such filing to the Collateral Agent
promptly upon request.  The New Subsidiary also ratifies its authorization for
the Collateral Agent (or its designee) to file in any relevant jurisdiction or

--------------------------------------------------------------------------------

filing office any of the foregoing financing statements, documents or amendments
thereto if filed prior to the date of this Supplement.
SECTION 4.  As of the date of this Supplement, Schedule I sets forth a true and
complete list, with respect to the New Subsidiary, of (a) all the Pledged Equity
Interests owned by the New Subsidiary, the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests owned by the New Subsidiary, and, in
the case of any certificated Pledged Equity Interests, the certificate number
(and number of units represented by each such certificate) for any certificate
evidencing such Pledged Equity Interests, and (b) all the Pledged Debt
Securities owned by the New Subsidiary.  Schedule II sets forth, as of the date
of this Supplement, a true and complete list, with respect to the New
Subsidiary, of each Commercial Tort Claim in respect of which a complaint or
counterclaim has been filed by the New Subsidiary for which the New Subsidiary
has determined that it reasonably expects to recover at least $5,000,000,
including a summary description of such claim.  Schedule III sets forth, as of
the date of this Supplement, a true and correct list, with respect to the New
Subsidiary, of (i) all Patents that have been granted by the United States
Patent and Trademark Office and Patents for which United States applications are
pending, (ii) all Copyrights that have been registered with the United States
Copyright Office and Copyrights for which United States registration
applications are pending, (iii) all Trademarks that have been registered with
the United States Patent and Trademark Office and Trademarks for which United
States registration applications are pending, and (iv) all United States
exclusive Copyright Licenses under which the New Subsidiary is a licensee, as
applicable, specifying, with respect to any such Patents, Copyrights or
Trademarks, the name of the registered owner, title or type of mark,
registration or application number, and registration date (if already
registered) or filing date, and with respect to any such exclusive Copyright
Licenses, the licensee, licensor and date of such license agreement.  Schedule
IV sets forth, as of the date of this Supplement, the name of jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by,
the owner(s) of the Equity Interests of the New Subsidiary.  Schedule V sets
forth, as of the date of this Supplement, the New Subsidiary’s (A) exact legal
name, (B) any former legal names in the four (4) months prior to the date of
this Supplement, if any, (C) jurisdiction of its incorporation or organization,
as applicable, (D) type of organization, (E) jurisdictions in which the New
Subsidiary is qualified to do business, (F) chief executive office address, (G)
principal place of business address, (H) U.S. federal taxpayer identification
number, and (I) organization identification number.
SECTION 5.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by fax or other electronic image scan transmission shall be effective
as delivery of a manually executed counterpart of this Supplement.  Subject to
Section 6.11 of the Security and Pledge Agreement, this Supplement may be in the
form of an Electronic Record and may be executed using Electronic Signatures
(including facsimile and .pdf) and shall be considered an original, and shall
have the same legal effect, validity and enforceability as a paper record.  This
Supplement may be executed in as many counterparts as necessary or convenient,
including both paper and electronic counterparts, but all such counterparts are
one and the same Supplement.  For the avoidance of doubt, the authorization
under this paragraph may include use or acceptance by the Collateral Agent of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into .pdf), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.
SECTION 6.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions

--------------------------------------------------------------------------------

hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security and Pledge Agreement.
SECTION 8.  The terms of Section 6.13 of the Security and Pledge Agreement with
respect to acknowledgement regarding any Supported QFCs is incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.
SECTION 9.  This Supplement shall be construed in accordance with and governed
by the law of the State of New York.  The provisions of Sections 6.08(b), (c),
and (d) and Section 6.09 of the Security and Pledge Agreement are hereby
incorporated by reference herein as if set forth in full force herein, mutatis
mutandis.
[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.

NEW SUBSIDIARY:
[NEW SUBSIDIARY],
   
a [__]
           
By:
     
Name:
     
Title:
           
COLLATERAL AGENT:
BANK OF AMERICA, N.A.,
   
as Collateral Agent
           
By:
     
Name:
     
Title:
   




--------------------------------------------------------------------------------

[schedules to Supplement to be added by New Subsidiary]





--------------------------------------------------------------------------------

Exhibit I


Form of Secured Party Designation Notice


See attached.

--------------------------------------------------------------------------------



EXHIBIT I
[FORM OF] SECURED PARTY DESIGNATION NOTICE
[Date]
To:          Bank of America, N.A., as Administrative Agent and Collateral Agent
Ladies and Gentlemen:
Reference is hereby made to the Revolving Credit Agreement, dated as of August
17, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CDK Global, Inc., the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent.  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
[Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies you,
pursuant to the terms of the Credit Agreement and the other Loan Documents, that
the Secured Party meets the requirements of a [Cash Management Bank][Hedge Bank]
under the terms of the Credit Agreement and the other Loan Documents and is a
[Cash Management Bank][Hedge Bank] under the Credit Agreement and the other Loan
Documents.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 
,
   
[__],
   
as a [Cash Management Bank][Hedge Bank]
           
By:
     
Name:
     
Title:
   






--------------------------------------------------------------------------------